Exhibit 10.1

INVESTMENT AGREEMENT

by and between

SEARCHLIGHT III CVL, L.P.

and

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

Dated as of September 13, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Definitions

     1  

2.

 

Purchase and Sale of the Purchased Securities

     12    

2.1  Initial Closing Securities

     12    

2.2  Second Closing Securities

     12    

2.3  Escrow; Early Note Issuance

     13  

3.

 

Closings

     14    

3.1  Initial Closing

     14    

3.2  Second Closing

     15  

4.

 

Representations and Warranties of the Company

     16    

4.1  Organization, Good Standing and Qualification

     16    

4.2  Authorization; Enforceable Agreement

     16    

4.3  Indebtedness

     17    

4.4  Litigation

     17    

4.5  Governmental Consents

     17    

4.6  Valid Issuance of Securities

     18    

4.7  Capitalization

     19    

4.8  Compliance with Other Instruments

     19    

4.9  Absence of Changes; Material Adverse Effect

     20    

4.10  Material Contracts

     20    

4.11  Intellectual Property

     21    

4.12  Systems

     21    

4.13  Internal Controls

     22    

4.14  Financial Statements; Controls; Undisclosed Liabilities

     22  

 

ii



--------------------------------------------------------------------------------

 

4.15  Exchange Act Reporting

     23    

4.16  Compliance with Laws

     23    

4.17  FCC and State PUC Licenses

     23    

4.18  Anti-Corruption Compliance

     24    

4.19  Related Party

     24    

4.20  Brokers and Other Advisors

     25    

4.21  No Reliance

     25    

4.22  ERISA

     25    

4.23  Registration Rights

     26    

4.24  Tax Matters

     26  

5.

 

Representations and Warranties of the Investor

     27    

5.1  Private Placement

     27    

5.2  Organization

     28    

5.3  Governmental Consents

     29    

5.4  Authorization; Enforceability

     29    

5.5  No Default or Violation

     29    

5.6  Financial Capability

     329    

5.7  Equity Financing

     30    

5.8  Interested Stockholder

     30    

5.9  Brokers and Other Advisors

     30    

5.10  U.S. Person

     30  

6.

 

Conditions to the Obligations at the Initial Closing

     31    

6.1  Conditions to the Obligations of Each Party at the Initial Closing

     31    

6.2  Conditions to the Investor’s Obligations at the Initial Closing

     31    

6.3  Conditions to the Company’s Obligations at the Initial Closing

     32  

 

iii



--------------------------------------------------------------------------------

7.

 

Conditions to the Obligations at the Second Closing

     32    

7.1  Conditions to the Obligations of Each Party at the Second Closing

     32    

7.2  Conditions to the Investor’s Obligations at the Second Closing

     33    

7.3  Conditions to the Company’s Obligations at the Second Closing

     34  

8.

 

Covenants

     34    

8.1  Reservation of Common Stock; Issuance of Shares of Common Stock

     34    

8.2  Transfer Taxes

     35    

8.3  Public Disclosure

     35    

8.4  Tax Related Covenants

     35    

8.5  Further Assurances

     37    

8.6  Regulatory Matters

     37    

8.7  Refinancing Transactions

     41    

8.8  Stockholder Approval

     42    

8.9  Conduct of Business

     44    

8.10  Listing

     45    

8.11  Transaction Litigation

     46    

8.12  Access to Information

     46    

8.13  Anti-Takeover Provisions

     46    

8.14  Charter Amendment

     47    

8.15  Certificate of Designations

     47    

8.16  Board Composition

     47  

9.

 

Termination

     47    

9.1  Termination of Agreement Prior the Closings

     47    

9.2  Effect of Termination Prior to Closings

     49  

10.

 

Miscellaneous

     49  

 

iv



--------------------------------------------------------------------------------

 

10.1  Governing Law

     49    

10.2  Specific Enforcement; Jurisdiction

     49    

10.3  Survival

     51    

10.4  Successors and Assigns

     51    

10.5  No Third-Party Beneficiaries

     51    

10.6  No Personal Liability of Directors, Officers, Owners, Etc.

     52    

10.7  Entire Agreement

     52    

10.8  Notices

     52    

10.9  Delays or Omissions

     53    

10.10 Expenses

     53    

10.11 Amendments and Waivers

     53    

10.12 Counterparts

     53    

10.13 Severability

     53    

10.14 Titles and Subtitles; Interpretation

     54  

EXHIBIT A

     A-1  

EXHIBIT B

     B-1  

EXHIBIT C

     C-1  

EXHIBIT D

     D-1  

EXHIBIT E

     E-1  

 

 

v



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

Investment Agreement (this “Agreement”), dated September 13, 2020, by and
between Consolidated Communications Holdings, Inc., a Delaware corporation (the
“Company”), and Searchlight III CVL, L.P., a Delaware limited partnership
(the “Investor”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to sell, and the Investor desires to purchase, for aggregate
consideration of up to $425 million, (a) shares of common stock of the Company,
par value $0.01 per share (the “Common Stock”), (b) an unsecured senior note in
the form attached as Exhibit A (the “Note”), which shall initially be
non-convertible, but which shall, upon the payment of the Second Purchase Price
Payment (as defined herein) in connection with the Second Closing (as defined
herein), be convertible at the option of the Investor, or if the Investor fails
to exercise its option, at the option of the Company, into shares of a new
series of preferred stock, par value $0.01 of the Company, to be designated the
Company’s Series A Perpetual Preferred Stock, par value $0.01 per share (the
“Series A Preferred Stock”) and (c) a Contingent Payment Right (as defined
herein), which shall be automatically converted into shares of Common Stock
subject to the terms and conditions of the Contingent Payment Right Agreement
(as defined herein);

WHEREAS, subject to the terms and conditions set forth in this Agreement, at the
Initial Closing, the Company shall issue to the Investor the Initial Closing
Securities, which in the aggregate would represent 24.9% of the outstanding
Common Stock after giving effect to the issuance (in the case of the Contingent
Payment Right, on an as-converted basis) based on the number of shares
outstanding as of the date hereof, such that FCC Approval shall not be required
for such issuance, after taking into account both the foreign ownership
attributable to the Initial Closing Securities and the amount of the existing
foreign ownership of Common Stock under the Communications Laws;

WHEREAS, in connection with such purchase and sale, the Company and the Investor
desire to make certain representations and warranties and enter into certain
agreements;

WHEREAS, in connection with such purchase and sale, on the date hereof, the
Company and the Investor simultaneously herewith are executing and delivering a
governance agreement which shall be effective at the Initial Closing (the
“Governance Agreement”); and

WHEREAS, in connection with the execution and delivery of this Agreement, the
Investor has delivered to the Company the Equity Commitment Letter (as defined
below), pursuant to which the Equity Investors (as defined below) have, subject
to the terms and conditions set forth therein, committed to provide funds for
the Investor to fund its obligations at the Closings (as defined below)
contemplated hereby.

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements set forth in this Agreement, and intending to be
legally bound by this Agreement, the Company and the Investor agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:



--------------------------------------------------------------------------------

“affiliate” of a specified Person shall mean a Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified Person; provided that, with respect to
the Investor and its affiliates, “affiliate” shall include any entity that is
managed by Searchlight Capital Partners, L.P. (“SCP”) and such entities’
respective affiliates (except for any portfolio company or investment fund
affiliated with SCP, other than for purposes of Section 8.6 (Regulatory
Matters), Section 8.7 (Refinancing Transactions), Section 10.2 (Specific
Enforcement; Jurisdiction), Section 10.4 (Successors and Assigns) and
Section 10.10 (Expenses) or for purposes of uses of the term “Representatives”
with respect to the Investor and its affiliates); provided, further, that the
Investor and its affiliates shall be deemed not to be an affiliate of the
Company or any of the Company Subsidiaries. For purposes of this definition, the
term “control” (including the correlative terms “controlling”, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Antitrust Laws” shall have the meaning set forth in Section 8.6(h).

“Balance Sheet Date” shall have the meaning set forth in Section 4.14(d).

“Board” shall mean the Board of Directors of the Company.

“business day” shall mean a day except a Saturday, a Sunday or other day on
which banks in the City of New York are authorized or required by Law to be
closed.

“Charter Amendment” shall have the meaning set forth in Section 8.14.

“Clayton Act” shall mean the Clayton Act of 1914.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

“Communications Laws” shall mean any requirement of Law applicable to the
Company or any Company Subsidiary with respect to the provision of
telecommunications services and cable services, including the Communications Act
of 1934, as amended, and the rules, regulations and written policies promulgated
pursuant thereto by the FCC or any State PUC in each state where the Company or
any Company Subsidiary conducts or is authorized to conduct business.

“Communications Regulatory Approvals” shall mean, collectively, the consents,
approvals and authorizations (including the lapse, without objection, of a
prescribed time under a statute or regulation that states that a transaction may
be implemented if a prescribed time lapses following the giving of notice
without an objection being made) from State PUCs having jurisdiction over the
assets, business and operations of the Company and the Company Subsidiaries, in
each case as set forth in Section 1.1 of the Disclosure Schedule, but shall not
include the FCC Approval or the Local Franchise Authority Approvals.

 

2



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Company Charter Documents” shall mean the certificate of incorporation and
bylaws of the Company, in each case as amended to the date of this Agreement.

“Company Financial Advisors” shall have the meaning set forth in Section 4.20.

“Company Indebtedness” shall mean, at any time, Indebtedness of the Company and
the Company Subsidiaries at such time, including any such Indebtedness under the
Existing Credit Agreement and the Existing Indenture.

“Company Licensed Intellectual Property Rights” shall mean any and all
Intellectual Property Rights owned by a third party and licensed or sublicensed
to the Company or any Company Subsidiary or for which the Company or any Company
Subsidiary has obtained a covenant not to be sued.

“Company LTIP” shall mean the Company’s 2005 Long-Term Incentive Plan (as
amended and restated effective May 5, 2009), as amended.

“Company Material Adverse Effect” shall mean any circumstance, development,
state of facts, change, effect, event or occurrence that, individually or in the
aggregate, has had, or (a) would reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise) or results of
operations of the Company and the Company Subsidiaries, taken as a whole or
(b) would reasonably be expected to prevent or materially delay the performance
by the Company or the Company Subsidiaries of their respective obligations
hereunder or the consummation of the Transactions by the Company and the Company
Subsidiaries; provided, however, that the term “Company Material Adverse Effect”
shall not include any effects of (A) changes after the date hereof, in GAAP or
regulatory accounting requirements generally applicable to companies in the
industries in which the Company and the Company Subsidiaries operate,
(B) changes after the date hereof in Laws generally applicable to companies in
the industries in which the Company and the Company Subsidiaries operate,
(C) changes after the date hereof in global, national or regional political
conditions (including acts of sabotage, terrorism or war (whether or not
declared), or any escalation or worsening of any such acts of war (whether or
not declared), sabotage or terrorism, volcanoes, tsunamis, pandemics (including
COVID-19), earthquakes, hurricanes, tornados or other natural disasters), or
general business, economic or market conditions, including changes generally in
prevailing interest rates, currency exchange rates, credit markets and price
levels or trading volumes in the United States or foreign securities or capital
markets, (D) the execution of this Agreement, the public disclosure of this
Agreement or the Transaction Documents, the taking by the Company or the Company
Subsidiaries of any action that is required by this Agreement or the
consummation of the issuance of the Securities (including the issuance of the
Note pursuant to Section 2.3, if applicable (provided that the facts and
circumstances giving rise to such issuance may be taken into account in
determining whether a Company Material Adverse Effect has occurred)) and the
Refinancing; provided that this clause (D) will not be deemed to apply to the
representations and warranties of the Company set forth in Section 4.8 or any
other representation or warranty intended to address the effect of the
announcement, execution, delivery and performance of this Agreement or the
consummation of the Transactions, (E) changes after the date hereof generally
applicable to

 

3



--------------------------------------------------------------------------------

companies in the industries in which the Company and the Company Subsidiaries
operate, (F) any action taken by the Company or the Company Subsidiaries at the
Investor’s express written request, (G) the impact of any Legal Proceeding
initiated by a stockholder of the Company (in his, her or its capacity as a
stockholder) alleging breach of fiduciary duty or similar claims in connection
with the execution of the Agreement and challenging or attempting to enjoin,
restrain, prevent or prohibit consummation of any of the transactions
contemplated by this Agreement or (H) the failure to meet internal, external or
public revenue, earnings, budget, expenditure or any other financial forecasts
or projections (provided that the facts and circumstances giving rise to such
failure may be taken into account in determining whether a Company Material
Adverse Effect has occurred), except, with respect to clauses (A), (B), (C) and
(E), for any circumstance, development, state of facts, change, effect, event or
occurrence that is disproportionately adverse to the business, condition
(financial or otherwise) or results of operations of the Company and the Company
Subsidiaries, taken as a whole, as compared to other companies in the industries
in which the Company and the Company Subsidiaries operate (in which case only
the incremental disproportionate impact or impacts shall be taken into account
in determining whether there has been, or would reasonably be expected to be, a
Company Material Adverse Effect).

“Company Quantitative Adverse Effect” shall mean any circumstance, development,
state of facts, change, effect, event or occurrence that has had, or that would
reasonably be expected to have, individually or in the aggregate, an adverse
effect on the business, condition (financial or otherwise), assets (including
intangible assets), liabilities, property, or results of operations of the
Company and the Company Subsidiaries, taken as a whole, of at least
$350 million.

“Company Material Contract” shall mean any Contract required to disclosed
pursuant to Regulation S-K promulgated under the Exchange Act (including any
Contract disclosed in the SEC Reports).

“Company Owned Intellectual Property Rights” shall mean any and all Intellectual
Property Rights owned by the Company or any Company Subsidiary.

“Company Permit” shall have the meaning set forth in Section 4.14(d).

“Company Plans” shall mean each “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA, whether or not subject to ERISA) and each other
employee benefit plan, program, agreement or arrangement, including any stock
option, stock purchase, stock appreciation right or other stock or stock-based
incentive plan, cash bonus or incentive compensation arrangement, retirement or
deferred compensation plan, supplemental executive retirement plan, profit
sharing plan, unemployment or severance compensation plan, vacation, employment,
change in control, retention or consulting plan or individual agreement, in each
case whether written or unwritten, for any current or former employee or
director of the Company or any Company Subsidiary, in each case, that the
Company or any Company Subsidiary sponsors, participates in, is a party or
contributes to, or with respect to which the Company or any Company Subsidiary
would reasonably be expected to have any material liability.

“Company Subsidiaries” shall mean all Subsidiaries of the Company.

 

4



--------------------------------------------------------------------------------

“Contingent Payment Right” shall mean the contingent payment right pursuant to
the Contingent Payment Right Agreement.

“Contingent Payment Right Agreement” means that certain Contingent Payment Right
Agreement in the form attached as Exhibit B.

“Contract” shall mean any oral or written contract, subcontract, agreement,
arrangement, indenture, deed of trust, license, sublicense, note, bond, loan
instrument, mortgage, lease, purchase or sales order, concession, franchise,
option, insurance policy, benefit plan, guarantee and any similar undertaking,
commitment or pledge.

“Converted Preferred Shares” shall have the meaning set forth in
Section 2.2(b)(ii).

“DGCL” shall mean the General Corporation Law of the State of Delaware.

“Disclosure Schedule” shall have the meaning set forth in Section 4.

“Equity Commitment Letter” shall have the meaning set forth in Section 5.7.

“Equity Financing” shall have the meaning set forth in Section 5.7.

“Equity Investors” shall mean the affiliates of the Investor that have agreed to
provide the Equity Financing pursuant to the Equity Commitment Letter.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall have the meaning set forth in Section 4.22(a).

“Escrow” shall have the meaning set forth in Section 2.3(a).

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, and the
rules and regulations promulgated by the SEC thereunder.

“Existing Credit Agreement” shall mean the Third Amended and Restated Credit
Agreement, dated as of July 3, 2017, by and among the Company, Wells Fargo Bank
National Association, as Administrative Agent, and the other parties from time
to time party thereto (as amended, supplemented, or otherwise modified from time
to time).

“Existing Indenture” shall mean the Indenture, dated as of September 18, 2014,
by and among the Company, Wells Fargo Bank, National Association, as trustee,
and the other parties from time to time party thereto (as amended, supplemented,
or otherwise modified from time to time).

“Expense Reimbursement” shall have the meaning set forth in Section 10.10.

“FCC” shall mean the Federal Communications Commission, any bureau or division
thereof acting on delegated authority, or any successor agency.

 

5



--------------------------------------------------------------------------------

“FCC Approval” shall mean the consents, approvals and authorizations from the
FCC, including any applicable review by the Committee for the Assessment of
Foreign Participation in the United States Telecommunications Services Sector,
in each case as set forth on Section 1.2 of the Disclosure Schedule.

“FCC Final Denial” shall have the meaning set forth in Section 7.1(c).

“FCC Licenses” shall mean the FCC licenses, permits and other authorizations,
together with any renewals, extensions or modifications thereof, issued with
respect to the business of the Company or any of the Company Subsidiaries, or
otherwise granted to or held by the Company or any of the Company Subsidiaries.

“FCC Approval Licenses” shall mean the FCC Licenses set forth Section 1.2 of the
Disclosure Schedule under the heading “FCC Approval Licenses.”

“Final” shall mean that action shall have been taken by the FCC or any State PUC
(including action duly taken by the FCC’s staff, or the staff of any State PUC,
as applicable, pursuant to delegated authority) which shall not have been
reversed, stayed, enjoined, set aside, annulled or suspended; with respect to
which no timely request for stay, petition for rehearing, appeal or certiorari
or sua sponte action of the FCC or any State PUC with comparable effect shall be
pending; and as to which the time for filing any such request, petition, appeal,
certiorari or for the taking of any such sua sponte action by the FCC or any
State PUC shall have expired or otherwise terminated.

“FCC Licenses Disposal Actions” shall have the meaning set forth in
Section 8.6(f).

“Fundamental Representations” shall mean the representations and warranties set
forth in Sections 4.1, 4.2, 4.6, 4.7 and 4.20.

“GAAP” shall mean United States generally accepted accounting principles, as in
effect from time to time, applied on a consistent basis.

“Governance Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“Governmental Authority” shall mean any (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature, (b) federal, state, local, municipal, foreign or
other government, (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court, arbitral body
or other tribunal), or (d) organization, entity or body or individual
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature (including stock exchanges).

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules promulgated thereunder.

 

6



--------------------------------------------------------------------------------

“Indebtedness” shall mean any (a) indebtedness for borrowed money,
(b) indebtedness evidenced by any bond, debenture, mortgage, indenture or other
debt instrument or debt security, (c) letters of credit solely to the extent
drawn, (d) interest, premium, penalties and other amounts owing in respect of
the items described in the foregoing clauses (a) through (c), (e) accounts
payable to trade creditors and accrued expenses, in each case, not arising in
the ordinary course of business, (f) amounts owing as deferred purchase price
for the purchase of any property, (g) capital lease obligations and
(h) guarantee of any such indebtedness, obligations or debt securities of a type
described in clauses (a) through and (g) above of any other Person.

“Independent Accounting Firm” shall have the meaning set forth in
Section 8.4(e).

“Initial Closing” shall have the meaning set forth in Section 3.1.

“Initial Closing Common Stock” shall have the meaning set forth in Section 2.1.

“Initial Closing Date” shall have the meaning set forth in Section 3.1.

“Initial Closing Securities” shall have the meaning set forth in Section 2.1.

“Initial Equity Financing” shall have the meaning set forth in Section 5.7.

“Initial Outside Date” shall have the meaning set forth in Section 9.1(a).

“Initial Purchase Price Payment” shall have the meaning set forth in
Section 2.1.

“Intellectual Property Rights” shall mean and all intellectual property rights
or similar proprietary rights throughout the world, including all (a) patents,
trademarks, service marks, trade names, domain names, copyrights, designs and
trade secrets, (b) applications for and registrations of patents, trademarks,
service marks, trade dress, trade names, domain names, copyrights and designs,
c) processes, formulae, methods, schematics, technology, know-how, data,
computer software programs and applications, and (d) trade secrets and other
tangible or intangible proprietary or confidential information and materials.

“Investor” shall have the meaning set forth in the preamble of this Agreement.

“Investor Disclosure Schedule” shall have the meaning set forth in Section 5.

“Investor Material Adverse Effect” shall mean any circumstance, development,
state of facts, change, effect, event or occurrence that has had, or that would
reasonably be expected to prevent or materially delay the performance by
Investor of its obligations hereunder or the consummation of the Transactions by
Investor; provided, however, that the proviso to the definition of “Company
Material Adverse Effect” is incorporated into this definition, mutatis mutandis.

“IRS” shall have the meaning set forth in Section 8.4(a).

 

7



--------------------------------------------------------------------------------

“Knowledge” of the Company shall mean the actual knowledge of C. Robert Udell,
Jr., Steven L. Childers and J. Garrett Van Osdell.

“Law” shall mean any applicable federal, state, local, foreign or other law
(statutory, common or otherwise), including any statute, regulation, rule,
ordinance, code, convention, directive, order, judgment or other legal
requirement of a Governmental Authority of competent jurisdiction.

“Legal Proceeding” shall mean any litigation, investigation, suit, claim,
charge, action, demand, complaint, citation, summons, subpoena, audit, hearing,
inquiry, proceeding, arbitration or mediation of any nature, whether at law or
equity, judicial or administrative, by or before a Governmental Authority,
arbitrator or mediator of competent jurisdiction.

“Liability Cap” shall have the meaning set forth in Section 10.2(b).

“Lien” shall mean, with respect to any property or asset, any pledge, lien,
charge, mortgage, deed of trust, lease, sublease, license, restriction,
hypothecation, right of first refusal or offer, conditional sales or other title
retention agreement, adverse claim of ownership or use, easement, encroachment,
right of way or other title defect, encumbrance, option to purchase or lease or
otherwise acquire any interest, and security interest of any kind or nature
whatsoever.

“Local Franchise Authority Approvals” shall mean, with respect to the Company or
a Company Subsidiary, any approvals required by each franchise, as such term is
defined in the Communications Laws or under applicable state Laws, granted by a
Governmental Authority authorizing the construction, upgrade, maintenance or
operation of any part of the Cable Systems (as defined in the Communications
Laws) that are part of or maintained or operated by the Company or a Company
Subsidiary, or any franchise, ordinance, license, permit, certificate or
agreement with a Governmental Authority authorizing access to the public
right-of-way.

“Nasdaq” shall have the meaning set forth in Section 4.5.

“Note” shall have the meaning set forth in the recitals of this Agreement.

“Person” shall mean an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person, trust, association,
enterprise, society, estate, firm, joint venture, organization, entity or
Governmental Authority.

“Personal Data” shall mean all personal, personally identifiable, sensitive,
confidential or regulated data.

“Proxy Statement” shall have the meaning set forth in Section 8.8(b).

“Purchase Price” shall have the meaning set forth in Section 2.2(b).

“Purchased Securities” shall have the meaning set forth in Section 2.2(b)(ii).

“RDOF Auction” shall mean the FCC auction for universal service funding, as more
fully described in Rural Digital Opportunity Fund Phase I Auction Scheduled for
October 29, 2020; Notice and Filing Requirements and Other Procedures for
Auction 904, Public Notice, 35 FCC Rcd 6077 (2020).

 

8



--------------------------------------------------------------------------------

“Refinancing” shall have the meaning set forth in Section 8.7(a).

“Registration Rights Agreement” shall mean the Registration Rights Agreement in
the form attached as Exhibit C.

“Representatives” shall mean, with respect to any Person, its affiliates and its
and their respective directors, officers, employees, advisors, attorneys,
accountants, consultants, agents or other representatives (acting in such
capacity).

“Restraint” shall have the meaning set forth in Section 6.1(b).

“Restricted Share” shall mean each outstanding share of Common Stock issued
pursuant to the Company LTIP that is subject to forfeiture or repurchase based
on specified vesting criteria.

“SEC” shall mean the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.

“SEC Reports” shall mean all forms, schedules, statements, certifications,
reports and documents required to be filed or furnished by the Company with the
SEC pursuant to the Exchange Act on or after January 1, 2018 (collectively, and
in each case including all exhibits and schedules thereto and documents
incorporated by reference therein, as such statements and reports may have been
amended since the date of their filing).

“Second Closing” shall have the meaning set forth in Section 3.2.

“Second Closing Date” shall have the meaning set forth in Section 3.2.

“Second Equity Financing” shall have the meaning set forth in Section 5.7.

“Second Closing Securities” shall have the meaning set forth in
Section 2.2(b)(ii).

“Second Outside Date” shall have the meaning set forth in Section 9.1(a).

“Second Purchase Price Payment” shall have the meaning set forth in
Section 2.2(b).

“Securities” shall have the meaning set forth in Section 4.2(a).

“Securities Act” shall mean the U.S. Securities Act of 1933, and the rules and
regulations promulgated by the SEC thereunder.

“Securities Issuance Deliverables” shall mean each of the following, each of
which shall be originals or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by an officer of the Company
and, with respect to the Note, each Guarantor (as defined in the Note), each
dated as of the date of the issuance of the Security or the Issue Date (as
defined in the Note), in the case of the Note (or, in the case of certificates
of government officials, a recent date before such date of issuance of such
Security or the Issue Date, as applicable) and each in form and substance
satisfactory to the Investor:

 

9



--------------------------------------------------------------------------------

(a) the Security, executed and delivered by a duly authorized officer of the
Company and, in the case of the Note, each Guarantor;

(b) a copy of Company Charter Documents, certified as of a recent date by the
Secretary of State of the State of Delaware, and in the case of the Note, a copy
of the certificate of incorporation and bylaws (or equivalent organizational
documents) (the “Organization Documents”), including all amendments thereto, of
each Obligor (as defined in the Note), certified as of a recent date by the
Secretary of State or other applicable Governmental Authority of its respective
jurisdiction of organization (in each case, with respect to such certification,
only if such Organization Document has been filed with such Governmental
Authority and is of the type that is available for such certification by such
Governmental Authority), together with:

(i) a certificate as to the good standing of the Company and, in the case of the
Note, a certificate as to the good standing of each Obligor, in each case as of
a recent date, from the Secretary of State or other applicable authority of its
respective jurisdiction of organization;

(ii) a certificate of the Company dated as of the date of issuance of such
Security and, in the case of the Note, each Obligor dated as of the Issue Date
and certifying (1) that the Company Charter Documents or Organization Documents
of such Obligor, as applicable, have not been amended since the date of the last
amendment thereto shown on the certificate of good standing from its
jurisdiction of organization furnished pursuant to clause (i) above; (2) that
attached thereto is a true and complete copy of the Company Charter Documents or
the Organization Documents of such Obligor, as applicable, as in effect on the
date of issuance of such Security or the Issue Date, as applicable, and at all
times since a date prior to the date of the resolutions described in clause
(3) below; (3) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors or other governing body of the Company or
such Obligor authorizing the execution, delivery and performance of such
Security and all related documents to which it is a party (and, in the case of
the Note, the borrowings thereunder), and that such resolutions have not been
modified, rescinded or amended and are in full force and effect; and (4) as to
the incumbency and specimen signature of each officer executing any Security or
any other document delivered in connection therewith on behalf of the Company or
such Obligor, as applicable; and

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;

(c) An executed legal opinion from the Company’s outside counsel, which such
legal opinion which shall cover such matters incident to the transactions
contemplated by this Agreement and the applicable Security and shall be
addressed (and in form and substance reasonably satisfactory) to the Investor;
and

(d) all documentation and other information reasonably required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act, to the extent requested at least five (5) business days prior to
the Issue Date.

 

10



--------------------------------------------------------------------------------

“Series A Certificate of Designations” shall have the meaning set forth in
Section 8.15.

“Series A Preferred Stock” shall have the meaning set forth in the recitals of
this Agreement.

“Share Issuance” shall mean the issuance of shares of Common Stock pursuant to
the Contingent Payment Right Agreement (other than the Pre-Stockholder Approval
CPR Share Number of shares of Common Stock to be issued pursuant thereto upon
receipt of the Specified Regulatory Approvals).

“Sherman Act” shall mean the Sherman Antitrust Act of 1890.

“Specified Regulatory Approvals” shall mean the Communications Regulatory
Approvals set forth in Section 1.3 of the Disclosure Schedule.

“Specified Regulatory Approval CPR Share Number” shall have the meaning set
forth in the Contingent Payment Right Agreement.

“State PUC” shall mean a state public utility commission or other similar state
or local regulatory authority with jurisdiction over the operations of the
Company or any Company Subsidiary.

“State PUC License” shall mean any permit, license, authorization,
certification, plan, directive, consent order or consent decree of or from any
State PUC, in each case, in connection with the operation of the business of the
Company or any Company Subsidiary, all renewals and extensions thereof, and all
applications filed with such State PUC for which the Company or any Company
Subsidiary is an applicant.

“Stockholder Approval” shall have the meaning set forth in Section 4.2(b).

“Subsidiary” or “Subsidiaries” shall mean, when used with reference to a party,
any corporation or other organization, whether incorporated or unincorporated,
of which such party or any other subsidiary of such party is a general partner
(excluding partnerships the general partnership interests of which held by such
party or any subsidiary of such party do not have a majority of the voting
interests in such partnership) or serves in a similar capacity, or, with respect
to such corporation or other organization, at least a majority of the securities
or other interests having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions is
directly or indirectly owned or controlled by such party or by any one or more
of its subsidiaries, or by such party and one or more of its subsidiaries.

“Subsidiary Charter Documents” shall mean the certificate of incorporation,
bylaws and other similar governing documents of each Company Subsidiary, in each
case as amended to the date of this Agreement.

 

11



--------------------------------------------------------------------------------

“Systems” shall mean any equipment, computers, systems, networks, hardware,
software, websites, applications, databases and information technology assets.

“Taxes” shall mean all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other similar assessments imposed by a Governmental
Authority, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, and property taxes and all interest,
penalties, fines, additions to tax or additional amounts imposed on any of the
foregoing.

“Tax Proceeding” shall have the meaning set forth in Section 8.4(f).

“Tax Returns” shall mean all returns, elections, claims for refund,
declarations, reports, statements, estimates, information statements and other
forms and documents (including all schedules, supplements, exhibits, and other
attachments thereto) filed or required to be filed with any Governmental
Authority with respect to the calculation, determination, assessment or
collection of, any Taxes and including any amendments thereto.

“Transaction Documents” shall mean this Agreement, the Governance Agreement, the
Note, the Contingent Payment Right Agreement, the Series A Certificate of
Designations, the Registration Rights Agreement and the Charter Amendment.

“Transactions” shall mean the transactions contemplated by this Agreement and
the other Transaction Documents.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

2. Purchase and Sale of the Purchased Securities.

2.1 Initial Closing Securities. On the terms and conditions set forth in this
Agreement, at the Initial Closing, the Investor will pay $350 million in cash
(the “Initial Purchase Price Payment”) to the Company, and (a) the Company will
issue, sell and deliver to the Investor (i) 6,352,842 shares of Common Stock
(the “Initial Closing Common Stock”) and (ii) a Contingent Payment Right with a
Contingent Payment Right Share Number (as defined therein) of the Initial
Closing CPR Share Number (as defined therein) (together with the Initial Closing
Common Stock, the “Initial Closing Securities”), and (b) the Investor will
obtain the right to receive the Note at or prior to the Second Closing on the
terms and conditions set forth in this Agreement.

2.2 Second Closing Securities. On the terms and conditions set forth in this
Agreement, at the Second Closing:

(a) the Company will issue, sell and deliver (through release from the Escrow)
the Note to the Investor (unless the Note has been issued, sold and delivered
(through release from the Escrow) to the Investor prior to the Second Closing in
accordance with Section 2.3);

 

12



--------------------------------------------------------------------------------

(b) immediately following such issuance, sale and delivery, if (x) the FCC
Approval shall have been received or (y) the FCC Approval shall no longer be
required as a result of the consummation of the FCC Licenses Disposal Actions,
the Investor will pay $75 million in cash (the “Second Purchase Price Payment”
and, together with the Initial Purchase Price Payment, the “Purchase Price”) to
the Company, whereupon:

(i) pursuant to the terms of the Note, the Note will become convertible at the
option of the Investor, or if the Investor fails to exercise its option by the
date that is one (1) business day following the Second Closing, at the option of
the Company, in each case into shares of Series A Preferred Stock pursuant
thereto (the “Converted Preferred Shares”); and

(ii) the Company will issue, sell and deliver to the Investor a Contingent
Payment Right with a Contingent Payment Right Share Number of the Second Closing
CPR Share Number (it being understood that such delivery shall be effected
through an increase in the Contingent Payment Right Share Number in the
Contingent Payment Right Agreement issued at the Initial Closing in the manner
set forth therein); provided, that if the Stockholder Approval and all
Communications Regulatory Approvals shall have been received prior to the Second
Closing, the Company will, in lieu of issuing, selling and delivering such
Contingent Payment Right, instead issue, sell and deliver to the Investor a
number of shares of Common Stock equal to the Second Closing CPR Share Number
(such Contingent Payment Right or Common Stock, as applicable, together with the
Note (unless the Note is issued, sold and delivered (through release from the
Escrow) pursuant to Section 2.3), the “Second Closing Securities” and together
with the Initial Closing Securities (and the Note if issued, sold and delivered
(through release from the Escrow) pursuant to Section 2.3), the “Purchased
Securities”).

2.3 Escrow; Early Note Issuance.

(a) As promptly as practicable after the date of this Agreement, the Company
shall enter into an escrow agreement with an escrow agent selected by the
Investor for purposes of holding and releasing the Note to the Investor in
accordance with the terms of this Agreement (the “Escrow”). The parties shall
negotiate the terms of such escrow agreement in good faith.

(b) Notwithstanding anything to the contrary in this Agreement, if (i) at any
time after the Initial Closing and prior to the Second Closing, there shall
occur any breach, default or event of default (howsoever defined in the relevant
documentation) in any agreement governing Indebtedness of the Company or the
Company Subsidiaries or there shall occur any event or condition that results or
will result in any such Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice) the
holder of such Indebtedness or any trustee or agent on its or their behalf, to
cause such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, then the

 

13



--------------------------------------------------------------------------------

Company shall immediately issue, sell and deliver the Note and deliver the
Securities Issuance Deliverables with respect to the Note (such deliveries to be
effected through release from the Escrow) to the Investor, (ii) this Agreement
is terminated for any reason at any time after the Initial Closing and prior to
the Second Closing, the Company shall (x) issue, sell and deliver (through
release from the Escrow) the Note to the Investor and (y) deliver the Securities
Issuance Deliverables with respect to the Note (through release from the Escrow)
to the Investor, in each case, prior to such termination or (iii) either party
hereto provides to the other party a notice of breach or intent to terminate
this Agreement, or there shall be any other circumstance that could result in a
termination of this Agreement, and, in the case of this clause (iii), the
Investor elects to have the Note issued pursuant to this Section 2.3(b)(iii),
the Company shall (x) issue, sell and deliver (through release from the Escrow)
the Note to the Investor and (y) deliver the Securities Issuance Deliverables
with respect to the Note (through release from the Escrow) to the Investor, in
each case, at the time specified in the Investor’s notice of such election.

3. Closings.

3.1 Initial Closing. The delivery of the Initial Purchase Price Payment and of
the Initial Closing Securities (the “Initial Closing”) shall take place at the
offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, NY,
10019 at 10:00 a.m. (local time), as soon as practicable, but no later than the
date that is two (2) business days following the satisfaction or waiver (to the
extent permitted by applicable Law) of the conditions set forth in Section 6, or
at such other time and place as the Company and the Investor shall mutually
agree in writing (the “Initial Closing Date”). In lieu of an in-person Initial
Closing, the Initial Closing may instead be accomplished by e-mail (in PDF
format) transmission to the respective offices of legal counsel for the parties
hereto of the requisite documents, duly executed where required, delivered upon
actual confirmed receipt, with originals to be delivered as promptly as
practicable following the Initial Closing. At the Initial Closing:

(a) the Company shall deliver to the Investor certificates or book-entry
statements representing the number of shares of Common Stock set forth in
Section 2.1, and the Company shall execute and deliver the Securities Issuance
Deliverables with respect to the Common Stock to the Investor;

(b) the Investor shall make payment of the Initial Purchase Price Payment by
wire transfer of immediately available funds to an account designated by the
Company at least two (2) business days in advance of the Initial Closing Date;

(c) the Investor shall have delivered to the Company a properly completed and
executed Internal Revenue Service Form W-9, certifying that the Investor is a
U.S. Person exempt from back-up withholding;

(d) the Company and the Investor shall each execute and deliver to the other the
executed Contingent Payment Right Agreement, and the Company shall execute and
deliver the Securities Issuance Deliverables with respect to the Contingent
Payment Right to the Investor;

(e) the Company and the Investor shall each execute and deliver to the other the
executed Registration Rights Agreement; and

 

14



--------------------------------------------------------------------------------

(f) the Company shall execute and deliver the Note and the Securities Issuance
Deliverables with respect to the Note into the Escrow, which Note and Securities
Issuance Deliverables shall be automatically released from the Escrow upon the
occurrence of the Second Closing (unless the Note has been released from the
Escrow to the Investor prior to the Second Closing in accordance with
Section 2.3).

3.2 Second Closing. The consummation of the delivery of the Second Purchase
Price Payment and of the Second Closing Securities (the “Second Closing”) shall
take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd
Street, New York, NY, 10019 at 10:00 a.m. (local time), as soon as practicable,
but no later than the date that is two (2) business days following the
satisfaction or waiver (to the extent, and only to the extent, permitted by
applicable Law) of the conditions set forth in Section 7, or at such other time
and place as the Company and the Investor shall mutually agree in writing (the
“Second Closing Date”). In lieu of an in-person Second Closing, the Second
Closing may instead be accomplished by e-mail (in PDF format) transmission to
the respective offices of legal counsel for the parties hereto of the requisite
documents, duly executed where required, delivered upon actual confirmed
receipt, with originals to be delivered as promptly as practicable following the
Second Closing. At the Second Closing:

(a) the Note and the Securities Issuance Deliverables with respect to the Note
shall be automatically released from the Escrow to the Investor (unless the Note
has been issued, sold and delivered (through release from the Escrow) to the
Investor prior to the Second Closing accordance with Section 2.3);

(b) if (x) the FCC Approval shall have been received or (y) the FCC Approval
shall no longer be required as a result of the consummation of the FCC Licenses
Disposal Actions, the Company shall file with the Secretary of State of the
State of Delaware the Series A Certificate of Designations;

(c) if (x) the FCC Approval shall have been received or (y) the FCC Approval
shall no longer be required as a result of the consummation of the FCC Licenses
Disposal Actions, the Investor shall make payment of the Second Purchase Price
Payment by wire transfer of immediately available funds to an account designated
by the Company at least two (2) business days in advance of the Second Closing
Date; and

(d) if (x) the FCC Approval shall have been received or (y) the FCC Approval
shall no longer be required as a result of the consummation of the FCC Licenses
Disposal Actions, the Company shall execute and deliver the Securities Issuance
Deliverables with respect to the Contingent Payment Right with a Contingent
Payment Right Share Number of the Second Closing CPR Share Number; provided,
that if the Stockholder Approval and all Communications Regulatory Approvals
shall have been received, the Company shall instead deliver to the Investor
certificates or book-entry statements representing the number of shares of
Common Stock set forth in Section 2.2(b)(ii), and the Company shall execute and
deliver the Securities Issuance Deliverables with respect to the Common Stock to
the Investor.

 

15



--------------------------------------------------------------------------------

4. Representations and Warranties of the Company. The Company represents and
warrants to the Investor as of the date of this Agreement and as of the Initial
Closing Date or the Second Closing Date, as applicable, that except (a) as
otherwise disclosed in any SEC Reports filed with the SEC prior to the date of
this Agreement (excluding any disclosure under the heading “Risk Factors” or any
“forward-looking statements” disclaimer, or any other disclosures included in
any such SEC Reports to the extent they are cautionary, precatory, predictive or
forward-looking in nature) and (b) as set forth in the confidential disclosure
letter dated as of the date of this Agreement (the “Disclosure Schedule”)
provided to the Investor separately, specifically identifying the relevant
subsection of this Section 4 to which such disclosure relates (provided, that
disclosure in any subsection of Section 4 of such disclosure letter shall apply
to any other subsection of this Section 4 to the extent it is reasonably
apparent on its face that such disclosure is applicable to such subsection),
provided that clause (a) shall not apply to the representations and warranties
set forth in Section 4.9(a) and the Fundamental Representations:

4.1 Organization, Good Standing and Qualification. Each of the Company and the
Company Subsidiaries is duly organized, validly existing and in good standing
under the laws of the state of its formation; has all requisite power and
authority to own its properties and conduct its business as presently conducted;
and is duly qualified to do business and in good standing in each state in the
United States of America where its business requires such qualification, except
where failure to be so duly organized, validly existing and in good standing, to
have such requisite power and authority or to be so duly qualified and in good
standing would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect. True and accurate copies of the
Company Charter Documents, each as in effect as of the date of this Agreement,
are included in the SEC Reports. As of the date of this Agreement, the Company
has no Subsidiaries other than as listed in the SEC Reports.

4.2 Authorization; Enforceable Agreement.

(a) The Company has full right, power, authority and capacity to enter into this
Agreement and the other Transaction Documents and to consummate the
Transactions. All corporate action on the part of the Company, its officers,
directors, and stockholders necessary for the authorization, execution, and
delivery of this Agreement and the other Transaction Documents, the performance
of all obligations of the Company under this Agreement and the other Transaction
Documents, and the authorization, issuance (or reservation for issuance), sale,
and delivery of (i) the Purchased Securities being sold hereunder, (ii) the
Converted Preferred Shares and (iii) the shares of Common Stock pursuant to the
Contingent Payment Right Agreement (clauses (i) through (iii), collectively, the
“Securities”), has been taken, and this Agreement and the other Transaction
Documents, when executed and delivered, assuming due authorization, execution
and delivery by the Investor, constitutes and will constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, subject (x) in the case of the issuance of the Converted
Preferred Shares, to the filing of the Series A Certificate of Designations with
the Delaware Secretary of State pursuant to Section 3.2(b), (y) in the case of
the Share Issuance, to receipt of the Stockholder Approval and the filing of the
Charter Amendment with the Delaware Secretary of State pursuant to Section 8.14,
and (z) except that such enforceability (i) may be limited by bankruptcy,

 

16



--------------------------------------------------------------------------------

insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity.

(b) On or prior to the date of this Agreement, the Board has duly adopted
resolutions (i) evidencing its determination that as of the date of this
Agreement this Agreement and the Transactions are fair to and in the best
interests of the Company and its stockholders, (ii) approving this Agreement and
the other Transaction Documents and the Transactions, (iii) declaring this
Agreement and the other Transaction Documents and the issuance and sale of the
Securities advisable, and (iv) adopting the Series A Certificate of Designations
and approving the Charter Amendment. Such resolutions have not been modified or
rescinded.

(c) The affirmative votes of (i) holders of a majority of all the outstanding
shares of Common Stock entitled to vote thereon at the Stockholders Meeting to
approve the Charter Amendment and (ii) holders of a majority of the votes cast
by holders of outstanding shares of Common Stock at the Stockholder Meeting on
the proposal to approve the Share Issuance in accordance with Nasdaq rules
(together, the “Stockholder Approval”) are the only votes of the holders of any
class or series of capital stock of the Company necessary to approve the
Transactions.

4.3 Indebtedness. Neither the Company nor any of the Company Subsidiaries is,
immediately prior to this Agreement, or will be, at the time of the Initial
Closing or the Second Closing, after giving effect to the Initial Closing or the
Second Closing, as applicable, in default in the payment of any Indebtedness or
in default under any material agreement relating to its material Indebtedness.
Neither the Company nor any of the Company Subsidiaries has issued or incurred
any debt security or other Indebtedness that by its terms is convertible into or
exchangeable for, or accompanied by warrants for or options to purchase, any
capital stock of the Company.

4.4 Litigation. There is neither any action, suit, proceeding or investigation
pending nor, to the Company’s Knowledge, threatened against, nor any outstanding
judgment, order or decree against, the Company or any of the Company
Subsidiaries before or by any Governmental Authority or arbitral body which,
individually or in the aggregate, have had, or if adversely determined, would be
reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect. As of the date of this Agreement, neither the Company
nor any of the Company Subsidiaries is a party or subject to or in default with
respect to, and none of its assets is bound by, the provisions of any order,
writ, injunction, judgment, or decree of any Governmental Authority except as
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

4.5 Governmental Consents. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, and
solely with respect to the Local Franchise Authority Approvals, to the Company’s
Knowledge, no consent, approval, order, or authorization of, or registration,
qualification, declaration, or

 

17



--------------------------------------------------------------------------------

filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the delivery of the Initial Closing
Securities at the Initial Closing, the making of Cash Payments (as defined in
the Contingent Payment Right Agreement) in respect of the Initial Closing CPR
Share Number pursuant to the Contingent Payment Right Agreement or the delivery
of the Note (through release from the Escrow) at the Second Closing or pursuant
to Section 2.3. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, no consent,
approval, order, or authorization of, or registration, qualification,
declaration, or filing with, any federal, state, or local governmental authority
on the part of the Company is required in connection with the offer, sale,
issuance or delivery of the Securities or the consummation of any other
Transaction, except for: (i) in the case of the issuance of the Converted
Preferred Shares, the filing of the Series A Certificate of Designations with
the Delaware Secretary of State pursuant to Section 3.2(b); (ii) in the case of
the Share Issuance, the filing of the Charter Amendment with the Delaware
Secretary of State pursuant to Section 8.14; (iii) the compliance with
applicable state securities Laws, which compliance will have occurred within the
appropriate time periods; (iv) the filing with the SEC of such reports under the
Exchange Act as may be required in connection with this Agreement and the
Transactions, (v) compliance with any applicable rules of the Nasdaq Global
Market (“Nasdaq”); (vi) filings required under, and compliance with other
applicable requirements of, the HSR Act and other applicable Antitrust Laws; and
(vii) filings, consents, approvals, orders, authorizations or declarations
required in connection with the FCC Approval and the Communications Regulatory
Approvals. Assuming that the representations of the Investor set forth in
Section 5 are true and correct, the offer, sale, and issuance of the Securities
in conformity with the terms of this Agreement and the other Transaction
Documents are exempt from the registration requirements of Section 5 of the
Securities Act, and all applicable state securities Laws, and neither the
Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemptions.

4.6 Valid Issuance of Securities. The Purchased Securities and the shares of
Common Stock to be issued pursuant to the Contingent Payment Right Agreement,
when issued, sold, and delivered in accordance with the terms of this Agreement
and the other Transaction Documents, will be duly and validly issued, fully
paid, and nonassessable, and will be free of any Liens or restrictions on
transfer other than restrictions under this Agreement, the Governance Agreement
and under applicable state and federal securities Laws. The Note, when issued,
will be the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms. The Converted Preferred Shares
have been duly and validly reserved for issuance and, upon issuance in
accordance with the terms of the Note and the Series A Certificate of
Designations, will be duly and validly issued, fully paid, and nonassessable and
will be free of any Liens or restrictions on transfer other than restrictions on
transfer under this Agreement, the Governance Agreement, the Series A
Certificate of Designations and under applicable state and federal securities
Laws. The sale of the Purchased Securities is not, and the subsequent conversion
of the Note into the Converted Preferred Shares and the subsequent conversion of
the Contingent Payment Right into shares of Common Stock (in each case, if any)
will not be, subject to any preemptive rights, rights of first offer or any
anti-dilution provisions contained in the Company Charter Documents.

 

18



--------------------------------------------------------------------------------

4.7 Capitalization. As of the date of this Agreement, the authorized capital
stock of the Company consists of 100,000,000 shares of Common Stock of which
73,057,683 were issued and outstanding as of the close of business on
September 11, 2020 (including 4,445,054 Restricted Shares), and 10,000,000
shares of preferred stock, par value $0.01, none of which is issued and
outstanding (excluding the Converted Preferred Shares). As of the date of this
Agreement, there are no shares of Common Stock held by the Company in its
treasury. All issued and outstanding shares have been duly authorized and
validly issued, fully paid, nonassessable and free of preemptive rights. The
Company has reserved that number of shares of Series A Preferred Stock
sufficient for issuance of the Converted Preferred Shares in accordance with the
terms of the Note and the Series A Certificate of Designations. As of the date
of this Agreement (a) 2,599,199 Restricted Shares subject solely to time-based
vesting conditions are outstanding under the Company LTIP and (b) 1,845,855
Restricted Shares subject to performance-based vesting conditions (assuming for
this purpose that all applicable performance goals are achieved at the maximum
level) are outstanding under the Company LTIP. As of the date of this Agreement,
there are 204,946 shares of Common Stock reserved for issuance under the Company
LTIP and the Company does not sponsor or maintain any other plan, program or
arrangement providing for the grant of equity-based awards to directors,
officers, employees or other service provides of the Company or any Company
Subsidiaries. Other than as provided in this Agreement, the LTIP and the
Governance Agreement, there are no other outstanding rights, options, warrants,
preemptive rights, rights of first offer, or similar rights for the purchase or
acquisition from the Company of any securities of the Company, nor are there any
commitments to issue or execute any such rights, options, warrants, preemptive
rights or rights of first offer or similar rights. Except as otherwise provided
in the Note and the LTIP, the Series A Certificate of Designations, there are no
outstanding rights or obligations of the Company to repurchase or redeem any of
its equity securities. The respective rights, preferences, privileges, and
restrictions of the Series A Preferred Stock and the Common Stock are as stated
in the certificate of incorporation of the Company (including the Series A
Certificate of Designations). The Company does not have outstanding shareholder
purchase rights or “poison pill” or any similar arrangement in effect giving any
Person the right to purchase any interest in the Company upon the occurrence of
certain events.

4.8 Compliance with Other Instruments. The Company is not in violation or
default of any provision of the Company Charter Documents. The execution,
delivery, and performance of and compliance with this Agreement and the
Governance Agreement, and the issuance, sale and delivery of the Securities,
will not (i) result in any default or violation of the Company Charter
Documents; (ii) result in any default or violation of any agreement relating to
its Indebtedness of the Company and the Company Subsidiaries or violation of any
material judgment, order or decree of any Governmental Authority; or (iii) be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any such provision, require any consent or waiver under
any such provision, or result in the creation of any mortgage, pledge, lien,
encumbrance, or charge upon any of the properties or assets of the Company
pursuant to any such provision, or the suspension, revocation, impairment or
forfeiture of any permit, license, authorization, or approval applicable to the
Company, its business or operations, or any of its assets or properties pursuant
to any such provision, except in the case of clauses (ii) and (iii) as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

4.9 Absence of Changes; Material Adverse Effect.

(a) Since December 31, 2019 through the date of this Agreement, there has not
been a Company Material Adverse Effect.

(b) Since December 31, 2019, neither the Company nor any Company Subsidiary has
sustained any material loss or interference with the business of the Company and
the Company Subsidiaries, taken as a whole, from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree; and, since December 31, 2019,
there has not been any change in the capital stock (other than as a result of
the grant or exercise of stock options or restricted stock pursuant to the
Company Stock Plans) or Indebtedness of the Company or any of the Company
Subsidiaries.

(c) Since December 31, 2019, the Company and the Company Subsidiaries have
carried on their respective businesses in the ordinary course of business in all
material respects consistent with past practice, and there has not been any
action or omission of the Company or any of the Company Subsidiaries that, if
such action or omission occurred between the date of this Agreement and the
Initial Closing Date or the Second Closing Date, as applicable, would violate
Section 8.9.

4.10 Material Contracts. Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, each
Company Material Contract is valid and binding and in full force and effect and,
to the Company’s Knowledge, enforceable against the other party or parties
thereto in accordance with its terms. The Company and/or the Company
Subsidiaries party thereto, as applicable, and, to the Company’s Knowledge, each
other party thereto, has performed its obligations required to be performed by
it, as and when required, under each Company Material Contract, except for
failures to perform that would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect. Except for breaches,
violations or defaults which would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, neither the
Company nor any of the Company Subsidiaries, nor to the Company’s Knowledge, any
other party to a Company Material Contract, has violated any provision of, or
taken or failed to take any act which, with or without notice, lapse of time, or
both, would constitute a breach or default under the provisions of such Company
Material Contract, and neither the Company nor any of the Company Subsidiaries
has received written notice that it has breached, violated or defaulted under
any Company Material Contract. True and complete copies of the Company Material
Contracts and any amendments thereto have been made available to the Investor
prior to the date of this Agreement..

 

20



--------------------------------------------------------------------------------

4.11 Intellectual Property.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company and the Company
Subsidiaries own all registrations and applications for material Company Owned
Intellectual Property Rights. Except as would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect, and
to the Company’s Knowledge, the Company and the Company Subsidiaries own or have
a valid and enforceable license to use all Intellectual Property Rights
necessary to, or material and used in, the conduct of the business of the
Company and the Company Subsidiaries as currently conducted.

(b) To the Company’s Knowledge, since January 1, 2018, neither the Company nor
any of the Company Subsidiaries has infringed, misappropriated or otherwise
violated any Intellectual Property Right of any Person except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. Except for matters that would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, there is no action, suit, proceeding or investigation pending or, to the
Company’s Knowledge, threatened, against the Company or any of the Company
Subsidiaries or, to the Company’s Knowledge, any of their respective present or
former officers, directors or employees, (A) challenging or seeking to deny or
restrict, the rights of the Company or any of the Company Subsidiaries in any of
the Company Owned Intellectual Property Rights or Company Licensed Intellectual
Property Rights, (B) alleging that any Company Owned Intellectual Property
Rights or Company Licensed Intellectual Property Rights are invalid or
unenforceable, or (C) alleging that the use of any of the Company Owned
Intellectual Property Rights or Company Licensed Intellectual Property Rights or
that the conduct of the business of the Company and the Company Subsidiaries do
or may misappropriate, infringe or otherwise violate any Intellectual Property
Right of any Person.

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, all material Company Owned
Intellectual Property Rights that have not been abandoned and are subsisting are
valid and enforceable, and the Company or one of the Company Subsidiaries owns
all Company Owned Intellectual Property Rights free and clear of all Liens.
Except as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, to the Company’s Knowledge, as of
the date of this Agreement, no Person is infringing, misappropriating or
otherwise violating any material Company Owned Intellectual Property Right.

4.12 Systems. Except as would not reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect, (a) to the Company’s
Knowledge, the Company and the Company Subsidiaries’ Systems are adequate for,
and operate and perform in all material respects as required in connection with
the operation of the business of the Company and the Company Subsidiaries as
currently conducted, (b) the Company and the Company Subsidiaries have
implemented and maintained commercially reasonable controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all Systems and data (including all Personal Data) used in connection with their

 

21



--------------------------------------------------------------------------------

businesses, and (c) to the Company’s Knowledge, there have been no breaches,
violations or unauthorized uses of or accesses to same, except for those that
have been remedied without material cost or liability or the duty to notify any
other person, nor any incidents under internal review or investigations relating
to the same. The Company and the Company Subsidiaries are presently in material
compliance with all applicable Laws, internal policies and contractual
obligations relating to the privacy and security of Systems and Personal Data
and to the protection of such Systems and Personal Data from unauthorized use,
access, misappropriation or modification.

4.13 Internal Controls. The Company and the Company Subsidiaries maintain a
system of internal accounting control over financial reporting (as such term is
defined in Rule 13a-15(f) under the Exchange Act) that complies with the
Exchange Act and has been designed by the Company’s principal executive officer
and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external reporting purposes in
accordance with GAAP. Since the end of the Company’s most recent audited fiscal
year, there has been (a) no material weakness and no adverse impact of any
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (b) no change in the Company’s internal control over
financial reporting that has materially adversely affected, or is reasonably
likely to materially adversely affect, the Company’s internal control over
financial reporting.

4.14 Financial Statements; Controls; Undisclosed Liabilities.

(a) The financial statements and schedules of the Company, and the related notes
thereto, included in the SEC Reports have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby and present
fairly in all material respects the consolidated financial position of the
Company as of the respective dates of such financial statements and schedules,
and the consolidated results of operations and cash flows of the Company for the
respective periods covered thereby.

(b) There are no contracts, other documents or other agreements required to be
described in the SEC Reports or to be filed as exhibits to the SEC Reports by
the Exchange Act or by the rules and regulations thereunder which have not been
described or filed (or incorporated by reference from prior filings under the
Exchange Act to the extent permitted) as required.

(c) The Company is in compliance in all material respects with all provisions of
the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder or implementing the provisions thereof that are in effect and with
which the Company is required to comply.

(d) Neither the Company nor any of the Company Subsidiaries has any liabilities
of any nature (whether accrued, absolute, contingent or otherwise) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and the Company Subsidiaries as of June 30, 2020 (the
“Balance Sheet Date”) included in the SEC Reports, (ii) incurred after the
Balance Sheet Date in the ordinary

 

22



--------------------------------------------------------------------------------

course of business and that do not arise from any material breach of a Contract,
(iii) as expressly contemplated by this Agreement or otherwise incurred in
connection with the Transactions, (iv) that have been discharged or paid prior
to the date of this Agreement or (v) as would not, individually or in the
aggregate, have had or reasonably be expected to have, a Company Material
Adverse Effect.

4.15 Exchange Act Reporting. The Company has filed or furnished, as applicable,
on a timely basis all SEC Reports. Each of the SEC Reports complied or, if not
yet filed or furnished, will comply in all material respects with the applicable
requirements of the Exchange Act and any rules and regulations promulgated
thereunder. Any SEC Reports filed or furnished with the SEC subsequent to the
date hereof will not, as of the respective dates of such SEC Reports, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading. As of the
date hereof, there are no material outstanding or unresolved comments received
from the SEC with respect to any of the SEC Reports.

4.16 Compliance with Laws. The Company and the Company Subsidiaries (a) are, and
for the past three (3) years have been, in compliance with, and conduct their
respective businesses in conformity with, all applicable foreign, federal, state
and local laws and regulations, except where the failure to so comply or conform
has not had, and is not reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect and (b) possess all licenses,
franchises, permits, certificates, approvals, orders and authorizations from
Governmental Authorities required by Law necessary for the Company and the
Company Subsidiaries to conduct their business as currently conducted or
currently planned by the Company and the Company Subsidiaries (each, a “Company
Permit”), except where the failure to possess such documents has not had, and is
not reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect; and neither the Company nor any of the Company
Subsidiaries has received any verbal or written notice of any proceeding
relating to the revocation or modification of, or non-compliance with, any
material certificate, authorization, permit, clearance or approval.

4.17 FCC and State PUC Licenses.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, (i) the business of the Company
and each Company Subsidiary is being conducted in compliance with the
Communications Laws, (ii) the Company and each Company Subsidiary possess all
registrations, licenses, authorizations, and certifications issued by the FCC
and the State PUCs necessary to conduct their respective businesses as currently
conducted, and (iii) all FCC Licenses and State PUC Licenses required for the
operations of the Company and each of the Company Subsidiaries are set forth in
Section 4.17(a) of the Disclosure Schedule and are in full force and effect.

(b) To the Company’s Knowledge, there is no proceeding being conducted or
threatened by any Governmental Authority, which would reasonably be expected to
cause the revocation, termination, suspension, cancellation, or nonrenewal of
any of the FCC

 

23



--------------------------------------------------------------------------------

Licenses or the State PUC Licenses, or the imposition of any penalty or fine by
any Governmental Authority with respect to any of the FCC Licenses or the State
PUC Licenses, in each case which has had or would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.

(c) There is no (i) outstanding decree, decision, judgment, or order that has
been issued by the FCC or a State PUC against the Company or any Company
Subsidiary, the FCC Licenses or the State PUC Licenses or (ii) notice of
violation, order to show cause, complaint, investigation or other administrative
or judicial proceeding pending or, to the Company’s Knowledge, threatened by or
before the FCC or a State PUC against the Company or any Company Subsidiary, the
FCC Licenses, or the State PUC Licenses that has had or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

(d) The Company and each Company Subsidiary have filed with the FCC and State
PUCs all necessary reports, documents, instruments, information, or applications
required to be filed pursuant to the Communications Laws, and have paid all fees
required to be paid pursuant to the Communications Laws, except in each case as
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

(e) The Company and each Company Subsidiary is qualified to hold the FCC
Licenses and the State PUC Licenses.

4.18 Anti-Corruption Compliance. Neither the Company nor any of the Company
Subsidiaries nor, to the Company’s Knowledge, any affiliates, directors,
officers, employees, agents or Representatives of the Company or of any of the
Company Subsidiaries, has taken or will take any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company and the Company Subsidiaries and their affiliates have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such Laws and with the
representations and warranties contained herein.

4.19 Related Party. There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
of Indebtedness by the Company or any of the Company Subsidiaries to or for the
benefit of any of the executive officers, directors, employees, consultants, or
service providers of the Company. No Person is or has been a party to any
transaction or proposed transaction with the Company or any Company Subsidiary
that would require disclosure in an SEC filing made by the Company pursuant to
Item 404 of Regulation S-K under the Exchange Act.

 

24



--------------------------------------------------------------------------------

4.20 Brokers and Other Advisors. Except for Morgan Stanley & Co. LLC and Wells
Fargo Securities, LLC (the “Company Financial Advisors”), no agent, broker,
investment banker, finder, financial advisor, firm or other Person is entitled
to any broker’s, finder’s, financial advisor’s or other similar fee or
commission or reimbursement of expenses in connection with the Transactions
based upon arrangements made by or on behalf of the Company or any Company
Subsidiary.

4.21 No Reliance. Except for the representations and warranties contained in
this Agreement or any other Transaction Document or in any certificate provided
at the Initial Closing or the Second Closing, as applicable, the Company
acknowledges that neither the Investor nor any Person on behalf of the Investor
makes, and the Company has not relied upon, any other express or implied
representation or warranty with respect to the Investor or any of its affiliates
or with respect to any other information provided to the Company in connection
with the Transactions.

4.22 ERISA.

(a) Neither the Company, its affiliates, nor any other entity which, together
with the Company or its affiliates, would be treated as a single employer under
Section 4001 of ERISA or Section 414 of the Code (each such entity, an “ERISA
Affiliate”), has within the six years prior to the date hereof maintained,
sponsored or contributed to, been obligated to maintain, sponsor or contribute
to, or has or had any liability with respect to, any employee benefit plan that
is subject to Title IV of ERISA, including, without limitation, any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA). No Reportable
Event (as defined in Section 4043(c) of ERISA but excluding those events as to
which the 30-day notice period is waived by applicable regulations to ERISA),
has occurred with respect to any Company Plan. Each Company Plan complies in all
respects with its terms and all applicable Laws (including, without limitation,
ERISA and the Code), and the Company and each ERISA Affiliate has filed all
reports, returns, notices, and other documentation required by ERISA or the Code
to be filed with any Governmental Authority with respect to each Company Plan,
in each case except as would not, individually or in the aggregate, be likely to
result in a material liability to the Company or any ERISA Affiliate. With
respect to any Company Plan, (i) no actions, Liens, lawsuits, claims or
complaints (other than routine claims for benefits) are pending or threatened,
and (ii) no facts or circumstances exist that are reasonably likely to give rise
to any such actions, Liens, lawsuits, claims or complaints, except as would not,
individually or in the aggregate, be likely to result in a material liability to
the Company or any ERISA Affiliate. No event has occurred with respect to any
Company Plan which would reasonably be expected to result in any material
liability of the Company or any ERISA Affiliate to any Governmental Authority,
including, without limitation, the Pension Benefit Guaranty Corporation, other
than for applicable premiums. No event has occurred and no condition exists that
might reasonably be expected to constitute grounds for a Company Plan to be
terminated under circumstances which would cause any Lien, including, without
limitation, the lien provided under Section 4068 of ERISA, to attach to any
property or other asset of the Company or any ERISA Affiliate. No event has
occurred and no condition exists that might be expected to cause any Lien,
including, without limitation, the lien provided under Section 303 of ERISA or
Section 430 of the Code to attach to any Property of the Company or any ERISA
Affiliate.

 

25



--------------------------------------------------------------------------------

(b) None of the execution of or the completion of the Transactions (whether
alone or in connection with any other event(s)), could result in (i) severance
pay or benefits provided upon termination after the Initial Closing or the
Second Closing, as applicable, or an increase in severance pay or benefits
provided upon termination after the Initial Closing or the Second Closing, as
applicable, (ii) any payment, compensation or benefit becoming due, or any
increase in the amount of any payment, compensation or benefit due, to any
current or former employee, consultant or service provider of the Company or its
affiliates, (iii) acceleration of the time of payment or vesting of any
compensation or benefits, (iv) an obligation to fund or otherwise set aside
assets with respect to, any compensation or benefits or any Company Plan,
(v) any new obligation under any Company Plan, (vi) any limitation or
restriction on the right of Company to merge, amend, or terminate any Company
Plan, or (vii) any payments that would not be deductible under Section 280G of
the Code.

4.23 Registration Rights. Except as provided in the Registration Rights
Agreement, the Company has not granted or agreed to grant, and is not under any
obligation to provide, any rights to register under the Securities Act any of
its presently outstanding securities or any of its securities that may be issued
subsequently.

4.24 Tax Matters. All material Tax Returns required to be filed by the Company
and each of the Company Subsidiaries have been timely filed, and all such Tax
Returns are true, complete, and correct in all material respects. The Company
and each of the Company Subsidiaries has timely paid (or has had timely paid on
its behalf) all material Taxes (whether or not shown on any Tax Return) required
to be paid by them, and the Company and each of the Company Subsidiaries have
timely complied, in all material respects, with all applicable Laws (including
information reporting requirements) relating to the deduction, collection or
withholding of Taxes from amounts owing to or from any employee, creditor,
customer, stockholder or other third party and the payment of such amounts to
the appropriate Governmental Authority. No material examination or audit of any
Tax Return of the Company or any of the Company Subsidiaries by any Governmental
Authority is currently in progress or threatened in writing. There are no Liens
for any Taxes on any assets of the Company or any of the Company Subsidiaries,
except for Taxes not yet due and payable. Neither the Company nor any of the
Company Subsidiaries has engaged in any “listed transaction” within the meaning
of Treasury Regulations Section 1.6011-4(b)(2) (or any analogous or similar
provision of state, local or foreign Law). Neither the Company nor any of the
Company Subsidiaries has any material liability for the payment of any Tax
imposed on any other Person (other than the Company or any of the Company
Subsidiaries) under Treasury Regulations Section 1.1502-6 or any analogous or
similar provision of state, local or foreign Tax Law, as transferee or successor
or by contract (other than provisions in commercial agreements entered into in
the ordinary course of business and not primarily relating to Taxes). The
Company is not, nor has it been during the applicable period specified in
Section 897(c)(1)(a) of the Code, a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code. The Company
has no current plan or intention to redeem or repurchase any shares of Series A
Preferred Stock.

 

26



--------------------------------------------------------------------------------

5. Representations and Warranties of the Investor. The Investor represents and
warrants to the Company as of the date of this Agreement and as of the Initial
Closing Date or the Second Closing Date, as applicable, that except as set forth
in the confidential disclosure letter dated as of the date of this Agreement
(the “Investor Disclosure Schedule”) provided to the Company separately,
specifically identifying the relevant subsection of this Section 5 to which such
disclosure relates (provided, that disclosure in any subsection of Section 5 of
such disclosure letter shall apply to any other subsection of this Section 5 to
the extent it is reasonably apparent on its face that such disclosure is
applicable to such subsection):

5.1 Private Placement.

(a) The Investor is (i) an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act; (ii) aware that the sale
of the Securities to it are being made in reliance on a private placement
exemption from registration under the Securities Act and (iii) acquiring the
Securities for its own account.

(b) The Investor understands and agrees that the Securities are being offered in
a transaction not involving any public offering within the meaning of the
Securities Act, that such Securities have not been and, except as contemplated
by the Registration Rights Agreement, will not be registered under the
Securities Act and that such Securities may be offered, resold, pledged or
otherwise transferred only (i) in a transaction not involving a public offering,
(ii) pursuant to any other exemption from the registration requirements of the
Securities Act, including Rule 144 under the Securities Act (if available),
(iii) pursuant to an effective registration statement under the Securities Act
or (iv) to the Company or any Company Subsidiary, in each of cases (i) through
(iv) in accordance with any applicable state and federal securities Laws, and
that it will notify any subsequent purchaser of Securities from it of the resale
restrictions referred to above, as applicable.

(c) The Investor understands that, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the Company may require that the Securities
bear a legend or other restriction substantially to the following effect (it
being agreed that if the Securities are not certificated, other appropriate
restrictions shall be implemented to give effect to the following):

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE

 

27



--------------------------------------------------------------------------------

REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY COMPANY
SUBSIDIARY, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE
STATE AND FEDERAL SECURITIES LAWS, AND (B) THE HOLDER WILL NOTIFY ANY SUBSEQUENT
PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
(A) ABOVE. THIS SECURITY MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF
THE GOVERNANCE AGREEMENT, DATED AS OF SEPTEMBER 13, 2020, AMONG CONSOLIDATED
COMMUNICATIONS HOLDINGS, INC. AND THE INVESTOR NAMED THEREIN.”

(d) The Investor: (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities; and (ii) has the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment.

(e) The Investor acknowledges that (i) it has conducted its own investigation of
the Company and the terms of the Securities; (ii) it has had access to the
Company’s public filings with the SEC and to such financial and other
information as it deems necessary to make its decision to purchase the
Securities; and (iii) it has been offered the opportunity to conduct such review
and analysis of the business, assets, condition, operations and prospects of the
Company and the Company Subsidiaries and to ask questions of the Company, each
as it deemed necessary in connection with the decision to purchase the
Securities. The Investor further acknowledges that it has had such opportunity
to consult with its own counsel, financial and tax advisors and other
professional advisers as it believes is sufficient for purposes of the purchase
of the Securities. The foregoing, however, does not limit or modify the
representations and warranties of the Company in this Agreement or any other
Transaction Document or in any certificate provided at the Initial Closing or
the Second Closing, as applicable, or the right of the Investor to rely on such
representations and warranties.

(f) The Investor understands that the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements.

(g) Except for the representations and warranties contained in this Agreement
(including any references in such Section 4 to the SEC Reports) or any other
Transaction Document or in any certificate provided at the Initial Closing or
the Second Closing, as applicable, such Investor acknowledges that neither the
Company nor any Person on behalf of the Company makes, and the Investor has not
relied upon, any other express or implied representation or warranty with
respect to the Company or any Company Subsidiaries or with respect to any other
information provided to the Investor in connection with the Transactions.

5.2 Organization. The Investor is duly organized and is validly existing in the
jurisdiction of its organization.

 

28



--------------------------------------------------------------------------------

5.3 Governmental Consents. Except as would not, individually or in the
aggregate, reasonably be expected to have an Investor Material Adverse Effect,
no consent, approval, order, or authorization of, or registration,
qualification, declaration, or filing with, any federal, state or local
governmental authority on the part of such Investor is required in connection
with the purchase of the Securities, except for the following: (i) the
compliance with applicable state securities Laws, which compliance will have
occurred within the appropriate time periods; (ii) the filing with the SEC of
such reports under the Exchange Act as may be required in connection with this
Agreement and the Transactions, (iii) filings required under, and compliance
with other applicable requirements of the HSR Act and other applicable Antitrust
Laws, and (iv) filings, consents, approvals, orders, authorizations or
declarations required in connection with the FCC Approval and the Communications
Regulatory Approvals.

5.4 Authorization; Enforceability. The Investor has full right, power, authority
and capacity to enter into this Agreement and the other Transaction Documents to
which the Investor is a party and to consummate the Transactions. The execution,
delivery and performance of this Agreement and the other Transaction Documents
to which the Investor is a party have been duly authorized by all necessary
action on the part of the Investor, and this Agreement has been, and the other
Transaction Documents to which the Investor is a party will at or prior to the
Initial Closing or the Second Closing, as applicable, be, duly executed and
delivered by the Investor and, assuming due authorization, execution and
delivery of this Agreement and the other Transaction Documents by the Company,
will constitute valid and binding obligation of the Investor, enforceable
against it in accordance with its terms.

5.5 No Default or Violation. The execution, delivery, and performance of and
compliance with this Agreement and the other Transaction Documents to which the
Investor is a party, and the issuance, sale and delivery of the Securities will
not (i) result in any default or violation of the certificate of incorporation,
bylaws, limited partnership agreement, limited liability company operating
agreement or other applicable organizational documents of the Investor,
(ii) result in any default or violation of any agreement relating to its
material Indebtedness or under any mortgage, deed of trust, security agreement
or lease to which it is a party or in any default or violation of any material
judgment, order or decree of any Governmental Authority or (iii) be in conflict
with or constitute, with or without the passage of time or giving of notice, a
default under any such provision, require any consent or waiver under any such
provision, or result in the creation of any Lien upon any of the properties or
assets of the Investor pursuant to any such provision, or the suspension,
revocation, impairment or forfeiture of any material permit, license,
authorization, or approval applicable to the Investor, its business or
operations, or any of its assets or properties pursuant to any such provision,
except in the case of clauses (ii) and (iii) as would not reasonably be expected
to have, individually or in the aggregate, an Investor Material Adverse Effect.

5.6 Financial Capability. The Investor will have at the Initial Closing and the
Second Closing, as applicable, the funds necessary to purchase the Initial
Closing Securities or the Second Closing Securities at the Initial Closing or
the Second Closing, as applicable, in each case on the terms and conditions
contemplated by this Agreement.

 

29



--------------------------------------------------------------------------------

5.7 Equity Financing. The Investor has delivered to the Company a true, correct
and complete copy, as of the date of this Agreement, of an executed commitment
letter dated as of the date of this Agreement (the “Equity Commitment Letter”)
from the Equity Investors to invest, subject to the terms and conditions
therein, cash in the aggregate amount set forth therein in the Investor in
connection with the Initial Closing (the “Initial Equity Financing”) and the
Second Closing (the “Second Equity Financing” and together with the Initial
Equity Financing, the “Equity Financing”). As of the date of this Agreement, the
Equity Commitment Letter has not been amended or modified, no such amendment or
modification is contemplated and the commitments contained therein have not been
withdrawn or rescinded in any respect. As of the date of this Agreement, the
Equity Commitment Letter, in the form so delivered, is in full force and effect
and is a legal, valid and binding obligation of the Investor, enforceable in
accordance with its terms, and the other parties thereto, except that such
enforceability (a) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally; and (b) is subject to general principles of equity, whether
considered in a proceeding at law or in equity. As of the date of this
Agreement, assuming the satisfaction of the conditions to the Initial Closing
and the Second Closing, the Investor has no reason to believe that it will be
unable to satisfy any term or condition of closing to be satisfied by it
contained in the Equity Commitment Letter. As of the date of this Agreement, no
event has occurred which, with or without notice, lapse of time or both, would
constitute a default or breach on the part of the Investor under any term or
condition of the Equity Commitment Letter or that would, individually or in the
aggregate, permit the Equity Investors to terminate the Equity Commitment
Letter. Except as set forth in the Equity Commitment Letter, there are no
(i) conditions precedent to the respective obligations of the Equity Investors
to fund the full amount of the Initial Equity Financing or the Second Equity
Financing at the Initial Closing or Second Closing, as applicable; or
(ii) contractual contingencies under any agreements, side letters or
arrangements relating to the Equity Financing to which either the Investor or
any of its affiliates is a party that would permit the Equity Investors to
reduce the total amount of the Equity Financing, or that would materially and
adversely affect the availability of the Equity Financing.

5.8 Interested Stockholder. Neither the Investor nor any of its “affiliates” or
“associates” is, nor at any time during the three (3) years prior to (and
including) the date of this Agreement has been, an “interested stockholder” of
the Company (as such terms in quotations are used in Section 203 of the DGCL).

5.9 Brokers and Other Advisors. No agent, broker, investment banker, finder,
financial advisor, firm or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission or reimbursement of
expenses in connection with the Transactions based upon arrangements made by or
on behalf of the Investor or any of its affiliates.

5.10 U.S. Person. The Investor is a U.S. Person.

 

30



--------------------------------------------------------------------------------

6. Conditions to the Obligations at the Initial Closing.

6.1 Conditions to the Obligations of Each Party at the Initial Closing(i) . The
obligation of the Investor to deliver the Initial Purchase Price Payment at the
Initial Closing and the obligations of the Company to issue, sell and deliver to
the Investor the Initial Closing Securities at the Initial Closing are each
subject to the fulfillment or waiver (to the extent, and only to the extent,
permissible by applicable Law) by both the Investor and the Company on or before
the Initial Closing Date of each of the following conditions:

(b) No Law, injunction, judgment or ruling enacted, promulgated, issued,
entered, amended or enforced by any Governmental Authority (each, a,
“Restraint,” it being understood that the failure to have obtained FCC Approval
or any Communications Regulatory Approval shall not, in and of itself,
constitute a Restraint) shall be in effect enjoining, restraining, preventing or
prohibiting consummation of the Initial Closing.

(c) The Refinancing shall have been consummated prior to or substantially
simultaneously with the Initial Closing.

(d) The Initial Closing Common Stock, and the maximum number of shares of Common
Stock issuable pursuant to the Contingent Payment Right Agreement (including the
Initial Closing CPR Share Number and the Second Closing CPR Share Number), shall
have been approved for listing on the Exchange, subject to official notice of
issuance.

6.2 Conditions to the Investor’s Obligations at the Initial Closing. The
obligation of the Investor to deliver the Initial Purchase Price Payment at the
Initial Closing is subject to the fulfillment or waiver (to the extent, and only
to the extent, permissible by applicable Law) by the Investor on or before the
Initial Closing Date of each of the following conditions:

(a) (i) The representations and warranties of the Company set forth in
Section 4.9(a) shall be true and correct as of the date of this Agreement and as
of the Initial Closing Date with the same effect as though made on and as of the
Initial Closing Date; and (ii) all other representations and warranties of the
Company set forth in this Agreement, disregarding all qualifications and
exceptions contained therein relating to materiality or Company Material Adverse
Effect, shall be true and correct as of the date of this Agreement and as of the
Initial Closing Date with the same effect as though made on and as of the
Initial Closing Date (except to the extent that such representation and warranty
expressly speaks only as of an earlier date, in which case such representation
and warranty shall be true and correct as of such earlier date), except where
the failure to be true and correct would not have a Company Material Adverse
Effect; provided, however, that, notwithstanding the foregoing, each of the
Fundamental Representations, disregarding all qualifications and exceptions
contained therein relating to knowledge, materiality or Company Material Adverse
Effect, shall be true and correct in all respects except for de minimis
inaccuracies as of the date of this Agreement and as of the Initial Closing Date
as though made at and as of the Initial Closing Date (except to the extent that
such representation and warranty expressly speaks only as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date). The Investor shall have received a certificate signed on behalf
of the Company by an executive officer of the Company to such effect.

 

31



--------------------------------------------------------------------------------

(b) The Company shall have performed in all material respects all obligations,
agreements and covenants required to be performed by it under this Agreement on
or before the Initial Closing Date, and the Investor shall have received a
certificate signed on behalf of the Company by an executive officer of the
Company to such effect.

(c) Since the date of this Agreement, there shall not have been any Company
Material Adverse Effect, and the Investor shall have received a certificate
signed on behalf of the Company by an executive officer of the Company to such
effect.

(d) The Board shall include the individual set forth on Exhibit A to the
Governance Agreement under the heading “Initial Closing.”

6.3 Conditions to the Company’s Obligations at the Initial Closing. The
obligations of the Company to issue, sell and deliver to the Investor the
Initial Closing Securities at the Initial Closing are subject to the fulfillment
or waiver to the extent, and only to the extent, permissible by applicable Law)
by the Company on or before the Initial Closing Date of each of the following
conditions:

(a) The representations and warranties of the Investor set forth in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or Investor Material Adverse Effect, shall be true and
correct as of the date of this Agreement and as of the Initial Closing Date with
the same effect as though made on and as of the Initial Closing Date (except to
the extent that such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date), except where the failure to be true and
correct would not have an Investor Material Adverse Effect. The Company shall
have received a certificate signed on behalf of the Investor by an executive
officer of the Investor to such effect.

(b) The Investor shall have performed in all material respects all obligations,
agreements and covenants required to be performed by it under this Agreement on
or before the Initial Closing Date, and the Company shall have received a
certificate signed on behalf of the Investor by an executive officer of the
Investor to such effect.

7. Conditions to the Obligations at the Second Closing.

7.1 Conditions to the Obligations of Each Party at the Second Closing. The
obligation of the Investor to deliver the Second Purchase Price Payment at the
Second Closing and the obligations of the Company to issue, sell and deliver to
the Investor the Second Closing Securities at the Second Closing are each
subject to the fulfillment or waiver (to the extent, and only to the extent,
permissible by applicable Law) by both the Investor and the Company on or before
the Second Closing Date of each of the following conditions:

(a) No Restraint shall be in effect enjoining, restraining, preventing or
prohibiting consummation of the Second Closing.

 

32



--------------------------------------------------------------------------------

(b) All waiting periods (and any extensions thereof) applicable to the
Transactions under the HSR Act and other applicable Antitrust Laws shall have
been terminated or shall have expired.

(c) Either (i) the FCC Approval shall have been received, (ii) the FCC shall
have denied the FCC Approval and such denial shall have become Final (an “FCC
Final Denial”) (it being understood, for the avoidance of doubt, that if there
shall have been an FCC Final Denial, (x) the Investor shall have no obligation
to deliver the Second Purchase Price Payment, and (y) the Company shall have no
obligation to deliver the Second Closing Securities other than the Note (through
release from the Escrow) (which, for the avoidance of doubt, shall be
non-convertible), if not previously issued, sold and delivered (through release
from the Escrow) in accordance with Section 2.3) or (iii) the FCC Approval shall
no longer be required as a result of the consummation of the FCC Licenses
Disposal Actions.

(d) The FCC shall have either: (i) issued a public notice announcing that the
Company did not submit any winning bids in the RDOF Auction; or (ii) issued a
public notice announcing that it has authorized support for all winning bids
submitted by Company in the RDOF Auction; provided, that either party may
request that the other party waive this condition, which request shall only be
denied if the non-requesting party reasonably believes that the occurrence of
the Second Closing in connection with the satisfaction of the conditions set
forth in Sections 7.1(c)(i) or 7.1(c)(iii) will result in the disqualification
of Company from receiving support from the FCC through the RDOF Auction;
provided, further, that the condition in this Section 7.1(d) shall not be
required to be satisfied if there shall have been an FCC Final Denial.

(e) The Initial Closing shall have occurred.

7.2 Conditions to the Investor’s Obligations at the Second Closing. The
obligation of the Investor to deliver the Second Purchase Price Payment at the
Second Closing is subject to the fulfillment or waiver (to the extent, and only
to the extent, permissible by applicable Law) by the Investor on or before the
Second Closing Date of each of the following conditions:

(a) The Fundamental Representations, disregarding all qualifications and
exceptions contained therein relating to knowledge, materiality or Company
Material Adverse Effect, shall be true and correct in all respects except for de
minimis inaccuracies as of the date of this Agreement and as of the Second
Closing Date as though made at and as of the Second Closing Date (except to the
extent that such representation and warranty expressly speaks only as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date). The Investor shall have received a certificate
signed on behalf of the Company by an executive officer of the Company to such
effect.

 

33



--------------------------------------------------------------------------------

(b) The Company shall have performed in all material respects all obligations,
agreements and covenants required to be performed by it under this Agreement on
or before the Second Closing Date, and the Investor shall have received a
certificate signed on behalf of the Company by an executive officer of the
Company to such effect.

(c) Since the date of this Agreement, there shall not have been any Company
Quantitative Adverse Effect, and the Investor shall have received a certificate
signed on behalf of the Company by an executive officer of the Company to such
effect.

(d) If (i) the FCC Approval shall have been obtained or (ii) the FCC Approval
shall no longer be required as a result of the consummation of the FCC Licenses
Disposal Actions, the Board shall include the individual set forth on Exhibit A
to the Governance Agreement under the heading “FCC Approval.”

7.3 Conditions to the Company’s Obligations at the Second Closing. The
obligations of the Company to issue, sell and deliver to the Investor the Second
Closing Securities at the Second Closing are subject to the fulfillment or
waiver (if permissible by applicable Law) on or before the Second Closing of
each of the following conditions:

(a) The representations and warranties of the Investor set forth in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or Investor Material Adverse Effect, shall be true and
correct as of the date of this Agreement and as of the Second Closing Date with
the same effect as though made on and as of the Second Closing Date (except to
the extent that such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date), except where the failure to be true and
correct would not have an Investor Material Adverse Effect. The Company shall
have received a certificate signed on behalf of the Investor by an executive
officer of the Investor to such effect.

(b) The Investor shall have performed in all material respects all obligations,
agreements and covenants required to be performed by it under this Agreement on
or before the Second Closing Date, and the Company shall have received a
certificate signed on behalf of the Investor by an executive officer of the
Investor to such effect.

8. Covenants. The Company and the Investor, as applicable, hereby covenant and
agree, for the benefit of the other party to this Agreement and the other
party’s respective assigns, as follows:

8.1 Reservation of Common Stock; Issuance of Shares of Common Stock. For as long
as the Contingent Payment Right remains outstanding, the Company shall at all
times reserve and keep available, free from preemptive rights, out of its
authorized but unissued Common Stock or shares of Common Stock held in treasury
by the Company, for the purpose of effecting the conversion of the Contingent
Payment Right, the full number of shares of Common Stock then issuable upon the
conversion of the Contingent Payment Right; provided, that until the Charter
Amendment is approved by the Company’s stockholders, the Company shall not be
required to reserve shares of Common Stock that it does not presently have
authority to issue under the Company Charter Documents. All shares of Common
Stock delivered upon conversion of the Contingent Payment Right shall be newly
issued shares or shares held in treasury by the Company, shall have been duly
authorized and validly issued and shall be fully paid and nonassessable, and
shall be free from preemptive rights and free of any Lien or adverse claim.

 

34



--------------------------------------------------------------------------------

8.2 Transfer Taxes. The Company shall pay any and all documentary, stamp or
similar issue or transfer Tax due on (v) the issue of the Initial Closing
Securities at the Initial Closing, (w) the issue of the Second Closing
Securities at the Second Closing, (x) if applicable, the delivery of the Note
(through release from the Escrow) pursuant to Section 2.3, (y) the issue of the
Converted Preferred Shares and (z) the issue of the shares of Common Stock in
settlement of the Contingent Payment Right pursuant to the Contingent Payment
Right Agreement. However, in the case of conversion of the Note, the Company
shall not be required to pay any Tax that may be payable in respect of any
transfer involved in the issue and delivery of shares of Series A Preferred
Stock in a name other than that of the holder of the Note to be converted, and
no such issue or delivery shall be made unless and until the Person requesting
such issue has paid to the Company the amount of any such Tax, or has
established to the satisfaction of the Company that such Tax has been paid or is
not payable.

8.3 Public Disclosure. On the date of this Agreement, or within 24 hours
thereafter, both of the Investor and the Company may issue a joint press release
in a form mutually agreed to. No other written release, public announcement or
filing concerning the purchase of the Purchased Securities and the other
Transactions shall be issued, filed or furnished, as the case may be, by any
party without the prior written consent of the other party, except as such
release, announcement or filing as may be required by Law (including pursuant to
a Form 8-K filing) or the rules or regulations of any securities exchange, in
which case the party required to make the release or announcement shall, to the
extent reasonably practicable, allow the other party reasonable time to comment
on such release or announcement in advance of such issuance and reflect such
reasonable comments as provided by the other party. The provisions of this
Section 8.3 shall not restrict the ability of a party to summarize or describe
the Transactions in any SEC Report (including pursuant to Section 13(d) of the
Exchange Act) so long as the other party is provided a reasonable opportunity to
review such disclosure in advance.

8.4 Tax Related Covenants.

(a) The Company and the Investor acknowledge and agree that it is intended that
Treasury Regulations Section 1.305-5(b)(1) shall not apply to the Converted
Preferred Shares in accordance with Treasury Regulation Section 1.305-5(b)(3),
and accordingly, except to the extent otherwise required by a binding change in
Law after the date hereof, a contrary “determination” (as defined in
Section 1313(a) of the Code) or, subject to the Company’s compliance with the
last sentence of Section 8.4(f), a contrary determination by a relevant
Governmental Authority upon the conclusion of a Tax Proceeding (and, if such
determination is appealed by the Company, the conclusion of any related appeals
process within such Governmental Authority), the Company agrees not to treat any
excess of the Liquidation Preference (as defined in the Series A Certificate of
Designations) over the amount of the Purchase Price attributable to the
Converted Preferred Shares as a “redemption premium” treated as a constructive
distribution (or series of constructive distributions) under Section 305(c) of
the Code and Treasury Regulations Section 1.305-5(b)(1).

 

35



--------------------------------------------------------------------------------

(b) The Company and the Investor acknowledge and agree that it is intended that
for U.S. federal income Tax purposes any amount in respect of the Converted
Preferred Shares on account of the accrual of dividends shall not be treated as
a dividend, unless and until such dividends are declared and paid in cash, and
the Company and the Investor shall take no position inconsistent with such
treatment on any Tax Return, in any Tax Proceeding or otherwise except to the
extent otherwise required by a binding change in Law after the date hereof, a
contrary “determination” (as defined in Section 1313(a) of the Code) or, subject
to the Company’s compliance with the last sentence of Section 8.4(f), a contrary
determination by a relevant Governmental Authority upon the conclusion of a Tax
Proceeding (and, if such determination is appealed by the Company, the
conclusion of any related appeals process within such Governmental Authority).
In the event that any dividend is paid in cash or a binding change in Law, a
“determination” (as defined in Section 1313(a) of the Code) or a determination
by a Governmental Authority upon the conclusion of a Tax Proceeding requires the
accrual of dividends or any portion of a “redemption premium” to be treated as a
dividend for U.S. federal income Tax purposes, the Company shall provide the
Investor with a reasonable opportunity to provide additional information or to
apply for an exemption from, or a reduced rate of, any applicable withholding
Tax.

(c) The Company and the Investor acknowledge and agree that it is intended that
for U.S. federal income Tax purposes the Cashless Conversion (as such term is
defined in the Contingent Payment Right Agreement) of a Contingent Payment Right
into shares of Common Stock pursuant to Section 2(b), 2(c), 2(d) or 4(b) of the
Contingent Payment Right Agreement shall be treated as a transaction pursuant to
which no gain or loss is recognized, and the Company and the Investor shall take
no position inconsistent with such treatment on any Tax Return, in any Tax
Proceeding or otherwise except to the extent otherwise required by a binding
change in Law after the date hereof, a contrary “determination” (as defined in
Section 1313(a) of the Code) or, subject to the Company’s compliance with the
last sentence of Section 8.4(f), a contrary determination by a relevant
Governmental Authority upon the conclusion of a Tax Proceeding (and, if such
determination is appealed by the Company, the conclusion of any related appeals
process within such Governmental Authority).

(d) The Company and the Investor agree that the transactions effected pursuant
to the Initial Closing and the Second Closing are part of multi-step integrated
transaction pursuant to which the Investor acquires the Securities held by the
Investor as of the end of the day on the Second Closing Date in exchange for the
Purchase Price (it being understood that if Section 2.3 applies, the Note shall
be treated as outstanding as of the date of issuance and delivery to the
Investor (through release from the Escrow)).

(e) To the extent the Company is or may be required to allocate any portion of
the Purchase Price to or among any of the Purchased Securities to satisfy any
Tax reporting obligation, the Company and the Investor shall cooperate in good
faith to agree upon such allocation. If the Company and the Investor are unable
to reach an agreement on such

 

36



--------------------------------------------------------------------------------

allocation, they shall cause a nationally recognized independent accounting firm
selected jointly by the Company and the Investor (the “Independent Accounting
Firm”) to resolve the dispute and such Independent Accounting Firm’s decision
shall be consistent with the terms of this Agreement and, if so consistent,
conclusive and binding on the parties. All fees and expenses relating to the
work, if any, to be performed by the Independent Accounting Firm pursuant to
this Section 8.4(e) shall be borne equally by the Company and the Investor.

(f) For the avoidance of doubt and notwithstanding any provision to the contrary
in this Agreement, it is agreed and understood that (x) neither the Company nor
the Investor makes any representations or guarantees to the other that the
intended Tax treatment described in this Section 8.4 will be respected by any
Governmental Authority and (y) the Company makes no representations or
guarantees to the Investor that the Company will not redeem or repurchase any
shares of Series A Preferred Stock. In the event that the Company receives
notice in writing or otherwise in the context of a pending or threatened Tax
Proceeding from any Governmental Authority that the Tax treatment described in
Section 8.4(a), 8.4(b) or 8.4(c) is or will be challenged by any Governmental
Authority or otherwise raised as an issue by any Governmental Authority in
connection with any claim, audit, investigation, examination, assessment, suit,
action, proceeding, or other dispute (“Tax Proceedings” and, individually, a
“Tax Proceeding”), (i) the Company shall promptly provide written notice thereof
to the Investor and (ii) the parties shall reasonably cooperate in good faith to
defend against any such challenge or claim.

8.5 Further Assurances. Each of the Investor and the Company will cooperate and
consult with each other and use commercially reasonable efforts to prepare and
file all necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, orders, approvals and authorizations of, or any exemption by, all
third Persons required to consummate the Transactions.

8.6 Regulatory Matters.

(a) The parties hereto shall cooperate with each other and use their respective
commercially reasonable efforts to take, or cause to be taken, all reasonable
actions, and to do, or cause to be done, all reasonable things necessary, proper
or advisable under any applicable Laws to (i) consummate and make effective as
promptly as practicable the Transactions and (ii) cause the fulfillment at the
earliest practicable date of all of the conditions to their respective
obligations to consummate the Transactions.

(b) The parties shall provide or cause to be provided (including by their
“ultimate parent entities” as that term is defined in the HSR Act or any similar
term under any other Antitrust Laws) as promptly as practicable to any
Governmental Authority information and documents requested by such Governmental
Authority to permit consummation of the Transactions, including (i) filing any
notification and report form and related material required under the HSR Act as
promptly as practicable, but in no event later than ten (10) business days after
the date hereof; (ii) filing any notification required under any other
applicable Antitrust Law as promptly as practicable; (iii) filing any

 

37



--------------------------------------------------------------------------------

notification or application required to obtain the FCC Approval as promptly as
practicable but in no event later than twenty (20) business days after the date
hereof; (iv) filing any notification or application required pursuant to the
Communications Regulatory Approvals as promptly as practicable but in no event
later than thirty (30) business days after the date hereof; and (iv) supply as
soon as practicable any additional information and documentary material that may
be requested pursuant to (a) the HSR Act or any other applicable Antitrust Laws,
(b) the FCC Approval (including material requested by the Committee for the
Assessment of Foreign Participation in the United States Telecommunications
Services Sector), or (c) any Communications Regulatory Approvals. The Company
and the Investor shall share equally any filing or other fees required under the
HSR Act or any other applicable Antitrust Law or in connection with any
Communications Regulatory Approvals.

(c) In furtherance and not in limitation of the foregoing, if and to the extent
necessary to avoid any impediment under any Antitrust Law to the Second Closing
or failure to obtain FCC Approval on or before the Second Outside Date, the
parties shall use commercially reasonable efforts to obtain any consent,
authorization, approval, order, waiting period expiration or termination from,
or exemption by, any Governmental Authority necessary to be obtained prior to
the Second Closing, and to prevent the entry, enactment, or promulgation of any
temporary, preliminary or permanent injunction or other order, decree, or ruling
that would adversely affect the ability of the parties to consummate the
Transactions as promptly as practicable (and in any event prior to the Second
Outside Date), including entering into a commercially reasonable letter of
assurance, national security agreement, or other similar arrangement or
agreement with the Committee for the Assessment of Foreign Participation in the
United States Telecommunications Services Sector. During the period from the
date hereof and continuing until the earlier of the termination of this
Agreement or the Second Closing Date, neither the Investor nor the Company shall
enter into any transaction that would reasonably be expected to prevent or delay
any filings or approvals required under the HSR Act or other Antitrust Laws, the
FCC Approval or the actions contemplated under Section 8.6(f) (for the avoidance
of doubt, the foregoing shall not restrict any affiliates of Investor). In
furtherance and not in limitation of the foregoing, if and to the extent
necessary to avoid any impediment under any Antitrust Law to the Second Closing
or failure to obtain FCC Approval on or before the Second Outside Date, the
Company shall (x) offer, propose, negotiate, commit to or effect, by consent
decree, hold separate order, or otherwise, the sale, divestiture or disposition
of any business, product line, or asset of the Company or any of its affiliates,
(y) take or commit to take any action that after the Second Closing Date would
limit the Company’s freedom of action with respect to, or its ability to operate
and/or retain any of the businesses, product lines or assets of the Company or
any of its affiliates, or (z) offer, propose, negotiate, commit to or effect, by
agreement, or otherwise, to take any other action required to avoid any
impediment under any Antitrust Law to the Second Closing, or by the FCC, or the
Committee for the Assessment of Foreign Participation in the United States
Telecommunications Services Sector as a condition of obtaining the FCC Approval;
provided, however, that nothing in this Section 8.6 shall require the Company
(a) to take any of the actions described in each of (x), (y) and (z), if such
actions would reasonably be expected to have a Company Material Adverse Effect,
or (b) to commit to any amendment to any of the Transaction Documents.

 

38



--------------------------------------------------------------------------------

(d) Subject to applicable confidentiality restrictions or restrictions required
by Law or by any Governmental Authority, the Investor, on the one hand, and the
Company, on the other, shall each (i) provide to the other copies of all filings
and submissions made by such Party (and its advisers) and all correspondence
between it (or its advisers) and any Governmental Authority or third party,
relating to the Transactions; (ii) permit authorized representatives of the
other to review drafts of any such filings and submissions intended to be made
by such Party, and consider in good faith any comments made by the other Party;
(iii) permit authorized representatives of each Party to attend any meeting,
communication, or conference, whether in person, by phone or videoconference,
with any Governmental Authority related to the Transactions, and to the extent
the other party does not attend or participate in a substantive meeting, such
other party shall be promptly notified of the substance of such meeting; and
(iv) promptly advise each other upon receiving any communication from any
Governmental Authority relating to the Transactions, or from any third party
whose consent is required for consummation of any of the Transactions.
Notwithstanding anything in the foregoing to the contrary, the parties may, as
they deem advisable and necessary, redact or otherwise limit their disclosures
to the other parties (1) to remove references concerning the valuation of the
Company, (2) as necessary to comply with contractual arrangements or regulatory
requirements, and (3) as necessary to address reasonable attorney-client or
other privilege or confidentiality concerns. The parties may also designate any
competitively sensitive materials provided to the other under this Section 8.6
as “outside counsel only,” in which case such materials and the information
contained therein shall be given only to outside counsel of the recipient and
will not be disclosed by such outside counsel to employees, officers, or
directors of the recipient without the advance written consent of the party
providing such materials.

(e) In furtherance and not in limitation of the foregoing, if and to the extent
necessary to avoid any failure to obtain any Communications Regulatory Approval,
whether before or after the Second Closing, the parties shall use commercially
reasonable efforts to obtain any consent, authorization, approval, order,
waiting period expiration or termination from, or exemption by, any Governmental
Authority necessary to be obtained to obtain any such Communications Regulatory
Approval, and to prevent the entry, enactment, or promulgation of any temporary,
preliminary or permanent injunction or other order, decree, or ruling that would
adversely affect the ability of the parties to obtain any Communications
Regulatory Approval as promptly as practicable. During the period from the date
hereof and continuing until the termination of this Agreement, neither the
Company nor the Investor shall enter into any transaction that would reasonably
be expected to prevent or delay any Communications Regulatory Approval (for the
avoidance of doubt, the foregoing shall not restrict any affiliates of
Investor).

(f) If at any time after the first anniversary of the Initial Closing, the
Investor reasonably determines that the FCC Approval may not be obtained before
the date that is twenty-four (24) months after the Initial Closing, the Company
shall take, or cause to be taken, all actions, and to do, or cause to be done,
all things necessary, proper or advisable under any applicable Laws such that
neither the FCC Approval nor any other consent, approval or authorization of the
FCC or the Committee for the Assessment of Foreign Participation in the United
States Telecommunications Services Sector is necessary to

 

39



--------------------------------------------------------------------------------

consummate any of the Transactions (other than such routine consents, approvals
or authorizations of the FCC as may be required to consummate the FCC Licenses
Disposal Actions (as defined below)), including (x) offering, proposing,
negotiating, committing to or effecting by consent decree, hold separate order,
or otherwise, the sale, divestiture or disposition of all FCC Approval Licenses,
or (y) taking or committing to take any action that would limit the Company’s
freedom of action with respect to, or its ability to operate and/or retain any
of the FCC Approval Licenses or (z) offering, proposing, negotiating, committing
to or effecting, by agreement, or otherwise, to take any other action required
to avoid any impediment to the Second Closing by the FCC or the Committee for
the Assessment of Foreign Participation in the United States Telecommunications
Services Sector (any one or more of the foregoing actions, the “FCC Licenses
Disposal Actions”). In furtherance and not in limitation of the foregoing, the
Company shall seek only to assign or transfer the FCC Approval Licenses to any
Person that is fully qualified, without any waiver, petition for declaratory
ruling under Section 310(b) of the Communications Act of 1934, as amended, or
any other exception of any kind, to hold the FCC Approval Licenses under the
Communications Laws (other than such routine consents, approvals or
authorizations of the FCC as may be required to consummate the FCC Licenses
Disposal Actions) (it being understood that the qualification of such assignee
or transferee notwithstanding, such FCC Licenses Disposal Action shall still
require the Investor’s consent (not to be unreasonably withheld or delayed)
pursuant to Section 8.6(f)(v)). For the avoidance of doubt, the Company shall
consummate all FCC Licenses Disposal Actions before the date that is twenty-four
(24) months after the Initial Closing and may elect in its discretion, with the
consent of Investor, to pursue the FCC Licenses Disposal Actions prior to the
first anniversary of the Initial Closing. In furtherance and not in limitation
of the foregoing, the Company shall (i) keep the Investor reasonably apprised on
a current basis of, and consult with the Investor with respect to, the FCC
Licenses Disposal Actions, including with respect to the identity and
qualifications of the proposed assignee or transferee of the FCC Approval
Licenses, (ii) provide to the Investor copies of all letters of intent,
transaction agreements or documents (whether in draft or final form) produced or
received by the Company (and its advisers) relating to the FCC Licenses Disposal
Actions (including any agreements pursuant to which the Person to whom any FCC
Approval License is to be transferred or otherwise disposed will provide
services to the Company and the Company Subsidiaries), (iii) permit authorized
representatives of the Investor to review such documents, (iv) allow the
Investor reasonable time to comment on such documents and reflect such
reasonable comments as are provided by the Investor, (v) permit authorized
representatives of the Investor to review correspondence or communications, or
to participate in any meeting, communication or conference, with the FCC or any
other Governmental Authority relating to the FCC Licenses Disposal Actions and
(vi) not take any FCC Licenses Disposal Action without the Investor’s consent,
except as otherwise permitted under this Agreement.

(g) Notwithstanding anything to the contrary, nothing in this Section 8.6 or
elsewhere in this Agreement shall require (i) any of the Investor’s affiliates
to (x) offer, propose, negotiate, commit to or effect, by consent decree, hold
separate order, or otherwise, the sale, divestiture or disposition of any
business, product line, investment or asset of the Investor or its affiliates,
(y) take or commit to take any action that would limit the Investor’s or any of
its affiliates’ freedom of action with respect to, or its ability to

 

40



--------------------------------------------------------------------------------

operate and/or retain any business, product line, investment or asset of the
Investor or its affiliates or (z) offer, propose, negotiate, commit to or
effect, by agreement, or otherwise, to take any other action required to avoid
any impediment under any Antitrust Law, or by the FCC, the Committee for the
Assessment of Foreign Participation in the United States Telecommunications
Services Sector or any other Governmental Authority or any State PUC or (ii) the
Investor to commit to any amendment to any of the Transaction Documents.

(h) Notwithstanding anything in this Section 8.6 to the contrary, and subject to
applicable Law, the Investor and the Company (or their respective designees)
shall jointly manage and direct the regulatory process, including, but not
limited to, the regulatory filings and approvals (including which filings and
approvals are necessary, proper or advisable), strategies, negotiation of
settlements (if any), and related proceedings contemplated by this Section 8.6.
In case of disagreement between the parties, the Investor and the Company shall
negotiate in good faith to identify the appropriate course of action, provided,
however, that if the parties cannot agree on an appropriate course of action,
the Company shall make all final determinations as to the regulatory process,
regulatory filings and approvals, strategies, negotiation of settlements (if
any), and related proceedings contemplated by this Section 8.6. For purposes
hereof, “Antitrust Laws” means any antitrust, competition or trade regulation
Laws that are designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolization or restraint of trade or
lessening of competition through merger or acquisition, including, but not
limited to, the HSR Act and the Clayton Act.

8.7 Refinancing Transactions.

(a) The Company has delivered to the Investor a true, correct and complete copy
of the fully executed debt commitment letter dated as of the date of this
Agreement (together with all exhibits, schedules and annexes thereto and all
related letters and agreements (including fee and engagement letters), the “Debt
Commitment Letter”), by and among the Company and the other parties thereto,
providing for debt financing in an amount sufficient to refinance all Company
Indebtedness on terms and conditions mutually agreed to by the Company and the
Investor and set forth in the Debt Commitment Letter (such refinancing on such
terms or on such other terms as are contemplated by Section 8.7(a), the
“Refinancing”), and all related letters and agreements (including fee and
engagement letters). As of the date of this Agreement, the Company covenants
that the Debt Commitment Letter has not been amended or modified, no such
amendment or modification is contemplated and the commitments contained therein
have not been withdrawn or rescinded in any respect. Except as expressly set
forth in the Debt Commitment Letter, the Company covenants that there are no
conditions precedent to the obligations of the financing providers thereunder to
provide the financing contemplated thereby or any contingencies that would
permit such financing providers to reduce the total amount of such financing,
including any condition or other contingency relating to the amount or
availability of such financing pursuant to any “flex” provision. As of the date
of this Agreement, the Company covenants that the Debt Commitment Letter, in the
form so delivered, is in full force and effect and is a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, and, to the
knowledge of the Company, the other parties thereto, except that such
enforceability (a) may be limited by bankruptcy,

 

41



--------------------------------------------------------------------------------

insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws of general application affecting or relating to the enforcement of
creditors’ rights generally; and (b) is subject to general principles of equity,
whether considered in a proceeding at law or in equity. The Company does not
have any reason to believe that it will be unable to satisfy on a timely basis
all terms and conditions to be satisfied by it in the Debt Commitment Letter on
or prior to the Initial Closing, nor does the Company have knowledge that any of
the financing sources under the Debt Commitment Letter will not perform its
obligations thereunder. As of the date of this Agreement, the Company covenants
that there are no side letters, understandings or other agreements, contracts or
arrangements of any kind relating to the Debt Commitment Letter that could
affect the availability, conditionality, enforceability or amount of the
financing contemplated by the Debt Commitment Letter. The Company has paid in
full any and all commitment fees or other fees required to be paid pursuant to
the terms of the Debt Commitment Letter on or before the date of this Agreement,
and will pay in full any such amounts as and when due.

(b) Prior to the Initial Closing, the Company shall take, or cause to be taken,
all actions and do, or cause to be done, all things reasonably necessary,
advisable or proper to consummate the Refinancing (on the terms and conditions
contemplated by the Debt Commitment Letter or on other terms reasonably
acceptable to the Company and the Investor (it being understood that the terms
of any debt securities issued in connection with the Refinancing shall be deemed
acceptable to the Company and the Investor if the pricing therefor is within the
pricing caps relating to the bridge financing set forth in the Debt Commitment
Letter and otherwise on then-prevailing market terms)), including
(i) consummating the financing contemplated by the Debt Commitment Letter,
(ii) repaying or retiring Company Indebtedness in connection with the
Refinancing, including obtaining all related lien release documentation,
(iii) tendering or exchanging (or offering to tender or exchange) Company
Indebtedness, and (iv) entering into amendments, modifications or obtaining
consents or waivers with respect to the agreements governing Company
Indebtedness to the extent necessary or desirable in connection with the
Refinancing. The Company hereby agrees that SCP and its affiliates shall be
included as a “Permitted Investor” for the purposes of any “Change of Control”
or similar definition included in the definitive documents with respect to the
Refinancing.

(c) The parties shall, subject to Section 8.7(a), reasonably and mutually make
all decisions with respect to Refinancing, including as to the amount, type,
providers, economic and other terms, syndication and marketing thereof, and
documentation in respect thereof. The Company shall not, and shall cause the
Company Subsidiaries not to, enter into any agreement or transaction relating to
the Refinancing (including the financing thereof) without the prior consent of
the Investor.

8.8 Stockholder Approval.

(a) The Company shall cause to be submitted to its stockholders for their
approval at either the next annual meeting of its stockholders occurring
following the Initial Closing Date or the subsequent annual meeting of its
stockholders occurring following such meeting (such annual meeting as determined
by the Company, the “Company Stockholders Meeting”) (i) the Charter Amendment in
accordance with the DGCL and (ii)

 

42



--------------------------------------------------------------------------------

the Share Issuance in accordance with the rules of the Nasdaq, and the Board
shall recommend that the Company’s stockholders vote in favor of each of the
Charter Amendment and the Share Issuance.

(b) In connection with the Company Stockholders Meeting, the Company shall
prepare and file with the SEC a preliminary proxy statement (the “Proxy
Statement”). Each of the Company and the Investor shall furnish all information
concerning itself and its affiliates that is required to be included in the
Proxy Statement, and each of the Company and the Investor covenants that none of
the information supplied or to be supplied by it for inclusion or incorporation
in the Proxy Statement, and any amendment thereof or supplement thereto will, at
the date it is filed with the SEC or first mailed to the Company’s stockholders
or at the time of the Company Stockholders Meeting or at the time of any
amendment or supplement thereof, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading, except that (x) no covenant is made by the
Company with respect to statements made therein based on information supplied by
the Investor for inclusion therein, and (y) no covenant is made by the Investor
with respect to statements made therein based on information supplied by the
Company for inclusion therein. The Company covenants that the Proxy Statement
will comply as to form in all material respects with the provisions of the
Exchange Act and the rules and regulations thereunder. The Company shall use its
commercially reasonable efforts to respond as promptly as reasonably practicable
to any (written or oral) comments of the SEC with respect to the Proxy Statement
and to have the Proxy Statement cleared by the SEC as promptly as reasonably
practicable. The Company shall use its commercially reasonable efforts to cause
the definitive Proxy Statement to be mailed to its stockholders as promptly as
reasonably practicable after the date on which the Company is cleared by the
SEC. The Company shall promptly notify the Investor upon the receipt of any
(written or oral) comments from the SEC or its staff or any request from the SEC
or its staff for amendments or supplements to the Proxy Statement and shall
provide the Investor with a copy of all material written correspondence between
the Company or any of its Representatives, on the one hand, and the SEC or its
staff, on the other hand (and a summary of any oral conversations), with respect
to the Proxy Statement, the Charter Amendment or the Share Issuance. The Company
shall give the Investor and its counsel a reasonable opportunity to review and
comment on the Proxy Statement, including all amendments and supplements
thereto, prior to filing such documents with the SEC and disseminating such
documents to the Company’s stockholders and reasonable opportunity to review and
comment on all responses to requests for additional information and shall
include any comments on each such document or response reasonably proposed by
the Investor. If, at any time prior to the Company Stockholders Meeting, any
information relating to the Company, the Investor or any of their respective
affiliates, officers or directors should be discovered by the Company or the
Investor that should be set forth in an amendment or supplement to the Proxy
Statement, so that the Proxy Statement shall not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, the party that
discovers such information shall promptly notify the other parties, and an
appropriate amendment or supplement describing such information shall be filed
with the SEC and, to the extent required by applicable Law, disseminated to the
Company’s stockholders.

 

43



--------------------------------------------------------------------------------

(c) The Company shall, as promptly as reasonably practicable after the date on
which the Company is informed that the SEC has cleared the Proxy Statement, take
all action reasonably necessary under all applicable Laws, the Company Charter
Documents and the rules of the Nasdaq to duly call, give notice of, convene and
hold the Company Stockholders Meeting. Notwithstanding the foregoing sentence,
(i) if (A) on a date for which the Company Stockholders Meeting is scheduled,
the Company has not received proxies representing a sufficient number of Shares
to constitute a quorum and to obtain the approval of the Company’s stockholders
of the Charter Amendment and the Share Issuance, whether or not a quorum is
present, or (B) prior to the Company Stockholders Meeting, to the extent
necessary to ensure that any supplement or amendment to the Proxy Statement that
is required by applicable Law is provided to the Company’s stockholders within
the minimum amount of time prior to the Company Stockholders Meeting required by
applicable Law, the Company shall, after consultation with the Investor, have
the right to, and (ii) if the Company has not received proxies representing a
sufficient number of Shares to constitute a quorum or the Company has not
received sufficient affirmative approvals from the Company’s stockholders to
obtain the approval of the Company’s stockholders of the Charter Amendment and
the Share Issuance at the then-scheduled date of the Company Stockholders
Meeting, whether or not a quorum is present, the Company shall, in either case,
make one or more successive postponements or adjournments of the Company
Stockholders Meeting; provided that the Company Stockholders Meeting is not
postponed or adjourned to a date that is more than thirty (30) calendar days
after the date for which the Company Stockholders Meeting was originally
scheduled (excluding any adjournments or postponements required by applicable
Law). The Company shall use its commercially reasonable efforts to solicit from
its stockholders proxies in favor of the approval of the Charter Amendment and
the Share Issuance, and to take all other actions reasonably necessary or
advisable to secure the Stockholder Approval. The Company agrees to provide the
Investor with periodic voting reports concerning the proxy solicitation results
promptly following any reasonable request by the Investor.

8.9 Conduct of Business. Except as required by applicable Law, during the period
from the date of this Agreement until the earlier of (x) termination of this
Agreement in accordance with Section 9.1 and (y) the Second Closing, unless the
Investor otherwise consents in writing, the Company shall, and shall cause the
Company Subsidiaries to, conduct their businesses only in the ordinary course of
business in all material respects consistent with past practice. Without
limiting the foregoing, except as set forth in the Company disclosure letter
dated as of the date of this Agreement provided to the Investor, as required by
applicable Law or as consented to in writing by the Investor, the Company shall
not, and shall not permit any of the Company Subsidiaries to, between the date
of this Agreement and the earlier to occur of the termination of this Agreement
in accordance with Section 9.1 and the Initial Closing, take any of the
following actions:

(a) take any action that, if taken following the issuance of the Converted
Preferred Shares, would require the approval of the holders of the shares of
Series A Preferred Stock;

 

44



--------------------------------------------------------------------------------

(b) take any action that if taken after the effectiveness of the Governance
Agreement, would require the consent of the Investor under Section 6 of the
Governance Agreement;

(c) (i) create, issue, sell or grant or authorize the issuance, sale or grant of
any equity securities of the Company or any of the Company Subsidiaries (other
than (A) shares of Common Stock issued pursuant to any award outstanding under
the Company LTIP on the date hereof in accordance with its terms as in effect on
the date hereof, or (B) any award granted under the Company LTIP in the ordinary
course of business and consistent with past practice) or (ii) amend any term of
any equity securities of the Company or any of the Company Subsidiaries (in each
case, whether by merger, consolidation or otherwise);

(d) make, or permit any Company Subsidiary to make, any loans, advances or
capital contributions to or investments in any other Person (other than a wholly
owned Company Subsidiary domiciled in the United States);

(e) amend or propose to amend the Company Charter Documents or the Subsidiary
Charter Documents;

(f) adopt a plan or agreement of complete or partial liquidation or dissolution
or resolutions providing for a complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of the Company or any
Company Subsidiary;

(g) directly or indirectly redeem, purchase or otherwise acquire, any shares of
its capital stock or other equity or voting securities or any securities or
obligations convertible (whether currently convertible or convertible only after
the passage of time or the occurrence of certain events) or exchangeable into or
exercisable for any shares of the Company’s capital stock or other equity or
voting securities (other than shares of Common Stock withheld by the Company as
payment of exercise price and/or in satisfaction of applicable tax withholding
upon the exercise or settlement of awards outstanding under the Company LTIP on
the date hereof in accordance with its terms as in effect on the date hereof);

(h) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any of the Company’s or
any Company Subsidiary’s capital stock (other than dividends or distributions
made by a Company Subsidiary to the Company or another Company Subsidiary);

(i) merge or consolidate with any other Person (other than mergers or
consolidations solely between wholly owned Subsidiaries of the Company); or

(j) agree, resolve or commit to take any of the foregoing actions.

8.10 Listing. The Company shall use its commercially reasonable efforts to take,
or cause to be taken, all actions reasonably necessary to continue to have the
Common Stock included in the Securities listed on Nasdaq, and the Investor shall
reasonably cooperate with the Company in connection with the foregoing,
including providing to the Company or Nasdaq such information reasonably
requested by the Company that is necessary in

 

45



--------------------------------------------------------------------------------

connection therewith. The Company shall not voluntarily delist the Common Stock
from Nasdaq. In the event that the Common Stock is delisted from Nasdaq, the
Company shall use its commercially reasonable efforts to take, or cause to be
taken, all actions reasonably necessary to have such shares of Common Stock to
be promptly listed for trading on any of Nasdaq, the New York Stock Exchange or
any other United States national securities exchange.

8.11 Transaction Litigation. The Company shall give the Investor the opportunity
to participate in (but not to control), at the Investor’s sole cost and expense,
the defense or settlement of any stockholder litigation against the Company or
any of its directors or officers relating to this Agreement or the Transactions
(and, in any event, no such settlement of any stockholder litigation shall be
agreed to without the Investor’s prior written consent). Each of the Investor
and the Company shall notify the other promptly (and in any event within 48
hours) of the commencement of any such stockholder litigation of which it has
received notice, and shall keep the other reasonably informed regarding any such
stockholder litigation.

8.12 Access to Information. Prior to the Second Closing, upon reasonable notice
and during normal business hours, the Company shall, and shall cause the
officers and employees of the Company, to (a) afford the officers, employees and
authorized agents and representatives of the Investor reasonable access to the
employees, offices, properties, books and records of the Company and (b) furnish
to the officers, employees and authorized agents and representatives of the
Investor such additional financial and operating data and other information
regarding the assets, properties and business of the Company as the Investor may
from time to time reasonably request in order to assist the Investor in
fulfilling its obligations under this Agreement and to facilitate the
consummation of the Transactions; provided, however, (i) any such access shall
be conducted in such a manner as not to interfere unreasonably with the
operations or business activities of the Company; and (ii) the Company shall not
be required to so confer, afford such access or furnish such copies or other
information to the extent that doing so would contravene any Law, result in the
breach of any confidentiality or similar agreement to which the Company is a
party, the loss of protectable interests in trade secrets, or the loss of
attorney-client privilege (provided that the Company shall use its reasonable
best efforts to allow for such access or disclosure in a manner that does not
result in a breach of such agreement or a loss of attorney-client privilege,
including using reasonable best efforts to obtain the required consent of any
applicable third party or through the use of a “clean team”). The
representations, warranties, agreements, covenants and obligations of the
Company, and the rights and remedies that may be exercised by the Investor,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or knowledge of, the Investor or any
of its Representatives.

8.13 Anti-Takeover Provisions. Prior to the Initial Closing or the Second
Closing, as applicable, the Company and the Board shall take all necessary
action, if any in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company Charter
Documents or the DGCL, including Section 203 of the DGCL, that is or could
become applicable to Investor as a result of Investor and the

 

46



--------------------------------------------------------------------------------

Company fulfilling their respective obligations or exercising their respective
rights under this Agreement, including as a result of the issuance or ownership
of the Securities, as the case may be, contemplated by this Agreement.
Notwithstanding the foregoing (but for the avoidance of doubt without limiting
the Company’s obligations with respect to the Charter Amendment and the Series A
Certificate of Designations), this Section 8.13 shall not require the Company to
amend its Certificate of Incorporation.

8.14 Charter Amendment. Within one (1) business day of the Stockholder Approval,
the certificate of incorporation of the Company, as in effect immediately prior
to the Effective Time, shall be further amended in the form attached as Exhibit
D (the “Charter Amendment”), and so amended shall be the certificate of
incorporation of the Company until thereafter amended in accordance with
applicable Law.

8.15 Certificate of Designations. Prior to, or simultaneous with, the Second
Closing, if (x) the FCC Approval shall have been received or (y) the FCC
Approval shall no longer be required as a result of the consummation of the FCC
Licenses Disposal Actions, the Company shall adopt and file with the Secretary
of State of the State of Delaware a Series Certificate of Designations of the
Series A Preferred in the form attached as Exhibit E (the “Series A Certificate
of Designations”).

8.16 Board Composition. Prior to the Initial Closing, the Company will take such
action as is necessary to cause the Board to include at the Initial Closing the
individual set forth on Exhibit A to the Governance Agreement under the heading
“Initial Closing.” Upon (x) receipt of the FCC Approval or (y) the consummation
of the FCC Licenses Disposal Actions, the Company will take such action as is
necessary to cause the Board to include at such time the individual set forth on
Exhibit A to the Governance Agreement under the heading “FCC Approval.”

 

9.

Termination.

9.1 Termination of Agreement Prior the Closings. This Agreement may be
terminated at any time prior to each Closing:

(a) by either the Investor or the Company if (i) the Initial Closing shall not
have occurred by the 30th calendar day following the date of this Agreement (the
“Initial Outside Date”) or (ii) if the Second Closing shall not have occurred by
the date that is twelve (12) months after the Initial Closing (the “Second
Outside Date”); provided, however, that if (x) on the date that is twelve
(12) months after the Initial Closing the conditions to the Second Closing set
forth in Section 7.1(b), 7.1(c) or 7.1(d) shall not have been satisfied or
waived but all other conditions to the Second Closing in Section 7 shall have
been satisfied or waived (or in the case of conditions that by their nature are
to be satisfied at the Second Closing, shall be capable of being satisfied on
such date), then the Second Outside Date shall be automatically extended to the
date that is eighteen (18) months after the Initial Closing, (y) on the date
that is eighteen (18) months after the Initial Closing the conditions to the
Second Closing set forth in Section 7.1(b), 7.1(c) or 7.1(d) shall not have been
satisfied or waived but all other conditions to the Second Closing in Section 7
shall have been satisfied or waived (or in the case of conditions that by their
nature are to be satisfied

 

47



--------------------------------------------------------------------------------

at the Second Closing, shall be capable of being satisfied on such date), then
the Second Outside Date shall be automatically extended to the date that is
twenty-four (24) months after the Initial Closing and (z) on the date that is
twenty-four (24) months after the Initial Closing the condition to the Second
Closing set forth in Section 7.1(d) shall not have been satisfied or waived but
all other conditions to the Second Closing in Section 7 shall have been
satisfied or waived (or in the case of conditions that by their nature are to be
satisfied at the Second Closing, shall be capable of being satisfied on such
date), then the Second Outside Date shall be automatically extended to the date
that is thirty-six (36) months after the Initial Closing; provided, however,
that the right to terminate this Agreement under this Section 9.1 shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the substantial or primary cause of the failure of the
Initial Closing or the Second Closing, as applicable, to occur on or before such
date;

(b) by either the Investor or the Company in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Initial Closing or the
Second Closing, as applicable, and such order, decree, ruling or other action
shall have become final and nonappealable; provided, however, that (x) the
failure to obtain FCC Approval or any Communications Regulatory Approvals shall
not, in and of itself, constitute a basis for termination pursuant to this
clause (b), and (y) the party seeking to terminate this Agreement under this
clause (b) is not then in material breach of this Agreement;

(c) by the mutual written consent of the Investor and the Company;

(d) by the Investor if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6 or
Section 7 and (ii) has not been waived by the Investor or is incapable of being
cured prior to the termination date, or if capable of being cured, shall not
have been cured within thirty (30) calendar days (but in no event later than the
termination date) following receipt by the Company of written notice of such
breach or failure to perform from the Investor; provided that the Investor shall
not have the right to terminate this Agreement pursuant to this Section 9.1(d)
if it is then in material breach of this Agreement; or

(e) by the Company if the Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6 or
Section 7 and (ii) is incapable of being cured prior to the termination date, or
if capable of being cured, shall not have been cured within thirty (30) calendar
days (but in no event later than the termination date) following receipt by the
Investor of written notice of such breach or failure to perform from the
Company; provided that the Company shall not have the right to terminate this
Agreement pursuant to this Section 9.1(e) if it is then in material breach of
this Agreement.

 

48



--------------------------------------------------------------------------------

9.2 Effect of Termination Prior to Closings. In the event of termination of this
Agreement as provided in Section 9.1, this Agreement shall forthwith become void
and there shall be no liability on the part of any party hereto; provided that
nothing herein shall relieve any party hereto from liability for any willful
breach of any representation, warranty, covenant or agreement in this Agreement;
and provided, further, that notwithstanding the foregoing, the terms of
Section 2.3 (Escrow; Early Note Issuance), Section 8.3 (Public Disclosure),
Section 10.1 (Governing Law), Sections 10.2(b) and 10.2(d) (Specific
Enforcement; Jurisdiction), Section 10.6 (No Personal Liability of Directors,
Officers, Owners, Etc.), Section 10.8 (Notices), Section 10.10 (Expenses) and
this Section 9.2 (Effect of Termination Prior to Closings) shall remain in full
force and effect and shall survive any termination of this Agreement. For the
avoidance of doubt, if this Agreement is terminated for any reason after the
Initial Closing occurs and prior to the Second Closing, the Investor shall not
be required to return any of the Initial Closing Securities or pay the Second
Purchase Price Payment, nor shall the Company be required to return any of the
Initial Purchase Price Payment or issue the Second Closing Securities.

 

10.

Miscellaneous.

10.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

10.2 Specific Enforcement; Jurisdiction.

(a) The parties agree that irreparable damage would occur and the parties would
not have any adequate remedy at law in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, except as provided in the following sentences. It is
accordingly agreed that (i) the parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement from the Chancery Court of the State
of Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), without proof of damages, without bond or other security
being required, this being in addition to any other remedy to which they are
entitled under this Agreement, at law or in equity, (ii) the provisions set
forth in this Section 10.2 (A) are not intended to and do not adequately
compensate for the harm that would result from a breach of this Agreement and
(B) shall not be construed to diminish or otherwise impair in any respect any
party’s right to specific enforcement, and (iii) the right of specific
enforcement is an integral part of the Transactions and without that right
neither the Company nor Investor would have entered into this Agreement.
Notwithstanding the foregoing, it is explicitly agreed that the Company shall
only be entitled to seek or obtain an injunction, specific performance or other
equitable remedies enforcing the Equity Commitment Letter to cause the Initial
Equity Financing to be funded at the Initial Closing or the Second Equity
Financing to be funded at the Second Closing, as applicable, if all conditions
to the Initial Closing or the Second Closing, as applicable, set forth in this
Agreement and all conditions to specific performance of the Initial Equity
Financing or Second Equity Financing, as applicable, set

 

49



--------------------------------------------------------------------------------

forth in the Equity Commitment Letter, in each case, are satisfied or waived and
the Company has irrevocably confirmed in writing that if the Initial Equity
Financing or the Second Equity Financing, as applicable, is funded then it will
take such actions that are required by it under this Agreement to cause the
Initial Closing or the Second Closing, as applicable, to occur.

(b) Notwithstanding anything herein to the contrary, the maximum aggregate
liability of the Investor for damages or otherwise in connection with this
Agreement and the Transactions shall be limited to $106,250,000 (the “Liability
Cap”); provided, that following the Initial Closing, the Liability Cap shall be
$75,000,000. In no event shall the Company seek or permit to be sought on behalf
of the Company any damages or any other recovery, judgment or damages of any
kind, including consequential, indirect, or punitive damages, from any affiliate
of the Investor, or any Representative, member, controlling Person or holder of
any equity interests or securities of the Investor, or any of their respective
affiliates, in connection with this Agreement or the Transactions. The Company
acknowledges and agrees that it has no right of recovery against, and no
personal liability shall attach to, in each case with respect to damages or
otherwise, any Person (other than the Investor to the extent provided in this
Agreement), whether by or through attempted piercing of the corporate, limited
partnership or limited liability company veil, by or through a claim by or on
behalf of the Company against the Investor or any affiliate thereof, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute, regulation or applicable Law, or otherwise.

(c) The equitable remedies available to the Company described in this
Section 10.2 shall be in addition to, and not in lieu of, any other remedies at
law or in equity that they may elect to pursue; provided, that while the Company
may concurrently pursue both (i) a grant of specific performance in accordance
with this Section 10.2 and (ii) money damages, under no circumstances shall the
Company be permitted or entitled to be awarded both a grant of specific
performance and any money damages.

(d) Each party hereto irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by any other party hereto
or its successors or assigns shall be brought and determined in the Chancery
Court of the State of Delaware and any state appellate court therefrom within
the State of Delaware (or, only if the Chancery Court declines to accept
jurisdiction over a particular matter, in any state or federal court within the
State of Delaware), and each party hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the Transactions.
Each party agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in the State of Delaware, other
than actions in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court in the State of Delaware as described
herein. Each party irrevocably consents to the service of process outside the
territorial jurisdiction of the courts referred to in this Section 10.2 in any
such action or proceeding by mailing copies thereof by registered or certified
United States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to Section 10.8. However, the foregoing shall not limit
the right of a party to effect service of process on the other party by any
other legally available method. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES
HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.

 

50



--------------------------------------------------------------------------------

10.3 Survival. The representations and warranties in this Agreement (other than
the Fundamental Representations) and any certificate delivered hereunder at the
Initial Closing (other than with respect to the Fundamental Representations)
shall not survive the Initial Closing and shall terminate at the Initial
Closing. The Fundamental Representations and any certificate delivered hereunder
at the Second Closing shall not survive the Second Closing and shall terminate
at the Second Closing. The covenants and other agreements contained in this
Agreement, to the extent they are to be performed prior to the Second Closing,
shall not survive the Second Closing and shall terminate at the Second Closing.
The covenants and agreements contained in this Agreement, to the extent they are
to be performed at or after the Second Closing (including, for the avoidance of
doubt, the covenants set forth in Section 8.6 with respect to Communications
Regulatory Approvals and the covenants set forth in Section 8.8), shall survive
the Second Closing until fully performed in accordance with their respective
terms.

10.4 Successors and Assigns. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors, and administrators of the parties;
provided, however, that neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by either of the parties without the prior written consent of
the other party, except that the Investor may transfer or assign its rights and
obligations under this Agreement, in whole or from time to time in part, to
(a) one or more of its affiliates at any time (other than to any affiliate to
whom Securities may not be transferred pursuant to the Governance Agreement),
(b) after the Initial Closing, to SCP or any of its affiliates in connection
with a transfer of any of the Initial Closing Securities that is permitted by
the Governance Agreement and (c) after the Second Closing, to SCP or any of its
affiliates in connection with a transfer of any of the Securities that is
permitted by the Governance Agreement. Notwithstanding anything set forth in
this Agreement to the contrary, nothing in this Agreement shall restrict the
Investor, the Equity Investors or any of their respective affiliates from
entering into or consummating any arrangements for any co-investment or equity
syndication, it being understood that no such co-investment or equity
syndication shall relieve the Investor of its obligations hereunder or the
Equity Investors of their obligations under the Equity Commitment Letter.

10.5 No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the parties any rights, remedies,
obligations or liabilities under or by reason of this Agreement, and no Person
that is not a party to this Agreement (including any partner, member,
stockholder, director, officer, employee or other beneficial owner of any party,
in its own capacity as such or in bringing a derivative action on behalf of a
party) shall have any standing as third-party beneficiary with respect to this
Agreement or the Transactions.

 

51



--------------------------------------------------------------------------------

10.6 No Personal Liability of Directors, Officers, Owners, Etc. No past,
present, or future director, officer, employee, incorporator, stockholder,
managing member, member, general partner, limited partner, principal or other
agent of the Investor, the Company, or any Company Subsidiary shall have any
liability for any obligations of the Investor or the Company, as applicable,
under this Agreement or for any claim based on, in respect of, or by reason of,
the respective obligations of the Investor or the Company, as applicable, under
this Agreement. Each party hereby waives and releases all such liability. This
waiver and release is a material inducement to each party’s entry into this
Agreement.

10.7 Entire Agreement. This Agreement and the other documents delivered pursuant
to this Agreement, including the other Transaction Documents, constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof.

10.8 Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
as follows:

 

if to the Company:

  

Consolidated Communications Holdings, Inc.

350 S. Loop 336 W

Conroe, Texas 77304

 

Attention: J. Garrett Van Osdell, Chief Legal Officer

Email: Garrett.VanOsdell@consolidated.com

with a copy to:

  

Schiff Hardin LLP

233 South Wacker Drive, Suite 7100

Chicago, Illinois 60606

Attention: Alex Young

Email: ayoung@schiffhardin.com

if to the Investor:

  

Searchlight III CVL, L.P.

c/o Searchlight Capital Partners, L.P.

745 Fifth Avenue, 27th Floor

New York, New York 10151

Attention: Nadir Nurmohamed

Email: nnurmohamed@searchlightcap.com

with a copy to:

  

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Steven A. Cohen

                 Victor Goldfeld

Email: SACohen@wlrk.com

                 VGoldfeld@wlrk.com

 

52



--------------------------------------------------------------------------------

or in any such case to such other address, facsimile number, e-mail address, or
telephone as either party may, from time to time, designate in a written notice
given in a like manner. Notices shall be deemed given when actually delivered by
overnight delivery service, hand or messenger, or when received by facsimile or
e-mail if promptly confirmed.

10.9 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence to any breach or default, or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by Law or otherwise afforded to any holder, shall be cumulative and
not alternative.

10.10 Expenses. The Company and the Investor shall bear their own expenses and
legal fees incurred on their behalf with respect to this Agreement and the
Transactions; provided that, at or prior to the Initial Closing and again at or
prior to the Second Closing, the Company will reimburse the Investor for the
reasonable documented out-of-pocket fees and expenses incurred by the Investor,
SCP and their respective affiliates (including, for the avoidance of doubt, the
fees and expenses of advisors) in connection with the evaluation, negotiation,
execution and performance of this Agreement and the other Transaction Documents
and the Transactions (including, for the avoidance of doubt, in connection with
the Equity Financing and the Refinancing), up to an aggregate amount of
$4,250,000 (the “Expense Reimbursement”).

10.11 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Investor or, in the case of a waiver, by the party against
whom the waiver is to be effective. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.

10.12 Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.

10.13 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable, or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.

 

53



--------------------------------------------------------------------------------

10.14 Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article, Section, Schedule or Exhibit of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to in this Agreement means, unless otherwise
specifically indicated, such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes. Each of the parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it is
drafted by each of the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investment Agreement as of
the date first above written.

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

By:  

/s/ C. Robert Udell

Name: C. Robert Udell Title: President & CEO SEARCHLIGHT III CVL, L.P. By:
Searchlight III CVL GP, LLC its general partner

By:  

/s/Andrew Frey

Name: Andrew Frey Title: Authorized Person

SIGNATURE PAGE TO INVESTMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Form of Note

 

A-1



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY JURISDICTION. THIS NOTE MAY NOT BE
OFFERED, SOLD, HYPOTHECATED, GIVEN, BEQUEATHED, TRANSFERRED, ASSIGNED, PLEDGED,
ENCUMBERED, OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) A REGISTRATION
STATEMENT WITH RESPECT TO THIS NOTE THAT IS EFFECTIVE UNDER SUCH ACT OR
APPLICABLE STATE SECURITIES LAW, OR (II) ANY EXEMPTION FROM REGISTRATION UNDER
SUCH ACT, OR APPLICABLE STATE SECURITIES LAW, RELATING TO THE DISPOSITION OF
SECURITIES, PROVIDED THAT AN OPINION OF COUNSEL IS FURNISHED TO THE COMPANY, TO
THE EXTENT REASONABLY REQUESTED BY THE COMPANY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND/OR APPLICABLE STATE SECURITIES LAW IS
AVAILABLE.

$[●]1

 

New York, New York    [●][●], 20[●]

Consolidated Communications Holdings, Inc.

Subordinated Notes due 20[●]

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a corporation duly organized and
existing under the laws of the State of Delaware (or its successor, the
“Company”), hereby unconditionally promises to pay to the order of Searchlight
III CVL, L.P., a Delaware limited partnership, and its successors and assigns
(the “Holder”), the principal amount of [●] U.S. Dollars (U.S.$[●]), on [●][●],
20[●]2 (the “Maturity Date”), and to pay interest at the time, in the form and
at the rate set forth herein. Certain capitalized terms used herein without
definition shall have the meanings assigned to them in Article 10 hereof. This
Note is issued in accordance with and subject to the following terms and
conditions:

ARTICLE 1

PRINCIPAL AND INTEREST

Section 1.01. Principal and Interest. (a) The Company shall on the Maturity Date
pay to the order of the Holder an amount equal to the aggregate principal amount
of this Note outstanding on the Maturity Date, plus accrued and unpaid interest
thereon, unless and to the extent that this Note is earlier redeemed,
repurchased or repaid in accordance with the terms of this Note.

 

1 

Initial principal amount of Note on Issue Date to equal (a) $395,464,000 plus
(b) the additional aggregate principal amount of the Note that would have been
outstanding on the Issue Date if (A) the Note was issued on the Initial Closing
Date (as defined in the Investment Agreement) in an aggregate principal amount
of $350,000,000 (and if the Issue Date is after the first anniversary of the
Initial Closing Date, $45,464,000 shall be added to the principal amount of the
Note on such first anniversary), (B) the Company had made a PIK Election with
respect to each Interest Payment Date between the Initial Closing Date and the
Issue Date, (C) the Issue Date was an Interest Payment Date and interest in
respect of such period was capitalized on such date and (D) the Company had made
no cash payments on the Note between the Initial Closing Date and the Issue
Date.

2 

To be the date that is twelve months following the latest maturity date of any
tranche of indebtedness for borrowed money in an aggregate principal amount in
excess of $300 million outstanding on the date of the consummation of the
Refinancing.



--------------------------------------------------------------------------------

(b) Interest shall be payable semi-annually, in arrears, on each [●][●] and
[●][●] after the issuance of this Note (the “Interest Payment Dates”). Interest
on this Note shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. For any Interest Payment Date on or prior to the fifth
anniversary of the Initial Closing Date (as defined in the Investment
Agreement), subject to Article 8 hereof, the Company may, at its option, elect
to pay interest on this Note (i) in cash in U.S. Dollars (a “Cash Election”) or
(ii) by capitalizing such interest and adding to the then outstanding principal
amount of this Note the amount of interest due on such Interest Payment Date (a
“PIK Election” and, together with a Cash Election, an “Election,” and any
payment of interest on the principal amount of the Loans by adding such interest
to such principal amount, a “PIK Payment”). If the Company makes a Cash Election
with respect to any Interest Payment Date, the Company shall pay the amount of
interest due on such Interest Payment Date in accordance with the terms hereof.
If the Company makes, or is deemed to have made, a PIK Election with respect to
any Interest Payment Date, a PIK Payment shall be made automatically (and the
amount of Loans shall be deemed increased by the applicable amount of interest)
at 9:00 a.m. New York City time on the relevant Interest Payment Date. After the
fifth anniversary of the Initial Closing Date, subject Article 8 hereof, the
Company shall pay in cash the amount of interest due on any Interest Payment
Date in accordance with the terms hereof.

(c) Interest shall accrue on the unpaid principal amount of this Note from the
Issue Date, or from the most recent Interest Payment Date for which the
applicable interest payment has been made, until the principal amount of this
Note is paid in full at a rate per annum equal to the Applicable Rate.

(d) In order to make a Cash Election with respect to the interest due on an
Interest Payment Date, the Company shall provide notice to the Holder at least
one (1) Business Day prior to such Interest Payment Date. If a Cash Election is
not made by the Company in a timely fashion or at all with respect to the method
of payment of the interest payable on an Interest Payment Date, the Company
shall be deemed to have made a PIK Election.

(e) If a date for payment of principal, interest or Applicable Premium is a
Legal Holiday, payment shall be made on the next succeeding day that is not a
Legal Holiday, and, in the case of a payment of principal, interest shall accrue
for the intervening period on the unpaid amount.

(f) The Holder of this Note must surrender this Note to the Company to collect
principal payments.

(g) The Company shall on the Applicable Premium Payment Date pay to the order of
the Holder an amount equal to the Applicable Premium.

(h) The Company will pay (i) principal, (ii) accrued and unpaid interest payable
on the Maturity Date or upon the date of any acceleration pursuant to
Section 7.02, and (iii) Applicable Premium, in each case, in money of the United
States that at the time of payment

 

2



--------------------------------------------------------------------------------

is legal tender for payment of public and private debts in immediately available
funds (without any counterclaim, setoff, recoupment or deduction whatsoever) and
by wire transfer to a U.S. Dollar account maintained by the Holder with a bank
in the United States designated in writing by the Holder. All payments of
interest, principal and Applicable Premium in respect of this Note shall be made
on the due date thereof no later than 12:00 p.m., New York, New York time. Any
payment received by the Holder after 12:00 p.m., New York, New York time, on any
day, will be deemed to have been received on the following Business Day.

(i) The Company agrees that to the extent the Company makes a payment or
payments hereunder which payment or payments, or any part thereof, are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to the Company or its successors under any
Bankruptcy Law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligations, or part thereof, under
this Note that have been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.

(j) To the extent lawful, the Company shall pay interest on (i) overdue
principal, (ii) overdue premium, and (iii) overdue installments of interest
(after giving effect to any applicable grace period), in each case at a rate
equal to the Applicable Rate plus 2% per annum, compounded semi-annually, in
cash on demand.

ARTICLE 2

TRANSFER AND OUTSTANDING NOTES

The Company and, by acceptance of this Note, the Holder hereby agree that the
following provisions shall govern the registration, sale, assignment, pledge,
transfer, encumbrance or other disposition of this Note.

Section 2.01. Note Registration. The Company shall keep at its principal office
a register (the “Register”) in which the Company shall enter the name, address
and email of the registered holder of this Note. References to the “Holder” of
this Note shall mean the Person listed in the Register as the payee of this Note
unless the payee shall have presented this Note to the Company for transfer and
the transferee shall have been entered in the Register as a subsequent holder,
in which case the term shall mean such subsequent holder. The registered holder
of this Note may be treated as the owner of it for all purposes.

Section 2.02. Disposition. (a) This Note may only be sold, assigned, pledged,
transferred, encumbered or otherwise disposed of (each, a “transfer”) in whole
or in part after the fourth anniversary of the Initial Closing Date, in
accordance with applicable law and the terms hereof; provided that a transfer of
this Note shall be permitted hereunder if it is a Permitted Transfer (as defined
in the Governance Agreement).

(b) A transfer of this Note permitted by paragraph (a) of this Section 2.02
shall only be effected by the Holder hereof by delivery of this Note to the
Company (with the instrument of assignment provided as Exhibit A to this Note
properly completed in accordance with the terms and conditions of this Note),
accompanied by an opinion of counsel, in customary

 

3



--------------------------------------------------------------------------------

form and substance, and from counsel reasonably satisfactory to the Company, and
by such other evidence as the Company may reasonably require of compliance with
the Securities Act and other applicable federal and state securities laws and
with the provisions of this Note, at the Company’s principal office or at such
other location as the Company shall designate in writing to the Holder;
provided, however, that such transfer of this Note shall become effective only
upon, and shall not be effective for any purpose until, the Company has received
this Note.

(c) No service charge will be made for any such transfer or assignment.

(d) Upon the satisfaction of the conditions to transfer described in this
Section 2.02, the Company shall enter the transferee in the Register as a holder
of this Note.

Section 2.03. (a) Outstanding Notes. The Subordinated Notes outstanding at any
time are all the Subordinated Notes issued by the Company except for those
cancelled by it and those surrendered to it for cancellation. A Subordinated
Note also ceases to be outstanding because the Company or any direct or indirect
Subsidiary of the Company holds the Subordinated Note.

(b) Direction, Waiver and Consent Requirements. In determining whether the
Required Holders of the Subordinated Notes have concurred in any direction,
waiver or consent, Subordinated Notes owned by the Company or any direct or
indirect Subsidiary of the Company shall not be considered as though they are
outstanding.

ARTICLE 3

REDEMPTION OF SECURITIES

Section 3.01. Optional Redemption. This Note along with all other Subordinated
Notes shall be, subject to Article 8 hereof, redeemable at the option of the
Company, in whole or in part, on not less than fifteen (15) nor more than thirty
(30) days’ prior notice (which notice shall be given in accordance with
Section 3.02 hereof), in cash by wire transfer to a U.S. dollar account
maintained by the Holder with a bank in the United States designated in writing
by the Holder at 100% of the principal amount, plus accrued and unpaid interest
to the Redemption Date; provided that the Company shall not redeem less than
$100 million in principal amount on any Redemption Date, and immediately after
any such redemption on any Redemption Date, no less than $150 million in
principal amount of the Subordinated Notes shall be outstanding.

Section 3.02. Notice of Redemption. Notice of redemption shall be given by
first-class mail, postage prepaid, mailed not less than fifteen (15) nor more
than thirty (30) days prior to the Redemption Date in the case of a redemption
pursuant to Section 3.01 hereof.

All notices of redemption shall state:

(a) the date on which this Note (or portion hereof) will be redeemed (the
“Redemption Date”), the occurrence of which Redemption Date may be subject to
the satisfaction of certain conditions described in such notice;

(b) the amount required to be paid in respect of such redemption in accordance
with Section 3.01 (the “Redemption Price”), that upon the occurrence of the

 

4



--------------------------------------------------------------------------------

Redemption Date the Redemption Price will become due and payable in respect of
this Note and all other Subordinated Notes to be redeemed and that interest on
the amount of principal redeemed will cease to accrue on and after said date;
and

(c) the place or places (which shall in no event be outside the continental
United States) where this Note is to be surrendered (or, in the case of a
partial redemption, tendered in exchange for a new note on the same terms
reflecting the relevant reduced principal amount) for payment of the Redemption
Price.

Section 3.03. Notes Payable on Redemption Date. A notice of redemption having
been given as aforesaid, this Note (or relevant portion thereof) shall on the
Redemption Date become due and payable at the Redemption Price therein
specified, and from and after such date (unless the Company shall default in the
payment of the Redemption Price) interest shall cease to accrue on the amount of
principal redeemed. Upon surrender of this Note for redemption (or, in the case
of a partial redemption, tender of this Note in exchange for a new note on the
same terms reflecting the relevant reduced principal amount) in accordance with
said notice, this Note (or portion thereof) shall be paid by the Company at the
Redemption Price.

Section 3.04. Unpaid Redemption Price. If this Note (or a portion hereof) is
called for redemption and the Redemption Price is not paid in full on the
Redemption Date upon surrender thereof for redemption (or, in the case of a
partial redemption, tender of this Note in exchange for a new note on the same
terms reflecting the relevant reduced principal amount), then the Redemption
Date shall be deemed not to have occurred and in that case (x) the Company will
be required to comply with all provisions of this Article 3 in order to redeem
this Note, (y) all payments of the Redemption Price shall be allocated first to
any accrued and unpaid interest to the Redemption Date on the Note (or portion
hereof redeemed), then to the unpaid principal amount of this Note (or portion
hereof redeemed) and (z) the unpaid principal amount of this Note shall, until
paid, continue to bear interest at the rate prescribed herein, and all other
terms and conditions of this Note shall continue to apply.

ARTICLE 4

CHANGE OF CONTROL OFFER

Section 4.01. Change of Control Offer. (a) Upon a Change of Control, the Holder
shall, subject to Article 8 hereof, have the right to require that the Company
repurchase all or any part (equal to $1,000 or an integral multiple thereof) of
this Note at a purchase price in cash equal to 100% of the principal amount
thereof plus accrued and unpaid interest thereon, if any, to the date of
repurchase in accordance with the terms contemplated in Section 4.01(b).

(b) Within ten (10) Business Days following the date upon which the Company is
aware that any Change of Control has occurred, the Company shall mail a notice
to the Holder (the “Change of Control Offer”) stating:

(i) that a Change of Control has occurred and that the Holder has the right to
require the Company to purchase all or any part of this Note at a purchase price
in cash equal to 100% of the principal amount thereof, plus accrued and unpaid
interest to the date of repurchase (subject to the right of the Holder to
receive interest due on the relevant Interest Payment Date if prior to the date
of repurchase);

 

5



--------------------------------------------------------------------------------

(ii) the repurchase date (the “Change of Control Repurchase Date”), which shall
be no earlier than fifteen (15) days nor later than thirty (30) days from the
date such notice is mailed; and

(iii) the instructions reasonably determined by the Company, consistent with
this Section 4.01, that the Holder must follow in order to have all or any part
of this Note purchased.

(c) If the Holder elects to have all or any part of this Note purchased, the
Holder shall be required to (1) complete and manually sign the notice attached
as Exhibit B to this Note (or complete and manually sign or sign via a facsimile
of such notice) and deliver such notice to the Company and (2) surrender this
Note to the Company at the address specified in the notice at least three
(3) Business Days prior to the Change of Control Repurchase Date. The Holder
shall be entitled to withdraw its election if the Company receives not later
than one (1) Business Day prior to the Change of Control Purchase Date a
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of this Note which was delivered for purchase by the Holder and
a statement that the Holder is withdrawing its election to have this Note (or
part hereof) purchased. In such event, the Company will promptly return this
Note to the Holder.

(d) On the Change of Control Repurchase Date, this Note purchased by the Company
under this Section 4.01 shall be cancelled, and the Company shall pay the
purchase price determined pursuant to Section 4.01(b)(i) to the Holder. In the
event the Holder elected to have only a part of this Note repurchased, the
Company will promptly issue to the Holder a new Note equal in principal amount
to the unpurchased part of this Note.

(e) The Company shall comply, to the extent applicable, with the requirements of
Section 14I of the Exchange Act and any other securities laws or regulations in
connection with the repurchase of this Note pursuant to this Section 4.01. To
the extent that the provisions of any applicable securities laws or regulations
require the Company to act in a manner that conflicts with provisions of this
Note relating to Change of Control Offers, the Company shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 4.01 by virtue thereof.

ARTICLE 5

[RESERVED]

ARTICLE 6

COVENANTS3

Section 6.01. Filing of Series A Certificate of Designations. Prior to, or
simultaneous with, the Second Closing, if the FCC Approval shall have been
received, the Company shall adopt and file with the Secretary of State of the
State of Delaware the Series A Certificate of Designations (as defined in the
Investment Agreement).

 

3 

NTD: Covenants drafted in this Article III in this Form of Note to appear as
drafted herein. Other affirmative and negative covenants (including as to
indebtedness, restricted payments, liens, restrictive agreements, affiliate
transactions, investments and reporting, and all other covenants in permanent
financing) to be added in the final note on the date of the Initial Closing
based on covenants in permanent financing, with only such adjustments as shall
be necessary to reflect the structure of this Note and the issuer hereof;
provided that (1) this note will be treated as debt for purposes of the
covenants and (2) the restricted payments covenant will also provide that if the
Company repurchases common stock, it must pay down a proportionate amount of
this Note. Subsidiary/asset sales to be aligned with baskets in the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

Section 6.02. Payment of Notes.

The Company shall promptly pay the principal of and interest and premium on this
Note on the dates and in the manner provided herein. The Company shall, to the
extent lawful, pay interest on overdue principal and overdue installments of
interest and premium to the extent and in the manner set forth in
Section 1.01(j) of this Note.

Section 6.03. When Company May Merge or Transfer Assets.

(a) The Company shall not, directly or indirectly, consolidate, amalgamate or
merge with or into or wind up or convert into (whether or not the Company is the
surviving Person), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets in one or more related
transactions to, any Person unless:

(i) the Company is the surviving Person or the Person formed by or surviving any
such consolidation, amalgamation, merger, winding up or conversion (if other
than the Company) or to which such sale, assignment, transfer, lease, conveyance
or other disposition shall have been made is a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory of the
United States (the Company or such Person, as the case may be, being herein
called the “Successor Company”);

(ii) the Successor Company (if other than the Company) expressly assumes all the
obligations of the Company under this Note pursuant to a document or instrument
in form and substance reasonably satisfactory to the Holder;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Company or any of its
Subsidiaries as a result of such transaction as having been incurred by the
Successor Company or such Subsidiary at the time of such transaction) no Default
shall have occurred and be continuing; and

(iv) the Company shall have delivered to the Holder an officers’ certificate and
an opinion of counsel (in form and substance satisfactory to the Holder), each
stating that such consolidation, merger or transfer complies with this Note.

 

7



--------------------------------------------------------------------------------

The Successor Company (if other than the Company) shall succeed to, and be
substituted for, the Company under this Note, and in such event the Company will
automatically be released and discharged from its obligations under this Note.
Notwithstanding the foregoing clauses (iii) and (iv) of this Section 6.04(a) (A)
any Subsidiary may merge, consolidate or amalgamate with or transfer all or part
of its properties and assets to the Company or to another Subsidiary, and
(B) the Company may merge, consolidate or amalgamate with an Affiliate
incorporated solely for the purpose of reincorporating the Company in another
state of the United States, the District of Columbia or any territory of the
United States or may convert into a limited liability company, so long as the
amount of Indebtedness of the Company and its Subsidiaries is not increased
thereby. This Section 6.04 will not apply to a sale, assignment, transfer,
conveyance or other disposition of assets between or among the Company and its
Subsidiaries.

Section 6.04. Dividends. Prior to the Second Closing (as defined in the
Investment Agreement)4, the Company shall not, and shall not permit any
Subsidiary to, declare any dividends on any shares of any class of Capital
Shares, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement or other
acquisition of any shares of any class of Capital Shares, or any warrants or
options to purchase such Capital Shares, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Company or any
of its Subsidiaries; except that:

(a) Subsidiaries of the Company may pay dividends to the Company or to Domestic
Subsidiaries of the Company which are directly or indirectly wholly owned by the
Company (or, in case of Foreign Subsidiaries, to the Company or to Subsidiaries
of the Company which are directly or indirectly wholly owned by the Company);

(b) the Company and its Subsidiaries may pay or make dividends or distributions
to any holder of its Capital Shares in the form of additional Capital Shares of
the same class and type (provided that if any such Subsidiary has shareholders
other than the Company or another wholly owned Subsidiary of the Company, such
dividends or distributions shall be paid to such Person on a pro rata basis or
on a basis that is more favorable to the Company and its Subsidiaries than pro
rata);

(c) the Company may repurchase Capital Shares of the Company owned by retired or
deceased employees of the Company or any of its Subsidiaries or their assigns,
estates and heirs; provided that (i) the aggregate amount of such repurchases
pursuant to this clause (c) shall not in the aggregate exceed $3,000,000 during
any fiscal year of the Company and (ii) no Event of Default has occurred and is
continuing at the time of such dividends or distributions or immediately after
giving effect thereto;

(d) the Company or its Subsidiaries may make non-cash repurchases of Capital
Shares deemed to occur upon exercise of stock options if such Capital Shares
represent a portion of the exercise price of such options; and

 

4 

Dividend capacity on and after the Second Closing to be consistent with
third-party financing, subject to the immediately preceding footnote.

 

8



--------------------------------------------------------------------------------

(e) the Company may make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Capital Shares.

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. The following shall be Events of Default:

(a) default by the Company in the payment of principal (including, for the
avoidance of doubt, accrued PIK Payments) of (or premium, if any, on) any
Subordinated Note on the Maturity Date, upon required redemption or otherwise;

(b) default by the Company in the payment of cash interest on any Subordinated
Note on an Interest Payment Date in respect of which the Company has made a Cash
Election for three or more days beyond the due date thereof;

(c) default by the Company in the performance of or breach by the Company of any
term, covenant or agreement of the Company set forth in this Note (other than
the covenants described in clauses (a) through (b) above) and continuance of
such default or breach for a period of thirty (30) consecutive days after there
has been given, by registered or certified mail, to the Company by the Holder
(if there is only one Holder), or the Required Holders, as the case may be, a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder;

(d) a court having jurisdiction in the premises enters a decree or order for
(A) relief in respect of the Company or any of its Subsidiaries in an
involuntary case under any applicable bankruptcy or other similar law now or
hereafter in effect, (B) appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Company or any of
its Subsidiaries or (C) the winding up or liquidation of the affairs of the
Company or any of its Subsidiaries and, in each case, such decree or order shall
remain unstayed and in effect for a period of sixty (60) consecutive days; or

(e) the Company or any of its Subsidiaries (A) commences a voluntary case under
any applicable bankruptcy or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case under any
such law, (B) consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
such Person or for all or substantially all of the property and assets of such
Person or (C) effects any general assignment for the benefit of creditors.

For the avoidance of doubt, the consummation of the Transactions (as defined in
the Investment Agreement) and any of the other transactions contemplated by the
Transaction Documents (as defined in the Investment Agreement) shall not
constitute an Event of Default.

Section 7.02. Acceleration of Maturity; Rescission and Annulment. If an Event of
Default (other than an Event of Default pursuant to Section 7.01(d) or (e))
occurs and is continuing, then and in every such case the Holder (if there is
only one Holder) or Required Holders, as the case may be, may declare the
principal of, and all accrued and unpaid interest

 

9



--------------------------------------------------------------------------------

under, all Subordinated Notes, including this Note, to be due and payable
immediately, by a notice in writing to the Company, and upon any such
declaration such principal and interest shall become due and payable
immediately. If an Event of Default pursuant to Section 7.01(d) or (e) occurs,
the principal of and interest on this Note shall ipso facto become and be
immediately due and payable in cash without any declaration or other act on the
part of the Holder.

Notwithstanding any of the foregoing, at any time after such a declaration of
acceleration has been made and before a judgment or decree for payment of the
money due has been obtained, the Holder (if there is only one Holder) or the
Required Holders, as the case may be, may rescind and annul such declaration and
its consequences by notice to the Company in writing of their desire to do so.
No such rescission and annulment shall affect any subsequent default or impair
any right consequent thereon.

ARTICLE 8

EXCHANGE, AMENDMENT AND CONVERSION OF NOTES

Section 8.01. Exchange and Amendment. Notwithstanding anything to the contrary
set forth in this Note or any other Subordinated Note, including Section 11.03,
in connection with, or in order to facilitate, any assignments of the rights or
benefits of Holder, the Holder may in its sole discretion, require the Company
to at any time following the date that is ten (10) Business Days following the
Second Closing Date, and in such event the Company shall do all things necessary
to, document the obligations evidenced hereby pursuant to a customary global
note, deposited with a depositary, and pursuant to a customary indenture (with
an indenture trustee identified by the Holder and engaged by the Company) on
terms substantially consistent with those set forth herein with such changes as
are customary for global notes and indentures for high-yield issuers.

Section 8.02. Conversion of Note.

(a) Subject to and upon compliance with the provisions of this Section 8.02, the
Holder shall have the right, at such Holder’s option, to convert the Note, in
whole and not in part, at any time upon or after the Second Closing (if the FCC
Approval shall have been received at the time of or prior to the Second
Closing), into shares of Series A Preferred Stock at a conversion rate of $1.00
in liquidation preference of Series A Preferred Stock per $1.00 of aggregate
principal amount of the Note (the “Conversion Rate”). In addition, in the event
that (x) the Second Closing occurs, (y) the FCC Approval shall have been
received at the time of or prior to the Second Closing and (z) the Holder shall
not have exercised its conversion right pursuant to the preceding sentence by
the date that is one (1) Business Day following the Second Closing Date, then
the Company shall have the right to cause the conversion of the Note, in whole
and not in part, into Series A Preferred Stock at the Conversion Rate at any
time thereafter, subject to and upon compliance with the provisions of this
Section 8.02.

(b) Upon conversion of the Note, the Company shall deliver, or cause to be
delivered, to the Holder (registered in the name(s) of the Person(s) identified
by the Holder as described in Section 8.02(c)) shares of Series A Preferred
Stock with a liquidation preference equal to the aggregate principal amount, as
of the Conversion Election Date, of the Note, together with cash in an amount
equal to the accrued but unpaid interest on the Note to the Business Day
following the relevant Conversion Election Date, by a date no later than the
Business Day following the relevant Conversion Election Date.

 

10



--------------------------------------------------------------------------------

(c) In order to exercise its conversion right, the Holder shall (1) deliver an
irrevocable notice to the Company in accordance with the notice provisions of
this Note and state in writing therein that it wishes to convert the Note and
the name or names (with addresses) in which the Holder wishes the certificate or
certificates for the shares of Series A Preferred Stock to be delivered upon
settlement of the conversion to be registered; and (2) surrender this Note, duly
endorsed to the Company or in blank (and accompanied by appropriate endorsement
and transfer documents) (the date upon which the Holder satisfies the conditions
in clause (1) and (2), the “Holder Conversion Election Date”). In order to
exercise its right to cause conversion of the Note, the Company shall deliver an
irrevocable notice to the Holder in accordance with the notice provisions of
this Note and state in writing therein that it wishes to cause the conversion of
the Note and request that the Holder, within five (5) Business Days thereafter,
(x) provide to the Company in writing the name or names (with addresses) in
which the Holder wishes the certificate or certificates for the shares of Series
A Preferred Stock to be delivered upon settlement of the conversion to be
registered and (y) surrender this Note, duly endorsed to the Company or in blank
(and accompanied by appropriate endorsement and transfer documents) (the date
that is five (5) Business Days after the date that the Company satisfies the
condition in this sentence, the “Company Conversion Election Date,” and the
earlier of the Holder Conversion Election Date and the Company Conversion
Election Date, the “Conversion Election Date”).

(d) The Company shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of any shares of Series A Preferred Stock upon conversion
of a Note, unless the tax is due because the Holder requests such shares to be
issued in a name other than the Holder’s name, in which case the Holder shall
pay that tax. The Company may refuse to deliver the certificates representing
the shares of Series A Preferred Stock being issued in a name other than the
Holder’s name until the Company receives a sum sufficient to pay any tax that is
due by such Holder in accordance with the immediately preceding sentence or the
Person requesting such issue has established to the satisfaction of the Company
that such tax has been paid or is not payable.

(e) The Company shall provide, free from preemptive rights, out of its
authorized but unissued shares or shares held in treasury, sufficient shares of
Series A Preferred Stock to provide for conversion of all the Subordinated Notes
from time to time.

(f) The Company covenants that all shares of Series A Preferred Stock issued
upon conversion of the Note will be fully paid and non-assessable by the Company
and free from all taxes, liens and charges with respect to the issue thereof.

(g) The Company covenants that, if any shares of Series A Preferred Stock to be
provided for the purpose of conversion of the Note hereunder require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued upon conversion, the Company
will secure such registration or approval, as the case may be.

 

11



--------------------------------------------------------------------------------

ARTICLE 9

SUBORDINATION

Section 9.01. Agreement of Subordination. The Company covenants and agrees, and
each Holder by its acceptance thereof likewise covenants and agrees, that this
Note shall be issued subject to the provisions of this Article 9; and each
Person holding any Note, whether upon original issue or exchange or upon
transfer or assignment thereof, accepts and agrees to be bound by such
provisions. The payment of the principal of and premium, if any, interest and
any other amount due on or in respect of this Note (including, without
limitation, any related claims for misrepresentation, rescission or otherwise),
to the extent and in the manner hereinafter set forth, shall be subordinated and
subject in right of payment to the prior payment in full in cash of all
Designated Senior Indebtedness of the Company (including, without limitation,
interest, fees, expenses and other amounts accruing pursuant to the terms
thereof after the filing of a petition by or against the Company under any
Bankruptcy Law, whether or not allowed as a claim), whether outstanding at the
date hereof or hereafter incurred. The Holder hereby agrees that the
subordination provisions set forth in this Note constitute a “subordination
agreement” under Section 510(a) of the Bankruptcy Code or any similar provision
of any other applicable Bankruptcy Law.

Section 9.02. Payments to Holders of Note. In the event and during the
continuation of any default in the payment of principal of, premium, if any, or
interest on or any other payment due under Designated Senior Indebtedness, at
maturity, upon any mandatory prepayment, on acceleration or otherwise, then,
unless and until such default shall have been cured or waived, no payment or
distribution shall be made by or on behalf of the Company with respect to the
principal of or premium, if any, interest or any other payment due on or with
respect to this Note, except that the Holder may receive and retain PIK Payments
and, in the event of a readjustment of the Company or bankruptcy, insolvency,
receivership or other proceedings relating to the Company, Permitted Junior
Securities. Notwithstanding the foregoing, any payment of interest due on or
with respect to this Note (whether before or after the fifth anniversary of the
Initial Closing Date) that is not paid pursuant to this Section 9.02 shall
accrue at a rate per annum equal to the rate set forth in Section 1.01(j) by
adding such interest to the principal amount of this Note; provided that, for
the avoidance of doubt, this sentence shall not constitute a waiver of any Event
of Default for any failure to make any payment or distribution with respect to
the principal of or premium, if any, interest or any other payment due on or
with respect to this Note in the form otherwise required pursuant to the terms
of this Note.

In the event and during the continuation of any default (other than a default of
any payment due) with respect to any Designated Senior Indebtedness permitting
the Designated Senior Lenders thereunder to accelerate the maturity thereof,
then, unless and until such default shall have been cured or waived, no payment
or distribution shall be made by or on behalf of the Company with respect to the
principal of or premium, if any, interest or any other payment due on or with
respect to this Note (except that the Holder may receive and retain PIK Payments
and Permitted Junior Securities), if written notice of such default and its
intention to institute a payment blockage shall have been given by the
Representative for such Designated Senior Indebtedness to the Holder and the
Company, during the period commencing on the date on which such notice is
received by the Company and the Holder and ending on the earlier to occur

 

12



--------------------------------------------------------------------------------

of (a) the 179th day thereafter (subject to this Section 9.02) or (b) the day on
which such default is cured or waived; provided, however, that this sentence
shall not prohibit any payment of any installment of principal of or premium, if
any, interest or any other payment due on this Note for more than 179 days in
any 365-day period and provided, further, that no default that once formed the
basis for any such notice by the Representative (a “Prior Default”) shall form
the basis of any subsequent notice under this paragraph. For purposes of the
preceding sentence, (x) “default” shall mean any default or failure to observe
or perform any provision of the Designated Senior Indebtedness, after the giving
of notice, the expiration of any grace periods, or both, so that the Designated
Senior Lenders are entitled to accelerate the maturity thereof and (y) neither
(1) a new breach of a covenant pursuant to which a Prior Default arose nor (2) a
breach of a financial covenant under the Designated Senior Indebtedness for a
later test period than that with respect to which a Prior Default related shall
be considered a Prior Default.

Upon any payment by the Company, or distribution of assets or securities of the
Company of any kind or character, whether in cash, property or securities, to
creditors upon any dissolution, winding-up, total or partial liquidation or
reorganization of the Company or its property, whether voluntary or involuntary,
or any assignment for the benefit of creditors or any marshaling of assets and
liabilities, or in bankruptcy, insolvency, receivership or other proceedings,
all amounts due or to become due upon all Designated Senior Indebtedness first
shall be paid in full in cash (and the termination of all of the lenders’
commitments under the Company Credit Agreement and payment, cash
collateralization (in accordance with the Company Credit Agreement) or delivery
of other credit support in form and substance satisfactory to the issuing bank
with respect to any outstanding letters of credit thereunder), before any
payment (other than PIK Payments and Permitted Junior Securities) is made on
account of the principal of or premium, if any, interest or any other amount due
on or with respect to this Note; and upon any such dissolution, winding-up,
liquidation, reorganization, assignment, marshaling or proceedings:

(a) the Designated Senior Lenders shall be entitled to receive payment in full
in cash of all Designated Senior Indebtedness (and the termination of all of the
lenders’ commitments under the Company Credit Agreement and payment, cash
collateralization (in accordance with the Company Credit Agreement) or delivery
of other credit support in form and substance satisfactory to the issuing bank
with respect to any outstanding letters of credit thereunder) before the Holders
shall be entitled to receive any payment (other than PIK Payments and Permitted
Junior Securities) of principal or premium, if any, or interest on or other
amounts payable with respect to this Note; and

(b) any payment by the Company, or distribution of assets or securities (other
than PIK Payments and Permitted Junior Securities) of the Company of any kind or
character, whether in cash, property or securities, to which the Holder would be
entitled except for the provisions of this Article 9, shall be paid by the
Company or by any custodian, agent or other Person making such payment or
distribution, or by the Holder, if received by it, directly to the Designated
Senior Lenders or their Representative, or the trustee or trustees under any
indenture pursuant to which any instruments evidencing any such Designated
Senior Indebtedness may have been issued, as their respective interests may
appear, to the extent necessary to pay all such Designated Senior Indebtedness
in full in cash, after giving effect to any concurrent payment or distribution
to or for the Designated Senior Lenders.

 

13



--------------------------------------------------------------------------------

The consolidation of the Company with, or the merger of the Company into,
another entity, or the liquidation or dissolution of the Company following the
conveyance or transfer of its property or assets as an entirety or substantially
as an entirety to another entity, upon the terms and conditions provided for in
Section 6.04, shall not be deemed a dissolution, winding-up, liquidation or
reorganization for the purposes of this Section 9.02 if such other entity, as a
part of such consolidation, merger, conveyance or transfer, shall comply with
the conditions stated in Section 6.04.

The Designated Senior Lenders, at any time and from time to time, without the
consent of or notice to the Holder, without incurring responsibility to the
Holder and without impairing or releasing the obligations of the Holder
hereunder to the Designated Senior Lenders, may: (a) change the manner, place or
terms of payment or change or extend the time of payment of, or renew or alter,
the Designated Senior Indebtedness or increase the amount thereof, or otherwise
amend in any manner the Designated Senior Indebtedness or any instrument
evidencing the same or any agreement under which the Designated Senior
Indebtedness is outstanding; (b) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing the Designated Senior
Indebtedness; (c) release any Person liable in any manner for the collection or
payment of the Designated Senior Indebtedness; and (d) exercise or refrain from
exercising any rights against the Company or any other Person.

For purposes of this Article 9, “payment” of or with respect to this Note
includes any payment, redemption, acquisition, deposit, segregation, retirement,
set-off, sinking fund payment, grant of a security interest, distribution
(whether of cash, property, securities, or otherwise) and defeasance of or with
respect to this Note.

Section 9.03. Subrogation of Note. The Holder shall not be subrogated to the
rights of the Designated Senior Lenders to receive payments (other than PIK
Payments) or distributions of cash, property or securities (other than Permitted
Junior Securities) of the Company applicable to the Designated Senior
Indebtedness unless and until the prior payment in full in cash of all
Designated Senior Indebtedness at the time outstanding (and the termination of
all commitments to lend and payment, cash collateralization or delivery of a
customary back-to-back letter of credit with respect to any outstanding letters
of credit thereunder); and, for the purposes of such subrogation, no payments or
distributions to the Designated Senior Lenders of any cash, property or
securities to which the Holder would be entitled except for the provisions of
this Article 9, and no payment over pursuant to the provisions of this Article 9
to or for the benefit of the Designated Senior Lenders by the Holder, shall, as
between the Company, its creditors other than the Designated Senior Lenders and
the Holder, be deemed to be a payment by the Company to or on account of this
Note. It is understood that the provisions of this Article 9 are and are
intended solely for the purpose of defining the relative rights of the Holder on
the one hand and the Designated Senior Lenders, on the other hand.

Nothing contained in this Article 9 or elsewhere in this Note is intended to or
shall impair, as between the Company, its creditors other than the Designated
Senior Lenders and the Holder, the obligation of the Company, which is absolute
and unconditional, to pay to the

 

14



--------------------------------------------------------------------------------

Holder the principal of and premium, if any, and interest on this Note as and
when the same shall become due and payable in accordance with their terms or is
intended to or shall affect the relative rights of the Holder and creditors of
the Company other than the Designated Senior Lenders, nor shall anything herein
or therein prevent the Holder from exercising all remedies otherwise permitted
by applicable law upon default under this Note (except that any acceleration of
payment under this Note shall not be effective prior to five (5) business days
after written notice has been delivered to each Representative of the Designated
Senior Indebtedness) subject to the rights of the Designated Senior Lenders
under this Article 9 in respect of cash, property or securities of the Company
received upon the exercise of any such remedy.

Upon any payment or distribution of assets or securities of the Company referred
to in this Article 9, the Holder shall be entitled to rely upon any order or
decree made by any court of competent jurisdiction in which any dissolution,
winding-up, liquidation, reorganization, assignment, marshaling or proceedings
are pending, or a certificate of any custodian, agent or other Person making
such payment or distribution, delivered to the Holder, for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the Designated Senior Lenders and the holders of other
indebtedness of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article 9.

Section 9.04. Notice to Holder. The Company shall give prompt written notice to
the Holder and the Representative of any fact known to the Company that would
prohibit the making of any payment or distribution to or by the Holder in
respect of this Note pursuant to the provisions of this Article 9.
Notwithstanding the provisions of this Article 9 or any other provision of this
Note, the Holder shall not be charged with knowledge of the existence of any
fact that would prohibit the making of any payment or distribution to or by the
Holder in respect of this Note pursuant to the provisions of this Article 9,
unless and until the Holder shall have received written notice thereof from the
Company or a Designated Senior Lender or from any trustee for Designated Senior
Indebtedness; and prior to the receipt of any such written notice the Holder
shall be entitled in all respects to assume that no such facts exist; provided,
however, that if the Holder shall not have received the notice provided for in
this Section 9.04 within one Business Day prior to the date on which by the
terms hereof any funds may become payable for any purpose (including the payment
of the principal of or premium, if any, or interest on this Note), then,
anything herein contained to the contrary notwithstanding, the Holder shall have
full power and authority to receive such funds and to apply the same to the
purpose for which they were received and shall not be affected by any notice to
the contrary that may be received by it within one Business Day prior to such
date.

The Holder shall be entitled to rely on the delivery to it of a written notice
by a Person representing himself to be a Designated Senior Lender (or a trustee
or agent on behalf of a Designated Senior Lender) to establish that such notice
has been given by a Designated Senior Lender or a trustee or agent on behalf of
any such Designated Senior Lender. In the event that the Holder determines in
good faith that further evidence is required with respect to the right of any
Person as a Designated Senior Lender to participate in any payment or
distribution pursuant to this Article 9, the Holder may request such Person to
furnish evidence to the reasonable satisfaction of the Holder as to the amount
of Designated Senior Indebtedness held by such Person, the extent to which such
Person is entitled to participate in such payment or distribution

 

15



--------------------------------------------------------------------------------

and any other fact pertinent to the rights of such Person under this Article 9,
and if such evidence is not furnished, the Holder may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment or distribution.

Section 9.05. Holder’s Relation to Designated Senior Indebtedness. The Holder in
its individual capacity shall be entitled to all the rights set forth in this
Article 9 in respect of any Designated Senior Indebtedness at any time held by
it, to the same extent as any other Designated Senior Lender, and no provision
of this Note shall deprive the Holder of any of its rights as such Designated
Senior Lender.

With respect to the Designated Senior Lenders, the Holder undertakes to perform
or to observe only such covenants and obligations as are specifically set forth
in this Article 9, and no implied covenant or obligation with respect to the
Designated Senior Lenders shall be read into this Note against the Holder. The
Holder shall not be deemed to owe any fiduciary duty to the Designated Senior
Lenders.

Whenever a distribution is to be made or a notice given to Designated Senior
Lenders, the distribution may be made and the notice given to their
Representative(s).

Section 9.06. No Impairment of Subordination. No right of any present or future
Designated Senior Lender to enforce subordination as herein provided at any time
in any way shall be prejudiced or impaired by any act or failure to act on the
part of the Company or by any act or failure to act, in good faith, by any such
Designated Senior Lender, or by any noncompliance by the Company with the terms,
provisions and covenants of this Note, regardless of any knowledge thereof which
any such Designated Senior Lender may have or otherwise be charged with.

Section 9.07. Article 9 Not to Prevent Events of Default. The failure to make a
payment on account of principal, premium, if any, interest or any other amount
due hereunder or on this Note by reason of any provision in this Article 9 shall
not be construed as preventing the occurrence of an Event of Default under
Article 7 but the remedies in respect thereof are limited as set forth in
Article 7 and any amounts realized through the exercise of such remedies shall
be subject to the provisions of this Article 9.

Section 9.08. Continuing Effect. The foregoing provisions constitute a
continuing offer to all Persons who become, or continue to be, Designated Senior
Lenders; and such provisions are made for the benefit of the Designated Senior
Lenders, and such Designated Senior Lenders are hereby made obligees hereunder
the same as if their names were written herein as such, and they and/or each of
them may proceed to enforce such provisions and need not prove reliance thereon.

Section 9.09. Individual Rights of Designated Senior Lenders. A Designated
Senior Lender in its individual or any other capacity may become the owner or
pledgee of this Note and may otherwise deal with the Company or any Subsidiary
or Affiliate of the Company with the same rights as if it were not a Designated
Senior Lender.

Section 9.10. Reinstatement of Subordination. The Designated Senior Indebtedness
will continue to be treated as Designated Senior Indebtedness and the terms and

 

16



--------------------------------------------------------------------------------

conditions set forth in this Article 9 shall continue to govern the relative
rights and priorities of Designated Senior Lenders and the Holder even if and to
the extent all or a portion of the Designated Senior Indebtedness or the
security interests securing the Designated Senior Indebtedness are subordinated,
set aside, avoided, invalidated or disallowed in connection with any bankruptcy,
insolvency, receivership, or other proceedings, and the provisions in this
Article 9 will be reinstated if at any time any payment of any of the Designated
Senior Indebtedness is rescinded or must otherwise be returned by any Designated
Senior Lender or its Representative.

ARTICLE 10

DEFINITIONS

Section 10.01. Definitions. The following terms shall have the meanings set
forth below:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Applicable Premium” shall mean an amount, if positive, measured as of the
Applicable Premium Payment Date, and payable on account of any redemptions,
repurchases or prepayments by the Company occurring on or prior to such date,
which causes the Holder (or, if there is more than one Subordinated Note
outstanding, holders of the Subordinated Notes) to receive, as of the Applicable
Premium Payment Date, the same total amount of payments (with, if the Applicable
Premium Payment Date occurs solely as a result of clause (b) of the definition
thereof, the total principal amount outstanding on the Applicable Premium
Payment Date under the Subordinated Note or Alternative Note, as applicable,
being considered “payments”) on the Note that the Holder (or if there is more
than one Subordinated Note outstanding, holders of the Subordinated Notes) would
have received if (x) the Subordinated Notes had had an initial principal amount
of $425 million and had accrued interest at a rate per annum equal to 7.50% and
otherwise had the same terms as the Note (the “Alternative Note”); (y) the
Company had made the same interest elections with respect to each Interest
Payment Date on the Alternative Note as it made for the Note; and (z) the
Company had made any redemptions, repurchases or prepayments on the Alternative
Note in the same amounts and on the same dates as it made for the Note. The
Applicable Premium, if any, shall be treated as an adjustment to the redemption
price paid by the Company pursuant to any redemptions, repurchases or
prepayments occurring on or prior to the fifth anniversary of the Initial
Closing Date (reasonably allocated among all such redemptions, repurchases or
prepayments). In the event that there is more than one Subordinated Note
outstanding on the Applicable Premium Payment Date, the Applicable Premium
payable in respect of each Subordinated Note shall be equal to (a) the
Applicable Premium on all Subordinated Notes, calculated in the manner described
in this definition multiplied by (b) a fraction, the numerator of which is the
aggregate principal amount of such Subordinated Note and the denominator of
which is the aggregate principal amount of all

 

17



--------------------------------------------------------------------------------

Subordinated Notes then outstanding. For the avoidance of doubt, if the
Applicable Premium Payment Date occurs solely as a result of clause (b) of the
definition thereof and the Company shall not have redeemed, repurchased or
prepaid (or been required to redeem, repurchase or prepay) any Subordinated
Notes on or prior to the fifth anniversary of the Initial Closing Date, then no
Applicable Premium shall be payable on such Applicable Premium Payment Date.

“Applicable Premium Payment Date” shall mean the earlier of (a) the date on
which all amounts outstanding under the Note have been paid in full (whether due
to voluntary or mandatory prepayment or repurchase, maturity, or otherwise) or
have become due and payable (whether due to maturity, acceleration, obligation
to repurchase or otherwise) and (b) the fifth anniversary of the Initial Closing
Date.

“Applicable Rate” shall mean a rate of 9.00% per annum.

“Bankruptcy Code” means Title 11, United States Code.

“Bankruptcy Law” means the Bankruptcy Code or any similar Federal, state or
foreign law for the relief of debtors.

“Board of Directors” shall mean, with respect to any Person, the board of
directors, the board of managers or similar governing body of such Person, or if
such Person is owned or managed by a single entity, the board of directors or
other governing body of such Person.

“Business Day” means each day which is not a Legal Holiday.

“Capital Shares” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether now outstanding or
issued after the date of this Note, including, without limitation, all common
shares and preferred shares.

“Cash Election” has the meaning set forth in Section 1.01(c).

“Change of Control” means [●].

“Change of Control Offer” has the meaning set forth in Section 4.01(a).

“Change of Control Repurchase Date” has the meaning set forth in
Section 4.01(a).

“Charges” has the meaning set forth in Section 11.14.

“Company” has the meaning set forth in the preamble.

“Designated Senior Indebtedness” means (whether or not allowed in, and whether
or not accruing during the pendency of, any bankruptcy, insolvency, receivership
or other similar proceeding), all “[Obligations]” and “[Secured Obligations]”,
as such terms are defined therein, of the Company arising under:

 

18



--------------------------------------------------------------------------------

(1) [that certain Credit Agreement, dated as of [●], by and among the Company,
Consolidated Communications, Inc., the Subsidiary Guarantors (as defined
therein), the lenders and other financial institutions party thereto from time
to time, as in effect as of the date hereof, and as the same may be from time to
time amended, restated, extended, modified, refinanced or replaced (but not
increased) (the “Company Credit Agreement”)]; and

(2) [that certain Indenture, dated as of [●], by and among the Company,
Consolidated Communications, Inc., the Subsidiary Guarantors (as defined
therein), and [●], as in effect as of the date hereof, and as the same may be
from time to time amended, restated, extended, modified, refinanced or replaced
(but not increased) (the “Indenture”)].

“Designated Senior Lender” means the Person or Persons to whom the Company is
obligated under any Designated Senior Indebtedness on any date.

“Domestic Subsidiary” means, as to any Person, any Subsidiary of such Person
other than a Foreign Subsidiary of such Person.

“Election” has the meaning set forth in Section 1.01(b).

“Event of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FCC Approval” has the meaning set forth in the Investment Agreement.

“Foreign Subsidiary” means as to any Person, any Subsidiary of such Person which
is not organized under the laws of the United States or any state thereof or the
District of Columbia.

“Governance Agreement” means the Governance Agreement, dated as of September 13,
2020, by and between the Holder and the Company.

“Holder” has the meaning set forth in the preamble, as further described in
Section 2.01.

“Incur” means issue, assume, guarantee, incur or otherwise become liable for.

“Interest Payment Date” has the meaning set forth in Section 1.01(b).

“Investment Agreement” means the Investment Agreement, dated as of September 13,
2020, by and between the Holder and the Company.

“Issue Date” means [●][●], 20[●].5

 

 

5 

To be the date that the Note is first issued in accordance with the Investment
Agreement.

 

19



--------------------------------------------------------------------------------

“Legal Holiday” is a Saturday, a Sunday or other day on which banking
institutions are not open for general business in New York.

“Maturity Date” has the meaning set forth in the preamble.

“Maximum Rate” has the meaning set forth in Section 11.14.

“New York Court” has the meaning set forth in Section 11.04.

“Note” means this Note, as amended, supplemented, extended, restated, renewed,
replaced, refinanced or otherwise modified, in each case from time to time and
whether in whole or in part.

“Permitted Junior Securities” means (x) any unsecured subordinated debt or
unsecured subordinated debt securities of the Company or any successor (which,
in each case (i) are contractually subordinated in right of payment to any and
all debt or debt securities that may be issued pursuant to a plan of
reorganization or readjustment or similar dispositive restructuring plan on
account of Designated Senior Indebtedness (“Replacement Designated Senior
Indebtedness”) at least to the same extent that this Note was hereunder
subordinated to the payment of such Designated Senior Indebtedness on the Issue
Date, (ii) shall have no borrower, issuer, guarantor or obligor which is not
also an obligor with respect to all Replacement Designated Senior Indebtedness,
(iii) do not mature earlier than, and have no scheduled payments of principal
prior to the date that is six months after the latest scheduled maturity date
for any Replacement Designated Senior Indebtedness, (iv) do not have provisions
for mandatory prepayments of principal (other than as a result of a change of
control; provided, that the relevant change of control provisions are no more
onerous to the issuer than the equivalent provisions set forth in this Note),
(v) provide the borrower or issuer, as the case may be, with the option to pay
all interest in kind (subject to the restrictions for cash payment of interest
set forth in the Designated Senior Indebtedness), (vi) shall have no financial
maintenance covenants and (vii) shall have no other covenant or event of default
that is more restrictive than the equivalent covenant, if any, in the
Replacement Designated Senior Indebtedness or (y) equity securities of the
Company, any successor or any direct or indirect parent company thereof (which
shall have no stated redemption date prior to the date that is six months after
the latest scheduled maturity date for any Replacement Designated Senior
Indebtedness, no provision for mandatory redemption or repurchase, and will
provide the issuer with the option to pay all dividends in kind (subject to the
restrictions for cash payment of dividends set forth in the Designated Senior
Indebtedness), that are in each case issued pursuant to a plan of reorganization
or readjustment of the Company, so long as in all cases:

(a) the effect of the use of this defined term in the subordination provision of
Article 9 is not to cause this Note to be treated as part of (A) the same class
of claims as the Designated Senior Indebtedness or (B) any class of claims pari
passu with, or senior to, the Designated Senior Indebtedness for any payment or
distribution in any case or proceeding or similar event relating to the
liquidation, insolvency, bankruptcy, dissolution, winding up or reorganization
of the Company; and

 

20



--------------------------------------------------------------------------------

(b) to the extent that any Designated Senior Indebtedness outstanding on the
date of consummation of any such plan of reorganization or readjustment or
similar dispositive restructuring plan is not paid in full in cash on such date,
either (A) the holders of any such Designated Senior Indebtedness not so paid in
full in cash have affirmatively consented to the terms of such plan or
readjustment or (B) such holders are (i) deemed to consent to the terms of such
plan or readjustment as a result of a finding by the relevant court to be
unimpaired under any such plan or readjustment or (ii) receive securities which
constitute Replacement Designated Senior Indebtedness and which have been
determined by the relevant court to constitute satisfaction in full in money or
money’s worth of any Designated Senior Indebtedness not paid in full in cash.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“PIK Election” has the meaning set forth in Section 1.01(b).

“PIK Payment” has the meaning set forth in Section 1.01(b).

“Redemption Date” has the meaning set forth in Section 3.02.

“Redemption Price” has the meaning set forth in Section 3.02.

“Register” has the meaning set forth in Section 2.01.

“Required Holders” means those holders constituting the holder or holders of at
least a majority in principal amount of the Subordinated Notes outstanding at
such time.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Second Closing” has the meaning assigned thereto in the Investment Agreement.

“Second Closing Date” has the meaning assigned thereto in the Investment
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Stock” has the meaning assigned thereto in the Investment
Agreement.

“Subordinated Notes” means this Note and each other Subordinated Note of the
Company issued on the Issue Date (including any Notes re-issued pursuant to a
partial assignment).

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors, or the management of

 

21



--------------------------------------------------------------------------------

which is otherwise controlled, by such Person or by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person. A
Subsidiary shall be deemed wholly owned by a Person who owns directly or
indirectly all of the voting shares of stock or other interests of such
Subsidiary having voting power under ordinary circumstances to vote for
directors or other managers of such corporation, partnership or other entity,
except for (i) directors’ qualifying shares, (ii) shares owned by multiple
shareholders to comply with local laws and (iii) shares owned by employees.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

“Successor Company” has the meaning set forth in Section 6.04(a).

“transfer” has the meaning set forth in Section 2.02(a).

Section 10.02. Interpretation. Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles;

(iii) references to “generally accepted accounting principles” shall mean
generally accepted accounting principles in effect as of the time when and for
the period as to which such accounting principles are to be applied;

(iv) “or” is not exclusive;

(v) words in the singular include the plural, and in the plural include the
singular;

(vi) provisions apply to successive events and transactions;

(vii) “including” means including without limitation; and

(viii) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and delivered by hand, overnight courier service,
facsimile or messenger, mailed by certified or registered mail or sent by email
as follows:

 

22



--------------------------------------------------------------------------------

if to the Company:   

Consolidated Communications Holdings, Inc.

350 S. Loop 336 W

Conroe, Texas 77304

Attention: J. Garrett Van Osdell, Chief Legal Officer

Email: Garrett.VanOsdell@consolidated.com

With a copy to:   

Schiff Hardin LLP

233 South Wacker Drive, Suite 7100

Chicago, Illinois 60606

Attention: Alex Young

Email: ayoung@schiffhardin.com

if to the Holder:      

Searchlight III CVL, L.P.

c/o Searchlight Capital Partners, L.P.

745 Fifth Avenue, 27th Floor

New York, New York 10151

Attention: Nadir Nurmohamed

Email: nnurmohamed@searchlightcap.com

With a copy to:      

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Steven A. Cohen

  Victor Goldfeld

Email: SACohen@wlrk.com

    VGoldfeld@wlrk.com

The Company and the Holder by written notice to the others may designate
additional or different addresses for subsequent notices or communications.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or email shall be deemed to have been given when sent (electronic
confirmation of receipt received).

Section 11.02. No Recourse Against Others. No past, present, or future director,
officer, employee, creditor or shareholder, as such, of the Company shall have
any liability for any obligations of the Company under this Note or for any
claim based on, in respect of or by reason of such obligations or their
creation. The Holder waives and releases all such liability. The waiver and
release are part of the consideration for the issuance of this Note.

Section 11.03. Amendment. The provisions of this Note may be amended, modified
or waived if the Required Holders shall, by written consent delivered to the
Company,

 

23



--------------------------------------------------------------------------------

consent to such amendment, modification or waiver and the Company has consented
in writing to any such amendment, modification or waiver; provided, however,
that (a) without the consent of the Holder, no amendment, modification or waiver
may (i) reduce, or change the maturity of, the principal of any Note;
(ii) reduce the rate of or extend the time for payment of interest on the Note;
(iii) reduce any premium payable upon redemption of the Notes or change the date
on, or the circumstances under, which any Notes are subject to redemption (other
than provisions relating to the purchase of Notes described in ARTICLE 4, except
that if a Change of Control has occurred, no amendment or other modification of
the obligation of the Company to make a Change of Control Offer relating to such
Change of Control shall be made without the consent of the Holder); (iv) make
the Note payable in money or currency other than that stated in the Note;
(v) modify or change any provision of this Note or the related definitions to
affect the ranking of the Note in a manner that adversely affects the Holder;
(vi) reduce the percentage of holders of Subordinated Notes necessary to consent
to an amendment or waiver to this Note; (vii) waive a default in the payment of
principal of or premium or interest on any Note (except a rescission of
acceleration of the Notes by the holders thereof as provided in this Note and a
waiver of the payment default that resulted from such acceleration); or
(viii) impair the rights of Holder to receive payments of principal of or
interest on the Note on or after the due date therefor or to institute suit for
the enforcement of any payment on the Note; and (b) this Section 11.03 shall be
subject to the provisions of Article 8.

Section 11.04. Third Party Beneficiaries. No Person other than the parties
hereto shall be a third-party beneficiary of this Note.

Section 11.05. Governing Law; Jurisdiction; Waiver of Trial by Jury. This Note
shall be construed in accordance with the internal laws of the State of New York
without regard to the conflicts of laws provisions thereof. The Company hereby
irrevocably submits to the jurisdiction of any court of the State of New York
located in the County of New York or the United States District Court for the
Southern District of the State of New York, any appellate courts from any
thereof (any such court, a “New York Court”), for the purpose of any suit,
action or other proceeding arising out of or relating to this Note or under any
applicable securities laws and arising out of the foregoing, which is brought by
or against the Company, and the Companyhereby irrevocably agrees that all claims
in respect of any such suit, action or proceeding will be heard and determined
in any New York Court. The Company hereby agrees not to commence any action,
suit or proceeding relating to this Note other than in a New York Court except
to the extent mandated by applicable law. The Company hereby waives any
objection that it may now or hereafter have to the venue of any such suit,
action or proceeding in any such court or that such suit, action or proceeding
was brought in an inconvenient court and agree not to plead or claim the same.
EACH PARTY TO THIS NOTE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT THIS NOTE, OR THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE AN
ORIGINAL COUNTERPART OR A

 

24



--------------------------------------------------------------------------------

COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

The submission to the jurisdiction referred to in the preceding paragraph shall
not limit the right of the Holder to take proceedings against the Company in
courts of any other competent jurisdiction nor shall the taking of proceedings
against the Company in any one or more jurisdictions preclude the taking of
proceedings against the Company in any other jurisdiction (whether concurrently
or not) if and to the extent permitted by applicable law.

Section 11.06. Successors. All agreements of the Company, and/or the Holder in
this Note shall bind any respective successor thereof.

Section 11.07. Severability. If any one or more of the provisions contained in
this Note shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Note and such provision shall be interpreted to the
fullest extent permitted by the law; provided that the Company and the Holder
shall use their reasonable best efforts to find and employ an alternative means
to achieve the same or substantially the same result as that contemplated by
such provision.

Section 11.08. Headings, etc. The headings of the Articles and Sections of this
Note have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

Section 11.09. Enforcement. The Company agrees to pay all fees (including legal
fees) and expenses which the Holder may reasonably incur as a result of any
contest by the Holder of the liability of the Company under any provision of
this Note in which a final and non-appealable decision or settlement is made
that the Company is liable to the Holder in substantially such a manner as is
claimed by the Holder.

Section 11.10. Non-Waiver; Remedies Cumulative. The Holder shall not, by any act
of omission or commission, be deemed to waive any of its rights or remedies
hereunder unless such waiver be in writing and signed by the Holder and then
only to the extent specifically set forth therein; a waiver on one occasion
shall not, except as specifically set forth therein, be construed as continuing
or as a bar to or waiver of a right or remedy on any other occasion. All
remedies conferred upon the Holder by this Note shall be cumulative and none is
exclusive, and such remedies may be exercised concurrently or consecutively at
the Holder’s option.

Section 11.11. Waiver. The Company hereby waives presentment for payment,
protest and demand, and, except as specifically set forth or required herein or
hereunder, notice of protest, intent, demand, dishonor and nonpayment of this
Note and all other notices of any kind.

Section 11.12. Assignment. This Note and the rights, duties and obligations
hereunder may not be assigned or delegated by the Company without the prior
written consent of the Holder. This Note and the rights, duties and obligations
hereunder may not be assigned or delegated by any Holder except in accordance
with Section 2.02 hereof.

 

25



--------------------------------------------------------------------------------

Section 11.13. Entire Agreement. This Note constitutes the entire agreement of
the Company and the Holder with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the Company and the Holder,
whether oral or written, with respect to the subject matter hereof.

Section 11.14. Usury Savings. Notwithstanding anything herein to the contrary,
if at any time the applicable interest rate, together with all fees and charges
that are treated as interest under applicable law (collectively, the “Charges”),
as provided for herein or in any other document executed in connection herewith,
or otherwise contracted for, charged, received, taken or reserved by the Holder,
shall exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted
for, charged, taken, received or reserved by the Holder in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such holder, shall be limited to the Maximum Rate. In the
event that the Holder ever receive any amount as a result of interest and other
Charges paid in excess of the Maximum Rate, such amount which would be excessive
interest shall be applied to the reduction of the principal sum hereof, and if
the principal sum is paid in full, any remaining excess shall forthwith be paid
to the Company.

[SIGNATURE PAGE FOLLOWS]

 

26



--------------------------------------------------------------------------------

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. By:  

 

  Name:   Title:

 

27



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF ASSIGNMENT]

The undersigned Holder, hereby                 *                  to
                 (herein called the “Assignee”),
                **                  interest of the undersigned in this Note,
with the effect and subject to the provisions set forth in this Note, such
assignment to be effected by delivery of this Note to the Company with this
assignment properly completed in accordance with the terms and conditions of
this Note, such transfer or assignment to become effective on, and not to be
effective for any purpose until, the Company has acknowledged such transfer or
assignment and executed and delivered a new Note to the [(partial)] Assignee
registered in the name of the [(partial)] Assignee [(and, in the case of a
partial assignment, a new Note to the undersigned Holder)].

 

Dated:                             

  

 

  

Signature

(Use exact name of Holder as shown on this Note)

Fill in for registration of new Note:

 

 

 

Please print address and telecopy number of Assignee (including zip code)

The undersigned, [insert name of assignee], hereby agrees to execute any
documents reasonably requested by the Company or the Holder (if there is only
one Holder) or the Required Holders, as the case may be, to effect the
foregoing.

 

Signature of Assignee

 

 

*

Insert, as appropriate, the words “transfers,” “assigns,” or followed by a
description of the obligation, “pledges as security for.”

 

**

Insert, as appropriate, the words “(100%) the entire” or, preceded by a
percentage less than 100% in parentheses, “a partial.”

Notice of the foregoing assignment is hereby acknowledged and approved.

[C]

 

A-1



--------------------------------------------------------------------------------

    By:  

 

      Name: Dated:                                    Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF OPTION OF HOLDER TO ELECT PURCHASE PURSUANT TO SECTION 4.01 – CHANGE OF
CONTROL]

[C]:

The undersigned Holder hereby elects to have the Company repurchase [all /
$[    ]] of this Note pursuant to Section 4.01 of this Note.

 

Dated:                     

  

 

  

Signature

(Use exact name of Holder as shown on this Note)

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

Form of Contingent Payment Right Agreement

 

B-1



--------------------------------------------------------------------------------

CONTINGENT PAYMENT RIGHT AGREEMENT

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A GOVERNANCE AGREEMENT, DATED AS OF SEPTEMBER 13,
2020, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

[                ], 2020

FOR VALUE RECEIVED, the undersigned, Consolidated Communications Holdings, Inc.,
a Delaware corporation (together with its successors and assigns, the
“Company”), hereby certifies that

Searchlight III CVL, L.P. (the “Investor”)

or its registered assign is entitled, upon exercise, to a cash payment equal to
the Fair Market Value of the Contingent Payment Right Share Number of shares of
Common Stock (the “Cash Payment”); provided, that (x) upon a Cashless Conversion
other than a Business Combination Cashless Conversion, the Contingent Payment
Right (or a portion thereof, as applicable) shall be automatically converted
into the Contingent Payment Right Share Number of duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock and (y) upon a
Business Combination Cashless Conversion, the Contingent Payment Right (or a
portion thereof, as applicable) shall be converted at the option of the Holder
in accordance with Section 4(b) hereof. This Contingent Payment Right is issued
pursuant to that certain Investment Agreement, dated as of September 13, 2020,
by and between the Company and the Investor (the “Investment Agreement”).
Capitalized terms used in this Contingent Payment Right and not otherwise
defined herein shall have the respective meanings specified in Section 7 hereof.

1.    Term. The right to receive the Cash Payment represented hereby shall
become exercisable on [•], 20[•]1 (or, if a Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
subject to adjustment pursuant to Section 4(a)) is

 

1 

To be date that is twelve (12) months following the latest maturity date of any
tranche of indebtedness for borrowed money in an aggregate principal amount in
excess of $300 million outstanding on the date of the consummation of the
Refinancing.



--------------------------------------------------------------------------------

consummated prior to such date, the date of such consummation) and shall expire
at 5:00 p.m. (New York City time) on [•], 20[•]2 (such period being the “Term”).

2.    Method of Exercise; Payment; Issuance of New Contingent Payment Right;
Transfer and Exchange.

(a)    Cash Exercise.

(i)    The right to receive the Cash Payment represented by this Contingent
Payment Right may be exercised in whole or in part at any time and from time to
time during the Term, by delivery to the Company of the cash exercise notice
attached hereto as Exhibit A (the “Cash Exercise Notice”). In the event that
this Contingent Payment Right has not been exercised in full as of the last
business day during the Term, the right to receive the Cash Payment shall be
deemed to be automatically exercised in full by the Holder as of such last
business day.

(ii)    With respect to any valid Cash Exercise Notice, the Company shall pay
the applicable Cash Payment to the Holder by wire transfer of immediately
available funds to the account specified in the written instructions of the
Holder within five (5) business days of receipt of the Cash Exercise Notice.

(b)    Cashless Conversion upon Receipt of Specified Regulatory Approvals prior
to Stockholder Approval. If the Stockholder Approval (as defined in the
Investment Agreement) shall not have been received at such time that all of the
Specified Regulatory Approvals shall have been received, then, upon such time, a
portion of the Contingent Payment Right representing the Pre-Stockholder
Approval CPR Share Number shall be automatically converted into an equal number
of Contingent Payment Right Shares (the “Pre-Stockholder Approval Cashless
Conversion”), and the Contingent Payment Right Share Number shall thereupon be
reduced by an amount equal to the Pre-Stockholder Approval CPR Share Number.

(c)    Cashless Conversion upon Receipt of State PUC Regulatory Approvals after
Stockholder Approval. If the Stockholder Approval shall have been received,
then, upon such time that all of the State PUC Regulatory Approvals necessary
for conversion of all or a portion of the Contingent Payment Right into
Contingent Payment Right Shares shall have been received, all or such portion,
as applicable, of the Contingent Payment Right shall be automatically converted
into the maximum number of Contingent Payment Right Shares that are permitted to
be converted in light of any remaining State PUC Approvals that have not yet
been received at such time (any such conversion, a “State PUC Regulatory
Approval Cashless Conversion”), and the Contingent Payment Right Share Number
shall thereupon be reduced by an amount equal to the number of Contingent
Payment Right Shares issued pursuant to such State PUC Regulatory Approval
Cashless Conversion.

(d)    Cashless Conversion upon Transfer of Shares after Expiration of Transfer
Restrictions. If, at the time the Holder Transfers (as defined in the Governance
Agreement) any shares of Common Stock after the expiration of the Common Stock
Transfer Period (as defined in the Governance Agreement), the Stockholder
Approval shall have been received but any State PUC Regulatory Approvals shall
not have been received, all or a portion, as applicable, of the

 

 

2 

Note to Draft: To be date that is 10 years after commencement of the Term.

 

2



--------------------------------------------------------------------------------

Contingent Payment Right shall be automatically converted into the maximum
number of Contingent Payment Right Shares that are permitted to be converted in
light of any remaining State PUC Approvals that have not yet been received at
such time (the “Transfer Cashless Conversion”, and any Pre-Stockholder Approval
Cashless Conversion, State PUC Regulatory Approval Cashless Conversion, Transfer
Cashless Conversion or Business Combination Cashless Conversion, a “Cashless
Conversion”).

(e)    Delivery of Contingent Payment Right Shares. In the event of any Cashless
Conversion of the rights represented by this Contingent Payment Right in
accordance with and subject to the terms and conditions hereof, the applicable
Contingent Payment Right Shares shall be delivered by the Company within three
(3) business days after such Cashless Conversion and delivery of this Contingent
Payment Right to the Company, via (i) book-entry transfer crediting the account
of the Holder through the Company’s transfer agent and registrar for the Common
Stock (which as at the issuance of this Contingent Payment Right is [    ]) or
(ii) if requested by the Holder, in the form of certificates in the name of the
Holder.

(f)    Issuance of New Contingent Payment Right. In the event of (i) any partial
exercise of this Contingent Payment Right or (ii) a Cashless Conversion that
does not reduce the Contingent Payment Right Share Number to zero, a new
Contingent Payment Right representing the remaining portion of the Contingent
Payment Right Share Number shall be issued to the Holder concurrently with the
applicable Cash Payment or the delivery of the applicable Contingent Payment
Right Shares, as applicable.

(g)    Transferability of Contingent Payment Right. Except as expressly
permitted by Section 7 of the Governance Agreement, the Holder may not Transfer
this Contingent Payment Right or the Contingent Payment Right Shares to be
issued upon Cashless Conversion hereof without the prior written approval of the
Company, which shall be in the sole and absolute discretion of the Company.
Except as expressly permitted by Section 7 of the Governance Agreement, any
attempt to Transfer by the Holder without such prior written approval of the
Company shall be void ab initio.

(h)    Compliance with Securities Laws.

(i)    The Holder, by acceptance hereof, acknowledges that this Contingent
Payment Right and the Contingent Payment Right Shares to be issued upon Cashless
Conversion hereof are being acquired solely for the Holder’s own account, and
not as a nominee for any other party, and for investment, and that the Holder
will not offer, sell or otherwise dispose of this Contingent Payment Right or
any Contingent Payment Right Shares to be issued upon Cashless Conversion hereof
except pursuant to an effective registration statement, or an exemption from
registration, under the Act and any applicable state securities laws.

(ii)    Except as provided in paragraph (iii) below, this Contingent Payment
Right and all Contingent Payment Right Shares issued upon Cashless Conversion
hereof shall be stamped or imprinted with a legend in substantially the
following form (which, in the case of Contingent Payment Right Shares, shall be
in the form of an appropriate book entry notation):

 

3



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A GOVERNANCE AGREEMENT, DATED AS OF SEPTEMBER 13,
2020, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(iii)    Subject to Section 2(e), upon request of the Holder and, if requested
by the Company, receipt by the Company of an opinion of counsel reasonably
satisfactory to the Company to the effect that such legend is no longer required
under the Act and applicable state securities laws, the Company shall promptly
cause the first paragraph of the legend to be removed from any certificate or
other instrument for this Contingent Payment Right or Contingent Payment Right
Shares to be Transferred in accordance with the terms of this Contingent Payment
Right and the Governance Agreement and the second paragraph of the legend shall
be removed by the Company upon the expiration of the Common Stock Transfer
Period.

(i)    No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional Contingent Payment Right Shares shall be issued upon the Cashless
Conversion of this Contingent Payment Right. In lieu of any fractional
Contingent Payment Right Share to which the Holder would otherwise be entitled,
the Company shall make a cash payment equal to the Fair Market Value of one
Contingent Payment Right Share multiplied by such fraction.

(j)    Replacement of Contingent Payment Right. On receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Contingent Payment Right and, in the case of loss, theft or
destruction, on delivery of an indemnity agreement reasonably satisfactory in
form and substance to the Company or, in the case of mutilation, on surrender
and cancellation of this Contingent Payment Right, the Company shall execute and
deliver, in lieu of this Contingent Payment Right, a new contingent payment
right of like tenor and amount.

(k)    No Rights of Stockholders. The Holder shall not be entitled to vote or
receive dividends or be deemed the holder of Common Stock or any other
securities of the Company that may at any time be issuable on the Cashless
Conversion hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance, or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise.    

 

4



--------------------------------------------------------------------------------

3.    Certain Representations and Agreements.

(a)    The Company represents, covenants and agrees:

(i)    This Contingent Payment Right is, and any Contingent Payment Right issued
in substitution for or replacement of this Contingent Payment Right shall be,
upon issuance, duly authorized and validly issued.

(ii)    All Contingent Payment Right Shares issuable upon the Cashless
Conversion of this Contingent Payment Right pursuant to the terms hereof shall
be, upon issuance, and, subject to the last sentence of this clause (ii), the
Company shall take all such actions as may be reasonably necessary or reasonably
appropriate in order that such Contingent Payment Right Shares are, validly
issued, fully paid and non-assessable, issued without violation of any
preemptive or similar rights of any stockholder of the Company, and free from
all Taxes, liens and charges. The Company further covenants and agrees that so
long as this Contingent Payment Right is outstanding, the Company will at all
times have authorized and reserved (as unissued or held in treasury) a
sufficient number of shares of Common Stock to provide for the Cashless
Conversion in full of this Contingent Payment Right; provided, that until the
Charter Amendment is approved by the Company’s stockholders, the Company shall
not be required to reserve shares of Common Stock that it does not presently
have authority to issue under the Company Charter Documents. The Company will
use its commercially reasonable efforts to procure, subject to issuance or
notice of issuance, the listing of any Contingent Payment Right Shares issuable
upon Cashless Conversion of this Contingent Payment Right on the principal stock
exchange on which shares of Common Stock are then listed or traded. The Company
shall take all such actions as may be reasonably necessary to ensure that all
Cash Payments are made and, subject to the last sentence of this clause (ii),
all Contingent Payment Right Shares are issued without violation by the Company
of any applicable law or governmental regulation or any requirements of any
securities exchange upon which shares of the Company’s capital stock may be
listed at the time of such Cashless Conversion. Notwithstanding the foregoing,
the Company’s obligation to seek Stockholder Approval and to obtain
Communications Regulatory Approvals shall be governed by the Investment
Agreement and not this clause (ii).

(iii)    The Company shall not amend or modify any provision of the Company
Charter Documents in any manner that would materially and adversely affect the
powers, preferences or relative participating, optional or other special rights
of the Common Stock in a manner which would disproportionately and adversely
affect the rights of the Holder.

(iv)    Until the earlier of the termination of the Investment Agreement in
accordance with its terms or the Second Closing (as defined in the Investment
Agreement), the Company shall not, except with the consent of the Holder,
(i) declare, order, pay or make a dividend or other distribution on its Common
Stock, whether in cash, other securities (including rights), evidences of
indebtedness or any other property of the Company, any of its subsidiaries or
any other Person, or otherwise, excluding dividends or distributions subject to
adjustment pursuant to Section 4(a) or (ii) make any payment on account of, or
set apart any assets for a

 

5



--------------------------------------------------------------------------------

sinking or other analogous fund for, the purchase, redemption, retirement or
other acquisition of any Common Stock.    If the Company shall at any time or
from time to time declare, order, pay or make a dividend or make a distribution
on its Common Stock described in the preceding sentence, the Holder shall be
entitled to receive consideration in the same amount and form at the same time
as if the dividend or distribution had been declared or issued as such Holder
would have received had all of the Contingent Payment Right held by such Holder
been converted into Contingent Payment Right Shares pursuant to a Cashless
Conversion immediately prior to such dividend or distribution.

(v)    The Company shall not redeem, purchase or otherwise acquire, any shares
of its capital stock or other equity or voting securities or any securities or
obligations convertible or exchangeable into or exercisable for any shares of
its capital stock or other equity or voting securities if such action would
require any approval of the FCC or any State PUC as a result of the Holder’s
ownership of this Contingent Payment Right and/or any other securities of the
Company, without first obtaining such approval.

(b)    The Investor represents, covenants and agrees:

(i)    The Investor is acquiring the Contingent Payment Right for investment and
not with a view toward, or for sale in connection with, any distribution thereof
in violation of any applicable securities law, nor with any present intention of
distributing or selling the Contingent Payment Right.

(ii)    The Investor is an “accredited investor” as defined in Regulation D
under the Act and able to bear the economic risk of holding the Contingent
Payment Right for an indefinite period, and, for the avoidance of doubt without
limiting any of the representations and warranties in the Transaction Documents,
has knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of the investment in the Contingent Payment
Right.

4.    Adjustments and Other Rights. The Share Numbers shall be subject to
adjustment from time to time as follows; provided, that no single event shall
cause an adjustment under more than one subsection of this Section 4 so as to
result in duplication.

(a)    Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall at any time or from time to time (i) declare, order, pay or make a
dividend or make a distribution on its Common Stock in shares of Common Stock,
(ii) split, subdivide or reclassify the outstanding shares of Common Stock into
a greater number of shares or (iii) combine or reclassify the outstanding shares
of Common Stock into a smaller number of shares, the Share Numbers at the time
of the record date for such dividend or distribution or the effective date of
such split, subdivision, combination or reclassification shall be
proportionately adjusted so that the Holder immediately after such record date
or effective date, as the case may be, shall be entitled to receive the number
of shares of Common Stock which such Holder would have owned or been entitled to
receive in respect of the shares of Common Stock subject to this Contingent
Payment Right after such date had this Contingent Payment Right been converted
in full immediately prior to such record date or effective date, disregarding
for this purpose whether the Contingent Payment Right may then still be subject
to a Cashless Conversion.

 

6



--------------------------------------------------------------------------------

(b)    Business Combinations. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
subject to adjustment pursuant to Section 4(a)), notwithstanding anything to the
contrary contained herein, (i) the Company shall notify the Holder in writing of
such Business Combination or reclassification as promptly as practicable (but in
no event later than five (5) Business Days prior to the effectiveness thereof),
(ii) the Holder shall have the right to convert this Contingent Payment Right
into Contingent Payment Right Shares, in whole or in part at any time and from
time to time during the Term, by notifying the Company of its exercise of such
conversion right (the “Business Combination Cashless Conversion”), subject only
to receipt of such approvals from the FCC or State PUCs as are required by Law
for such Business Combination Cashless Conversion and (iii) the Holder’s right
to receive the Cash Payment or Contingent Payment Right Shares upon exercise or
Cashless Conversion of this Contingent Payment Right shall be converted,
effective upon the occurrence of such Business Combination or reclassification,
into the right to exercise this Contingent Payment Right for a Cash Payment
based upon, or to receive upon a Cashless Conversion, the number of shares of
stock or other securities or property (including cash) that the Common Stock
issuable (at the time of such Business Combination or reclassification) upon
Cashless Conversion of this Contingent Payment Right in full immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification,
disregarding for this purpose whether the Contingent Payment Right may then
still be subject to a Cashless Conversion; and in any such case, if applicable,
the provisions set forth herein with respect to the rights and interests
thereafter of the Holder shall be appropriately adjusted so as to be applicable,
as nearly as may reasonably be, to the Holder’s right to exercise this
Contingent Payment Right for a Cash Payment based upon, or to receive upon a
Cashless Conversion, any shares of stock or other securities or property
pursuant to this paragraph. In determining the kind and amount of stock,
securities or the property upon which a Cash Payment is based, or that is
receivable upon Cashless Conversion of this Contingent Payment Right, upon and
following adjustment pursuant to this paragraph, if the holders of Common Stock
have the right to elect the kind or amount of consideration receivable upon
consummation of such Business Combination, then the Holder shall have the right
to make the same election upon exercise or Cashless Conversion of this
Contingent Payment Right with respect to the number of shares of stock or other
securities or property upon which the Cash Payment is based, or which the Holder
will receive upon Cashless Conversion of this Contingent Payment Right.

(c)    Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 4 shall be made to the nearest one-hundredth (1/100th) of a cent or
to the nearest one-tenth (1/10th) of a share, as the case may be. No adjustment
in the Share Numbers shall be made if the amount of such adjustment would be
less than one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
1/10th of a share of Common Stock, or more.

(d)    Adjustments to Pre-Stockholder Approval CPR Share Number. Notwithstanding
anything to the contrary in this Section 4, any adjustment to the
Pre-Stockholder Approval CPR Share Number shall not cause such number to exceed
(x) a number equal to 19.99% of the number of shares of Common Stock outstanding
as of the date

 

7



--------------------------------------------------------------------------------

immediately prior to the execution of the Investment Agreement, less (y) the
number of shares of Initial Closing Common Stock (as such numbers referred to in
clauses (x) and (y) may be adjusted pursuant to this Section 4, mutatis
mutandis).

(e)    Timing of Issuance of Additional Securities Upon Certain Adjustments. In
any case in which (1) the provisions of this Section 4 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (2) the Contingent
Payment Right undergoes a Cashless Conversion after the Subject Record Date and
before the consummation of such event, the Company may defer until the
consummation of such event (i) issuing to such Holder the incrementally
additional shares of Common Stock or other property issuable upon such Cashless
Conversion by reason of the Subject Adjustment and (ii) paying to such Holder
any amount of cash in lieu of a fractional share of Common Stock; provided, that
the Company upon request shall promptly deliver to such Holder a due bill or
other appropriate instrument evidencing such Holder’s right to receive such
additional shares (or other property, as applicable), and such cash, upon (and
subject to) the consummation of such event.

(f)    Statement Regarding Adjustments. Whenever the Share Numbers shall be
adjusted as provided in this Section 4, the Company shall as promptly as
reasonably practicable prepare and make available to the Holder a statement
showing in reasonable detail the facts requiring such adjustment and the Share
Numbers after such adjustment.

(g)    Adjustment Rules. Any adjustments pursuant to this Section 4 shall be
made successively whenever an event referred to herein shall occur.

(h)    Proceedings Prior to any Action Requiring Adjustment. Notwithstanding
anything to the contrary in this Certificate, as a condition precedent to the
taking of any action which would require an adjustment pursuant to this
Section 4, the Company shall take any action which may be reasonably necessary,
including obtaining regulatory, stock exchange or stockholder approvals or
exemptions, in order that the Company may thereafter validly and legally make
all Cash Payments and issue as fully paid and nonassessable all shares of Common
Stock that the Holder is entitled to receive upon Cashless Conversion of this
Contingent Payment Right pursuant to this Section 4.

5.    Transfer Taxes. The Company shall pay any and all documentary, stamp and
similar issue or transfer Tax due on (x) the issue of a Contingent Payment Right
and (y) the issuance of the Contingent Payment Right Shares pursuant to the
Cashless Conversion of a Contingent Payment Right. However, in the case of the
Cashless Conversion of a Contingent Payment Right, the Company shall not be
required to pay any transfer Tax that may be payable in respect of the issue or
delivery (or any transfer involved in the issue or delivery) of Contingent
Payment Right Shares to a beneficial owner other than the beneficial owner of
the Contingent Payment Right immediately prior to such Cashless Conversion, and
no such issue or delivery shall be made unless and until the person requesting
such issue or delivery has paid to the Company the amount of any such transfer
Tax or has established to the satisfaction of the Company that such transfer Tax
has been paid or is not payable.

 

8



--------------------------------------------------------------------------------

6.    Frustration of Purpose. The Company shall not, by amendment of the Company
Charter Documents or any of its other organizational or governance documents, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but shall at all times in good faith
assist in the carrying out of all the provisions of this Contingent Payment
Right and in the taking of all such action as may reasonably be requested by the
Holder in order to protect the exercise rights of the Holder, consistent with
the terms of this Contingent Payment Right.

7.    Definitions. For the purposes of this Contingent Payment Right, the
following terms have the following meanings:

“Act” has the meaning specified in the legend hereto.

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Company.

“business day” has the meaning specified in the Investment Agreement.

“Certificate” has the meaning specified in Section 8 hereof.

“Company Charter Documents” has the meaning specified in the Investment
Agreement.

“Common Stock” means the common stock, $0.01 par value, of the Company.

“Company” has the meaning specified in the preamble hereof.

“Contingent Payment Right” means this Contingent Payment Right and any other
contingent payment rights of like tenor issued in substitution or exchange for
any thereof pursuant to the provisions of Section 2(f) hereof.

“Contingent Payment Right Share Number” means the Initial Closing CPR Share
Number; provided, that if the FCC Approval (as defined in the Investment
Agreement) is received and the Second Closing occurs, the Contingent Payment
Right Share Number in effect immediately prior to the Second Closing shall be
automatically increased at the Second Closing by an amount equal to the Second
Closing CPR Share Number.

“Contingent Payment Right Shares” means shares of Common Stock issuable upon
Cashless Conversion of this Contingent Payment Right.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

The “Fair Market Value” of a share of Common Stock means:

(i)    if the Common Stock is publicly traded, the per share fair market value
of the Common Stock shall be the closing price of the Common Stock as quoted on
the Nasdaq Global

 

9



--------------------------------------------------------------------------------

Select Market, or the principal exchange or market on which the Common Stock is
listed, on the last trading day ending prior to the date of determination; and

(ii)    if the Common Stock is not so publicly traded, the per share fair market
value of the Common Stock shall be such fair market value as determined in good
faith by the Board of Directors of the Company; provided, that Holder shall have
a right to receive from the Board of Directors the calculations performed to
arrive at such fair market value and a certified resolution of the fair market
value from the Board of Directors of the Company.

“Governance Agreement” has the meaning specified in the Investment Agreement.

“Governmental Authority” has the meaning specified in the Investment Agreement.

“Holder” means the Person or Persons who shall from time to time own this
Contingent Payment Right.

“Initial Closing CPR Share Number” means 17,870,012, subject to adjustment as
set forth herein.

“Law” has the meaning specified in the Investment Agreement.

“Person” has the meaning specified in the Investment Agreement.

“Pre-Stockholder Approval CPR Share Number” means 8,251,389, subject to
adjustment as set forth herein.

“Second Closing” has the meaning specified in the Investment Agreement.

“Second Closing CPR Share Number” means 15,115,899, subject to adjustment as set
forth herein.

“Share Number” means each of the Initial Closing CPR Share Number, the
Pre-Stockholder Approval CPR Share Number and the Second Closing CPR Share
Number.

“Specified Regulatory Approvals” means the Communications Regulatory Approvals
set forth in Section 1.3 of the Disclosure Schedule (as defined in the
Investment Agreement).

“State PUC Regulatory Approvals” means the Communications Regulatory Approvals
to be obtained from State PUCs.

“Taxes” shall mean all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other similar assessments imposed by a Governmental
Authority, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, and property taxes and all interest,
penalties, fines, additions to tax or additional amounts imposed on any of the
foregoing.

“Term” has the meaning specified in Section 1 hereof.

 

10



--------------------------------------------------------------------------------

“Transfer” has the meaning specified in the Governance Agreement.

8.    Governing Law. This Contingent Payment Rights Agreement (this
“Certificate”) shall be governed in all respects by the laws of the State of
Delaware without regard to any choice of laws or conflict of laws provisions
that would require the application of the laws of any other jurisdiction.

9.    Jurisdiction; Enforcement. The parties agree that irreparable damage would
occur if any of the provisions of this Certificate were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties shall be entitled (in addition to
any other remedy that may be available to it, including monetary damages) to an
injunction or injunctions to prevent breaches of this Certificate and to enforce
specifically the terms and provisions of this Certificate exclusively in any
state or federal courts located in the Chancery Court of the State of Delaware
and any state appellate court therefrom sitting in New Castle County in the
State of Delaware (or, solely if the Chancery Court of the State of Delaware
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). In addition, each of the parties
irrevocably agrees that any legal action or proceeding with respect to this
Certificate and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Certificate and the rights
and obligations arising hereunder brought by the other party or its successors
or assigns, shall be brought and determined exclusively in any state or federal
courts located in the Chancery Court of the State of Delaware and any state
appellate court therefrom sitting in New Castle County in the State of Delaware
(or, solely if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). The parties further agree that no party to this Certificate
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section and each party waives any objection to the imposition of such relief or
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument. Each of the parties hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Certificate or any of the transactions contemplated by this Certificate in any
court other than the aforesaid courts. Each of the parties hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Certificate,
(a) any claim that it is not personally subject to the jurisdiction of the above
named courts for any reason other than the failure to serve in accordance with
Section 13, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Certificate, or the subject matter hereof, may not be enforced in or
by such courts. Each party hereby consents to service being made through the
notice procedures set forth in Section 13 and agrees that service of any
process, summons, notice or document by registered mail (return receipt
requested and first-class postage prepaid) to the respective addresses set forth
in Section 13 shall be effective service of process for any suit or proceeding
in connection with this

 

11



--------------------------------------------------------------------------------

Certificate or the transactions contemplated by this Certificate. EACH OF THE
PARTIES KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CERTIFICATE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

10.    Successors and Assigns11. . Except as otherwise provided in this
Certificate, the provisions of this Certificate shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors, and
administrators of the Company and the Holder.

11.    No Third-Party Beneficiaries. Notwithstanding anything contained in this
Certificate to the contrary, nothing in this Certificate, expressed or implied,
is intended to confer, and this Certificate shall not confer, on any Person
other than the parties to this Certificate any rights, remedies, obligations or
liabilities under or by reason of this Certificate, and no other Persons shall
have any standing with respect to this Certificate or the transactions
contemplated by this Certificate.

12.    Entire Agreement. This Certificate, the Investment Agreement, the
Governance Agreement, the Certificate of Designations and the other documents
delivered pursuant to the Investment Agreement constitute the full and entire
understanding and agreement among the parties hereto with regard to the subjects
of this Certificate and such other agreements and documents.

13.    Notices. Except as otherwise provided in this Certificate, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Certificate shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand or messenger, and
email, as follows:

 

if to the Company:

  

Consolidated Communications Holdings, Inc.
350 S. Loop 336 W

Conroe, Texas 77304

Attention: J. Garrett Van Osdell, Chief Legal Officer
Email: Garrett.VanOsdell@consolidated.com

with a copy to:

  

Schiff Hardin LLP

233 South Wacker Drive, Suite 7100

Chicago, Illinois 60614

Attention: Alex Young

Email: ayoung@schiffhardin.com

if to the Investor:

  

Searchlight III CVL, L.P.

c/o Searchlight Capital Partners, L.P.
745 Fifth Avenue, 27th Floor

New York, New York 10151
Attention: Nadir Nurmohamed
Email: nnurmohamed@searchlightcap.com

 

12



--------------------------------------------------------------------------------

with a copy to:   

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Steven A. Cohen
                 Victor Goldfeld

Email: SACohen@wlrk.com
            VGoldfeld@wlrk.com


or in any such case to such other address or telephone as any party hereto may,
from time to time, designate in a written notice given in a like manner. Notices
shall be deemed given when actually delivered by overnight delivery service,
hand or messenger, or when received by facsimile if promptly confirmed.

14.    Delays or Omissions. No delay or omission to exercise any right, power,
or remedy accruing to any party to this Certificate shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence in any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Certificate or by law or otherwise afforded to the Holder, shall be cumulative
and not alternative.

15.    Amendments and Waivers. Any term of this Certificate may be amended and
the observance of any term of this Certificate may be waived (either generally
or in a particular instance and either retroactively or prospectively), only if
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Company and the Holder or, in the case of a waiver, by the party against
whom the waiver is to be effective. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Contingent Payment Right at the time outstanding, each future holder of all such
Contingent Payment Right, and the Company.

16.    Counterparts. This Certificate may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

17.    Severability. If any provision of this Certificate becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Certificate and the balance of this
Certificate shall be enforceable in accordance with its terms.

18.    Interpretation. The titles and subtitles used in this Certificate are
used for convenience only and are not to be considered in construing or
interpreting this Certificate. When a reference is made in this Certificate to a
Section or Schedule, such reference shall be to a Section or Schedule of this
Certificate unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Certificate, they shall be deemed to be followed
by the words “without limitation.” The definitions contained in this Certificate
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well

 

13



--------------------------------------------------------------------------------

as to the feminine and neuter genders of such term. Any agreement, instrument or
statute, rule or regulation defined or referred to in this Certificate means
such agreement, instrument or statute, rule or regulation as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes. Any reference to any section under the Act or
Exchange Act, or any rule promulgated thereunder, shall include any publicly
available interpretive releases, policy statements, staff accounting bulletins,
staff accounting manuals, staff legal bulletins, staff “no-action,” interpretive
and exemptive letters, and staff compliance and disclosure interpretations
(including “telephone interpretations”) of such section or rule by the SEC. Each
of the parties has participated in the drafting and negotiation of this
Certificate. If an ambiguity or question of intent or interpretation arises,
this Certificate shall be construed as if it is drafted by each of the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of authorship of any of the provisions of this Certificate.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investor have duly executed this
Contingent Payment Right Agreement.

 

Dated: [ ], 2020.   

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

   By:         Name:       Title:       SEARCHLIGHT III CVL, L.P.    By:        
Name:       Title:   

[Signature Page to Contingent Payment Right]



--------------------------------------------------------------------------------

EXHIBIT A

CASH ELECTION NOTICE

(To be executed by the registered holder hereof)

The undersigned registered owner of this Contingent Payment Right hereby
irrevocably elects to exercise the right to receive the Cash Payment by the
attached Contingent Payment Right with respect to [    ] Contingent Payment
Right Shares. All capitalized terms used but not defined in this exercise form
shall have the meanings ascribed thereto in the attached Contingent Payment
Right.

Please deliver the applicable Cash Payment to the undersigned registered owner
by wire transfer of immediately available funds to the account specified below
within three (3) business days of receipt of the Cash Exercise Notice.    

If this exercise is with respect to less than the entire Contingent Payment
Right Share Number, a new Contingent Payment Right is to be issued in the name
of the undersigned for the balance remaining of such Contingent Payment Right
Share Number.

Wire Instructions:

 

 

 

 

Dated:

 

 

  

Name of Holder

 

    

Signature

  

 

    

Address

  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Registration Rights Agreement

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Charter Amendment

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Form of Series A Certificate of Designations

 

E-1



--------------------------------------------------------------------------------

FORM OF CERTIFICATE OF DESIGNATIONS OF

SERIES A PERPETUAL PREFERRED STOCK,

PAR VALUE $0.01 PER SHARE, OF

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

 

 

Pursuant to Sections 151 and 103 of the

General Corporation Law of the State of Delaware

 

 

The undersigned, [                ], does hereby certify that:

 

1.

The undersigned is the [                ] of Consolidated Communications
Holdings, Inc., a Delaware corporation (the “Company”);

 

2.

The Company is authorized to issue ten million (10,000,000) shares of preferred
stock, par value $0.01 per share (“Preferred Stock”), none of which has been
issued; and

 

3.

The following resolutions were duly adopted by the board of directors of the
Company (the “Board of Directors”):

WHEREAS, the Company’s Amended and Restated Certificate of Incorporation, as may
be amended, modified or supplemented from time to time (the “Certificate of
Incorporation”), authorizes the Board of Directors to issue, without stockholder
approval, Preferred Stock by filing a certificate pursuant to the laws of the
State of Delaware to establish from time to time the number of shares to be
included in each such series, and to fix the designation, powers, preferences
and rights of the shares of each such series and any qualifications, limitations
or restrictions thereof; and

WHEREAS, it is the desire of the Board of Directors to fix the designation,
powers, preferences and rights of a new series of the Preferred Stock, which
shall consist of [ ] ([ ])1 shares of Preferred Stock that the Company has the
authority to issue as Series A Preferred Stock, as follows.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority vested in the
Board of Directors by Article IV of the Certificate of Incorporation and
Section 151 of the General Corporation Law of the State of Delaware (the
“DGCL”), the Board of Directors does hereby designate, create, authorize and
provide for the issue of a series of [ ] ([ ])2 shares of Preferred Stock, par
value $0.01 per share, having the powers, preferences and rights, and
qualifications, limitations and restrictions that are set forth in this
resolution of the Board of Directors pursuant to authority expressly vested in
it by the provisions of the Certificate of Incorporation and hereby constituting
an amendment to the Certificate of Incorporation as follows:

 

1 

Note to Draft: To match number of shares to be issued to the Investor.

2 

Note to Draft: To match number of shares to be issued to the Investor.



--------------------------------------------------------------------------------

Section 1    Designation. The designation of the series of Preferred Stock is
“Series A Perpetual Preferred Stock,” par value $0.01 per share (the “Series A
Preferred Stock”). Each share of the Series A Preferred Stock shall be identical
in all respects to every other share of the Series A Preferred Stock. The Series
A Preferred Stock shall be perpetual, unless redeemed in accordance with this
Certificate of Designations.

Section 2    Number of Shares. The authorized number of shares of the Series A
Preferred Stock is [ ].3 Series A Preferred Stock that is redeemed, purchased or
otherwise acquired by the Company shall not be reissued as Series A Preferred
Stock and the Company shall take such actions as are necessary to cause such
acquired shares to resume the status of authorized but unissued shares of
Preferred Stock.

Section 3    Defined Terms and Rules of Construction.

(a)    Definitions. As used herein with respect to the Series A Preferred Stock:

“Accrued Amount” shall mean, with respect to any share of the Series A Preferred
Stock, the sum of the Liquidation Preference and the Accrued Dividends with
respect to such share, in each case, as of the applicable date of redemption.

“Accrued Dividends” shall mean, as of any date, with respect to any share of the
Series A Preferred Stock, all Preferred Dividends that have accrued on such
share pursuant to Section 4(a), whether or not declared, but that have not, as
of such date, been paid or added to the Liquidation Preference pursuant to
Section 4(c).

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control”, when used with respect
to any Person, shall have the meaning specified in Rule 12b-2 under the Exchange
Act; and the terms “controlling” and “controlled” have meanings correlative to
the foregoing.

“Applicable Premium” shall mean an amount, if positive, measured as of the
Applicable Premium Payment Date and payable on account of any redemptions or
repurchases by the Company occurring on or prior to such date, which causes the
holders of the Series A Preferred Stock to receive, as of the Applicable Premium
Payment Date, the same total amount of payments (with, if the Applicable Premium
Payment Date occurs solely as a result of clause (b) of the definition thereof,
the total principal amount outstanding on the Applicable Premium Payment Date
under the Series A Preferred Stock or Alternative Preferred, as applicable,
being considered “payments”) on the Series A Preferred Stock that such holders
would have received if (x) the aggregate amount of shares of Series A Preferred
Stock had had an initial an aggregate liquidation preference of $425 million and
had received or accrued dividends at a rate per annum equal to 7.50% and
otherwise had the same terms as the Series A Preferred Stock (the “Alternative
Preferred”); (y) the Company had either (i) declared and paid dividends on the
Alternative Preferred in respect of such Dividend

 

 

3 

Note to Draft: Number of Series A Preferred to be issued to the Investor to be
equal to the number of shares with an aggregate liquidation preference equal to
the aggregate principal amount of the Note as of the Conversion Exercise Date
(as defined in the Note).

 

2



--------------------------------------------------------------------------------

Period in cash or (ii) not declared dividends for such Dividend Period and had
the dividend accrue on the Alternative Preferred, as it did for the Series A
Preferred Stock; and (z) the Company had made any redemptions or repurchases of
the Alternative Preferred in the same amounts and on the same dates as it made
for the Series A Preferred Stock. The Applicable Premium, if any, shall be
treated as an adjustment to the price pursuant to any redemptions or repurchases
occurring on or prior to the fifth anniversary of the Initial Closing Date
(reasonably allocated among all such redemptions or repurchases). The Applicable
Premium payable in respect of each share of Series A Preferred Stock shall be
equal to the Applicable Premium on all outstanding shares of Series A Preferred
Stock, calculated in the manner described in this definition divided by the
number of shares of Series A Preferred Stock then outstanding. For the avoidance
of doubt, if the Applicable Premium Payment Date occurs solely as a result of
clause (b) of the definition thereof and the Company shall not have redeemed or
repurchased (or been required to redeem or repurchase) any shares of Series A
Preferred Stock on or prior to the fifth anniversary of the Initial Closing
Date, then no Applicable Premium shall be payable on such Applicable Premium
Payment Date.

“Applicable Premium Payment Date” shall mean the earlier of (a) the date on
which the Liquidation Preference have been paid in full (whether due redemption,
repurchase or otherwise) and (b) the fifth anniversary of the Initial Closing
Date.

“Board of Directors” shall have the meaning ascribed to it in the Recitals
above.

“Business Combination” shall mean a merger, consolidation, statutory share
exchange, reorganization, recapitalization or similar extraordinary transaction
(which may include a reclassification) involving the Company.

“Business Day” shall mean a day except a Saturday, a Sunday or other day on
which banks in the City of New York are authorized or required by applicable law
to be closed.

“Bylaws” shall mean the Amended and Restated Bylaws of the Company in effect on
the date hereof, as they may be amended from time to time.

“Capital Stock” shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Company.

“Certificate of Designations” shall mean this Certificate of Designations
relating to the Series A Preferred Stock, as it may be amended from time to
time.

“Certificate of Incorporation” shall have the meaning ascribed to it in the
Recitals above.

“Change of Control” shall mean [•].4

“Close of Business” shall mean 5:00 p.m., Eastern Time, on any Business Day.

 

4 

Note to Draft: To track the definition in the permanent financing.

 

3



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the U.S. Securities and Exchange Commission, including
the staff thereof.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning ascribed to it in the Recitals above.

“Company Redemption Date” shall have the meaning ascribed to it in
Section 5(b)(2).

“Company Redemption Notice” shall have the meaning ascribed to it in
Section 5(b)(2).

“Company Redemption Price” shall have the meaning ascribed to it in
Section 5(b)(1).

“DGCL” shall have the meaning ascribed to it in the Recitals above.

“Dividend Payment Date” shall mean January 1 and July 1 of each year, commencing
on [ ]5; provided that if any such Dividend Payment Date would otherwise occur
on a day that is not a Business Day, such Dividend Payment Date shall instead be
(and any dividend payable on Series A Preferred Stock on such Dividend Payment
Date shall instead be payable on) the immediately succeeding Business Day.

“Dividend Period” shall mean the period commencing on and including a Dividend
Payment Date and shall end on and include the day immediately preceding the next
Dividend Payment Date; provided that the initial Dividend Period shall commence
on and include the Original Issue Date and shall end on and include the day
immediately preceding the first Dividend Payment Date.

“Dividend Rate” shall mean 9.0% per annum, subject to adjustment pursuant to
Section 4(f).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fundamental Change” shall mean the occurrence of any of the following: (a) a
Change of Control or (b) approval or adoption by the stockholders of the Company
of a liquidation or dissolution of the Company.

“Fundamental Change Notice” shall have the meaning ascribed to it in
Section 5(a)(2).

“Fundamental Change Price” shall have the meaning ascribed to it in
Section 5(a)(1).

“Fundamental Change Purchase Date” shall have the meaning ascribed to it in
Section 5(a)(2).

“Indebtedness” shall mean any (i) indebtedness for borrowed money,
(ii) indebtedness evidenced by any bond, debenture, mortgage, indenture or other
debt instrument or debt security, (iii) letters of credit solely to the extent
drawn, (iv) interest, premium, penalties and other amounts owing in respect of
the items described in the foregoing clauses (i) through (iii), (v) accounts
payable to

 

5 

Note to Draft: To be the first Dividend Payment Date following conversion of the
Note.

 

4



--------------------------------------------------------------------------------

trade creditors and accrued expenses, in each case, not arising in the ordinary
course of business, (vi) amounts owing as deferred purchase price for the
purchase of any property, (vii) capital lease obligations and (viii) guarantee
of any such indebtedness, obligations or debt securities of a type described in
clauses (i) through and (vii) above of any other Person.

“Investment Agreement” shall mean the Investment Agreement, dated as of
September 13, 2020, as may be amended from time to time, by and between the
Company and the Investor.

“Investor” shall mean Searchlight III CVL, L.P., a Delaware limited partnership.

“Junior Stock” shall mean the Common Stock and any other class or series of
Capital Stock that

ranks junior to the Series A Preferred Stock (1) as to the payment of dividends
and (2) as to the

distribution of assets on any liquidation, dissolution or winding up of the
Company.

“Liquidation Preference” shall mean, with respect to any share of Series A
Preferred Stock, as of any date, $1,000 per share, as adjusted pursuant to
Section 4(c).

“Note” shall have the meaning ascribed to it in the Investment Agreement.

“Original Issue Date” shall mean the date on which the Note is converted to
shares of Series A Preferred Stock pursuant to the terms of the Note.

“Parity Stock” shall mean any class or series of Capital Stock (other than the
Series A Preferred Stock) that ranks equally with the Series A Preferred Stock
both (1) in the priority of payment of dividends and (2) in the distribution of
assets upon any liquidation, dissolution or winding up of the Company (in each
case, without regard to whether dividends accrue cumulatively or
non-cumulatively).

“Person” shall mean an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, joint venture,
other entity or group (as defined in the Exchange Act), including a governmental
authority.

“Preferred Dividend” shall have the meaning ascribed to it in Section 4(a).

“Preferred Stock” shall have the meaning ascribed to it in the Recitals above.

“Securities Act” shall mean the U.S. Securities Act of 1933, and the rules and
regulations promulgated by the U.S. Securities and Exchange Commission
thereunder.

“Series A Preferred Stock” shall have the meaning ascribed to it in Section 1.

“Specified Breach” shall have the meaning ascribed to it in Section 7(b).

“Specified Breach Directors” shall have the meaning ascribed to it in
Section 7(b).

“Subsidiary” shall have the meaning ascribed to it in the Investment Agreement.

“Transfer” shall have the meaning set forth in Section 15.

 

5



--------------------------------------------------------------------------------

“Transfer Tax” shall have the meaning ascribed to it in Section 10(c).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

(b)    Rules of Construction. Unless the context otherwise requires: (1) a term
shall have the meaning assigned to it herein; (2) an accounting term not
otherwise defined herein shall have the meaning accorded to it in accordance
with generally accepted accounting principles in effect from time to time in the
United States, applied on a consistent basis; (3) words in the singular include
the plural, and in the plural include the singular; (4) “or” is not exclusive;
(5) “will” shall be interpreted to express a command; (6) “including” means
including without limitation; (7) provisions apply to successive events and
transactions; (8) references to any Section or clause refer to the corresponding
Section or clause, respectively, of this Certificate of Designations; (9) any
reference to a day or number of days, unless expressly referred to as a Business
Day, shall mean the respective calendar day or number of calendar days;
(10) references to sections of or rules under the Exchange Act shall be deemed
to include substitute, replacement or successor sections or rules, and any term
defined by reference to a section of or rule under the Exchange Act shall
include Commission and judicial interpretations of such section or rule;
(11) references to sections of the Code shall be deemed to include any
substitute, replacement or successor sections as well as the rules and
regulations promulgated thereunder from time to time; (12) headings are for
convenience only; and (13) unless otherwise expressly provided in this
Certificate of Designations, a reference to any specific agreement or other
document shall be deemed a reference to such agreement or document as amended
from time to time in accordance with the terms of such agreement or document.

Section 4    Dividends.

(a)    Dividends. The holders of the Series A Preferred Stock shall be entitled
to receive dividends of the type and in the amount determined as set forth in
this Section 4 (such dividends, “Preferred Dividends”).

(b)    Accrual of Dividends. Preferred Dividends on each share of Series A
Preferred Stock (i) shall accrue on the then-applicable Liquidation Preference
thereof on a daily basis from and including the Original Issue Date of such
share, whether or not declared and whether or not the Company has assets legally
available to make payment thereof, at a rate equal to the Dividend Rate as
further specified below and (ii) shall be payable semi-annually in arrears, if,
as and when authorized by the Board, or any duly authorized committee thereof,
and declared by the Company, to the extent not prohibited by law, on each
Dividend Payment Date, commencing on the first Dividend Payment Date following
the Original Issue Date of such share. Preferred Dividends on the Series A
Preferred Stock shall accrue on the basis of a 365-day year based on actual days
elapsed. The amount of Preferred Dividends payable with respect to any share of
Series A Preferred Stock for any Dividend Period shall equal the sum of the
daily Preferred Dividend amounts accrued in accordance with the prior sentence
of this Section 4(b) with respect to such share during such Dividend Period.

(c)    Arrearages; Payment of Dividends. Preferred Dividends shall be payable,
if, as and when declared by the Board of Directors in cash. For each Dividend
Period ending on or prior to

 

6



--------------------------------------------------------------------------------

the five-year anniversary of the Initial Closing Date (as defined in the
Investment Agreement), the Company may, at its option, either (i) declare and
pay the Preferred Dividend in respect of such Dividend Period in cash or
(ii) not declare a Preferred Dividend for such Dividend Period, in which case
such Preferred Dividend shall accrue as set forth below. After the five-year
anniversary of the Initial Closing Date (as defined in the Investment
Agreement), the Preferred Dividend shall be declared by the Board of Directors
on a current basis with respect to each Dividend Period and shall be payable
solely in cash. If the Board of Directors fails to declare and pay pursuant to
this Section 4(c) a full Preferred Dividend in cash on any Dividend Payment Date
(whether before, on or after the five-year anniversary of the Initial Closing
Date), then, without limiting any rights or remedies of the holders of shares of
Series A Preferred Stock for a breach of the preceding sentence (if such failure
to pay occurs with respect to a Dividend Period ending after the five-year
anniversary of the Initial Closing Date), the amount of such unpaid Preferred
Dividend shall automatically be added to the Liquidation Preference on the
applicable Dividend Payment Date, subject to adjustment pursuant to
Section 4(f), without any action on the part of the Company or any other Person.

(d)    Record Date. The record date for payment of Preferred Dividends on any
relevant Dividend Payment Date will be the Close of Business on the fifteenth
(15th) day of the calendar month that precedes the relevant Dividend Payment
Date whether or not such day is a Business Day.

(e)    Priority of Dividends. The Series A Preferred Stock will rank, with
respect to dividend rights and rights on the distribution of assets on any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company and redemption rights, senior to the Common Stock and each other
class or series of Capital Stock now existing or hereafter authorized,
classified or reclassified, the terms of which do not expressly provide that
such class or series ranks on a parity basis with or senior to the Series A
Preferred Stock as to dividend rights, rights on the distribution of assets on
any voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company and redemption rights; provided, that the foregoing shall
not restrict the Company from redeeming outstanding debt securities in
accordance with their terms.

(f)    Adjustment to Dividend Rate. If (i) at any time after the Original Issue
Date, the Company shall breach any of the provisions set forth in Section 6, and
such breach is not cured within thirty (30) days of the Company’s receipt of
notice of such breach from any holder of shares of Series A Preferred Stock,
(ii) the Board of Directors fails to declare and pay pursuant to Section 4(c) a
full Preferred Dividend in cash on any Dividend Payment Date with respect to a
Dividend Period ending after the five-year anniversary of the Initial Closing
Date or (iii) the Company does not pay the Applicable Premium to each holder of
shares of Series A Preferred Stock on the Applicable Premium Payment Date
pursuant to Section 5(b), then, in each case, without limiting any rights or
remedies of the holders of shares of Series A Preferred Stock for such breach,
the Dividend Rate applicable to each subsequent Dividend Period will be
increased by an additional 2% (e.g., if the Dividend Rate prior to such increase
was 9%, the Dividend Rate after such increase will be 11%).

 

7



--------------------------------------------------------------------------------

Section 5    Redemption.

(a)    Fundamental Change.

(1)    In connection with any Fundamental Change, each holder of the Series A
Preferred Stock shall have the right to require the Company to repurchase all or
any part of such holder’s Series A Preferred Stock for cash at a price per share
equal to 100% of the Accrued Amount (including Accrued Dividends up to and
including the Fundamental Change Purchase Date)(the “Fundamental Change Price”).
The Company shall provide reasonable written notice to each holder of the Series
A Preferred Stock of any event that has resulted or will result in a Fundamental
Change.

(2)    On or before thirty (30) days prior to the date of any Fundamental
Change, or in the event an executive officer of the Company is not aware of such
Fundamental Change at least thirty (30) days prior to the effective date of the
Fundamental Change, as soon as otherwise practicable (but in any event within
two (2) Business Days of an executive officer of the Company becoming aware of
such Fundamental Change), the Company shall deliver to the holder a written
notice of such Fundamental Change (the “Fundamental Change Notice”). Such
Fundamental Change Notice must specify: (A) a date that the Company will pay the
Fundamental Change Price in respect of each share of Series A Preferred Stock
(which shall be no earlier than thirty (30) days nor later than sixty (60) days
from the date notice is mailed, such date the “Fundamental Change Purchase
Date”); (B) that the decision as to whether to effect a redemption in connection
with a Fundamental Change Offer may be accepted by delivery, no later than five
(5) Business Days prior to the date specified in clause (A); (C) the Fundamental
Change Price, specifying the individual components thereof; (D) that any shares
of Series A Preferred Stock not tendered for payment shall continue to be
outstanding and the holder shall remain entitled to, among other things, the
payment of the Preferred Dividends thereon; and (E) the material circumstances
and facts regarding such Fundamental Change (and the Company shall not enter
into any confidentiality agreement in connection with any potential Fundamental
Change that restricts, in any manner, the Company’s ability to comply with its
disclosure obligations to the holders of Series A Preferred Stock under this
Section 5(a)).

(3)    On the Fundamental Change Purchase Date, the Company shall pay to the
applicable holder the Fundamental Change Price in respect of each share of
Series A Preferred Stock to be repurchased as specified in such holder’s notice
delivered to the Company by wire transfer of immediately available funds. The
Company shall remain liable for the payment of the Fundamental Change Price in
respect of each share of Series A Preferred Stock to the extent such amounts are
not paid as provided herein. Notwithstanding the foregoing, in the event of a
Fundamental Change on the basis of Section 5(a)(1), the Company or the third
party acquiror, as applicable, shall pay such holders the Fundamental Change
Price concurrently with the payment to the holders of Common stock in connection
with such Fundamental Change; provided that the Company (or any successor
entity) shall remain liable for the payment of the Fundamental Change Price to
the extent such amounts are not paid as provided herein.

(4)    On and after the Fundamental Change Purchase Date, shares of the Series A
Preferred Stock repurchased, or to be repurchased, on such Fundamental Change
Purchase Date shall no longer be deemed to be outstanding and all powers,
designations, preferences and other rights of

 

8



--------------------------------------------------------------------------------

such holder as a holder of such shares (except the right to receive from the
Company (or a third party acquiror, if applicable) the Fundamental Change Price
in respect of each share of Series A Preferred Stock) shall cease and terminate
with respect to such shares; provided, that, in the event that any shares of
Series A Preferred Stock are not repurchased due to a default in payment by the
Company (or its successor) or because the Company (or its successor) is
otherwise unable to or fails to pay the Fundamental Change Price in respect of
each share of Series A Preferred Stock in full on the Fundamental Change
Purchase Date, such shares shall remain outstanding and will be entitled to all
of the powers, designations, preferences and other rights (including but not
limited to the payment of Preferred Dividends) as provided herein.

(5)    Notwithstanding anything in this Section 5 to the contrary, each holder
shall retain the right, through to the Close of Business three (3) days prior to
the Fundamental Change Purchase Date (or if such third day prior to the
Fundamental Change Purchase Date is not a Business Day, through the Close of
Business on the immediately succeeding Business Day), to withdraw an election to
have its shares of Series A Preferred Stock repurchased pursuant to this
Section 5(a); provided, however, that where it exercises such right, the shares
pertaining thereto shall not be repurchased pursuant to this Section 5(a).

(6)    The Company will not enter into any agreement providing for or otherwise
authorize, and the Company shall not have the corporate power to effect, a
Fundamental Change constituting a Business Combination unless such third party
acquiror agrees in writing to cause the Company to make the repurchases
contemplated in and to otherwise comply in all respects with this Section 5(a)
and agrees, for the benefit of the holder (including by making each holder of
Series A Preferred Stock an express beneficiary of such agreement), that to the
extent the Company is not legally able to repurchase the Series A Preferred
Stock, such third party acquiror or an Affiliate of the third party acquiror
will purchase the Series A Preferred Stock on the terms set forth in this
Section 5(a).

(b)    Company Redemption.

(1)    On and after the Original Issue Date, the Company, at its option, may, on
not less than ten (10) nor more than thirty (30) days’ prior notice (which
notice shall be given in accordance with Section 8 hereof), redeem (out of funds
legally available therefor) all or any part of the outstanding shares of Series
A Preferred Stock at a purchase price per share in cash equal to the Accrued
Amount (the “Company Redemption Price”).

(2)    If the Company elects to redeem the outstanding shares of Series A
Preferred Stock, the “Company Redemption Date” shall be the date on which the
Company elects to consummate such redemption. The Company shall deliver to the
holders of Series A Preferred Stock a written notice of such redemption (a
“Company Redemption Notice”) not less than fifteen (15) Business Days prior to
the Company Redemption Date. The Company Redemption Notice must state the
following: the aggregate number of shares of Series A Preferred Stock to be
redeemed, the Company Redemption Date, the Company Redemption Price and that the
Preferred Dividends, if any, on the shares to be redeemed will cease to accrue
on such Company Redemption Date; provided that the Company Redemption Price
shall have been paid in full on the Company Redemption Date.

 

9



--------------------------------------------------------------------------------

(3)    Upon the Company Redemption Date, the Company shall pay the Company
Redemption Price in respect of each share of Series A Preferred Stock to the
holders of Series A Preferred Stock by wire transfer of immediately available
funds. The Company shall remain liable for the payment of the Company Redemption
Price in respect of each share of Series A Preferred Stock to the extent such
amounts are not paid as provided herein.

(4)    Shares of Series A Preferred Stock to be redeemed on the Company
Redemption Date will, on and after such date, no longer be deemed to be
outstanding and all powers, designations, preferences and other rights of such
shares (except the right to receive from the Company the Company Redemption
Price) shall cease and terminate; provided that in the event that any shares of
the Series A Preferred Stock are not redeemed due to a default in payment by the
Company or because the Company is otherwise unable to or fails to pay the
Company Redemption Price in cash in full on the Company Redemption Date, such
shares will remain outstanding and will be entitled to all of the powers,
designations, preferences and other rights (including but not limited to the
accrual and payment of the Preferred Dividends) as provided herein.

(5)    Any redemption of the Series A Preferred Stock pursuant to this
Section 5(b) shall be payable out of cash legally available therefor. The
Company shall not be permitted to effect such redemption if the Company has
insufficient funds to redeem the shares of Series A Preferred Stock to be so
redeemed.

(c)    Insufficient Funds upon Fundamental Change Redemption. Any repurchase of
the Series A Preferred Stock pursuant to Section 5(a) shall be payable out of
any cash legally available therefor, and if there is not a sufficient amount of
cash available, then the Company shall or shall cause its Subsidiaries to, to
the extent necessary, sell remaining assets of the Company or of its
Subsidiaries, as applicable, legally available therefor for cash and shall use
the proceeds therefrom to fund the repurchase of Series A Preferred Stock
pursuant to Section 5(a). To the extent that, after the sale of assets
contemplated the preceding sentence, the Company shall not have sufficient funds
legally available under the DGCL to purchase all shares of Series A Preferred
Stock that holders of Series A Preferred Stock have requested to be purchased
under Section 5(a), the Company shall (i) purchase, pro rata among the holders
of Series A Preferred Stock that have requested their shares be purchased
pursuant to Section 5(a), a number of shares of Series A Preferred Stock with an
aggregate Fundamental Change Price equal to the amount legally available for the
purchase of shares of Series A Preferred Stock under the DGCL and (ii) purchase
any shares of Series A Preferred Stock not purchased because of the foregoing
limitations at the applicable Fundamental Change Price from time to time as soon
as practicable after the Company is able to make such purchase out of assets
legally available for the purchase of such share of Series A Preferred Stock
(including upon the future sale of assets by the Company or by its Subsidiaries
as contemplated by the preceding sentence) until it has made such purchase in
its entirety. The inability of the Company (or its successor) to make a purchase
payment due to not having sufficient funds legally available therefor shall not
relieve the Company (or its successor) from its obligation to effect any
required purchase when, as and if permitted by applicable law. Unless and until
all shares of Series A Preferred Stock shall have been purchased, the holders of
the Series A Preferred Stock shall retain their rights under this Certificate of
Designations.

(d)    Certain Redemptions of Company Common Stock. On and after the Original
Issue Date, in the event that the Company determines to repurchase shares of
Common Stock (a “

 

10



--------------------------------------------------------------------------------

Common Stock Repurchase”) (it being understood that any such Common Stock
Repurchase may only be made if then permitted by this Certificate of
Designations), the Company shall first redeem at the Company Redemption Price a
number of shares of Series A Preferred Stock that is proportional to the Common
Stock repurchased by the Company pursuant to the Common Stock Repurchase
relative to the number of shares of Common Stock issued and outstanding
immediately prior to the Common Stock Repurchase; provided that the foregoing
provision shall not apply to (i) repurchases by the Company of Capital Stock of
the Company owned by retired or deceased employees of the Company or any of its
Subsidiaries or their assigns, estates and heirs; provided that the aggregate
amount of such repurchases pursuant to this clause (i) shall not in the
aggregate exceed $3,000,000 during any fiscal year of the Company; (ii) non-cash
repurchases by the Company or its Subsidiaries of shares of Capital Stock deemed
to occur upon exercise of stock options or the forfeiture or withholding of
Taxes with respect to stock options, restricted stock or performance shares if
such shares of Capital Stock represent a portion of the exercise price of such
options, restricted stock or performance shares; and (iii) the Company may make
payments in cash, in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of Capital Stock.

(e)    Applicable Premium Payment Date. On the Applicable Premium Payment Date,
the Company shall pay to the each holder of shares of Series A Preferred Stock
an amount of cash equal to the Applicable Premium on such shares.

Section 6    Investor Rights.6

(a)    Investor Rights as to Particular Matters. In addition to any vote or
consent of stockholders of the Company required by applicable law or by the
Certificate of Incorporation, for so long as any shares of the Series A
Preferred Stock remain outstanding, the Company shall not, and shall not permit
any of its Subsidiaries to, and the Board of Directors shall have no power to
authorize the Company or any of its Subsidiaries to, take any of the actions
described in clauses (1) through [ ] below without the prior written consent of
holders of a majority of the outstanding shares of Series A Preferred Stock, and
any such action purported to be taken without such consent shall be null and
void ab initio:

(1)    Dividends and Repurchases. The declaration of any dividends on any shares
of any class of Capital Stock, or the making any payment on account of, or the
setting apart of assets for a sinking or other analogous fund for, the purchase,
redemption, retirement or other acquisition of any shares of any class of
Capital Stock, or any warrants or options to purchase such Capital Stock,
whether now or hereafter outstanding, or making any other distribution in
respect thereof, either

 

6 

Note to Draft: Consent rights drafted below to appear in the Certificate of
Designations as drafted below. Other consent rights (including as to
indebtedness, restricted payments, liens, restrictive agreements, affiliate
transactions and investments, among others) to be added to be consistent with
negative covenants in the Note (to be based on covenants in permanent
financing). In addition, reporting and affirmative covenants to be added to
Section 6(b) below consistent with such covenants in the Note (to be based on
covenants in permanent financing). However, calculations of the amount of
indebtedness of the Company in the consent rights and covenants in the preferred
stock will include the preferred stock.

 

11



--------------------------------------------------------------------------------

directly or indirectly, whether in cash or property or in obligations of the
Company or any of its Subsidiaries, except that:

(A)    Subsidiaries of the Company may pay dividends to the Company or to
Subsidiaries of the Company which are directly or indirectly wholly owned by the
Company;

(B)    the Company may pay or make dividends or distributions to any holder of
its Junior Stock in the form of additional Junior Stock of the same class and
type, and Subsidiaries of the Company may pay or make dividends or distributions
to any holder of their Capital Stock in the form of additional Capital Stock of
the same class and type (provided that if any such Subsidiary has shareholders
other than the Company or another Subsidiary of the Company, such dividends or
distributions shall be paid to such Person on a pro rata basis or on a basis
that is more favorable to the Company and its Subsidiaries than pro rata); and

(C)    the Company may make restricted payments expressly permitted by Section
[•].7

(2)    Amendment of Series A Preferred Stock. The amendment, alteration,
modification or repeal (whether by merger, consolidation, by operation of law or
otherwise) of any provisions of (a) the Certificate of Incorporation or Bylaws
in any manner that adversely affects the rights, preferences, privileges or
voting powers of the Series A Preferred Stock or any holder thereof or (b) this
Certificate of Designations.

(3)    Authorizations and Reclassifications. Any amendment or alteration
(whether by merger, consolidation, operation of law or otherwise) of the
Certificate of Incorporation (including this Certificate of Designations) or any
provision thereof in any manner that would, or the undertaking of any other
action to, authorize, create, split, classify, or increase the number of
authorized or issued shares of, or any securities convertible into shares of, or
reclassify any security into, any Junior Stock, Parity Stock or Capital Stock
that would rank senior to the Series A Preferred Stock.

(4)    Issuances. Any amendment or alteration (whether by merger, consolidation,
operation of law or otherwise) of the Certificate of Incorporation (including
this Certificate of Designations) or any provision thereof in any manner that
would authorize or result in the issuance of, or the undertaking of any other
action to authorize or issue, Parity Stock (including additional shares of the
Series A Preferred Stock) or Capital Stock that would rank senior to the Series
A Preferred Stock.

(b)    Additional Covenants of the Company. In addition to the foregoing, the
Company shall, for so long as any shares of Series A Preferred Stock remain
outstanding:

(1)    [•].8

Section 7    Voting.

 

 

7 

Note to Draft: To refer to the dividend/restricted payment provisions to be
imported from the permanent financing (as modified and contemplated by Section 6
of the Note).

8 

Note to Draft: See footnote in Section 6 above.

 

12



--------------------------------------------------------------------------------

(a)    General. Each holder of Series A Preferred Stock will have one (1) vote
per share on any matter on which holders of Series A Preferred Stock are
entitled to vote separately as a class, whether at a meeting or by written
consent. The holders of Series A Preferred Stock may take action or consent to
any action with respect to such rights without a meeting by delivering a consent
in writing or electronic transmission of the holders of the Series A Preferred
Stock entitled to cast not less than the minimum number of votes that would be
necessary to authorize, take or consent to such action at a meeting of
stockholders. The holders of Series A Preferred Stock will not have the right to
vote on matters other than those set forth in this Certificate of Designations
or as required by law.

(b)    Right to Elect Two Directors Upon Specified Breaches. If Preferred
Dividends shall not have been paid in cash in full for the equivalent of two or
more Dividend Periods ending after the five-year anniversary of the Initial
Closing Date, whether or not consecutive (each such occurrence, a “Specified
Breach”), the number of directors then constituting the Board of Directors shall
thereupon automatically be increased by two and the holders of Series A
Preferred Stock, voting together as a single class, shall be entitled to elect
two additional directors (the “Specified Breach Directors”), provided that it
shall be a qualification for election for any such Specified Breach Director
that the election of such director shall not cause the Company to violate the
corporate governance requirement of the Nasdaq (or any other securities exchange
or other trading facility on which securities of the Company may then be listed
or traded) that listed or traded companies must have a majority of independent
directors. The Specified Breach Directors shall have all voting and other rights
(including for purposes of determining the existence of a quorum) as the other
individuals serving on the Board of Directors and shall serve on the Board of
Directors until no Specified Breach exists (at which time the rights under this
Section 7(b) shall terminate, subject to revesting in the event of each and
every subsequent Specified Breach). Upon the termination of the foregoing
rights, the term of office on the Board of Directors of all individuals who may
have been designated as Specified Breach Directors under this Section 7(b) shall
cease (and such individuals shall promptly resign from the Board of Directors),
and the number of directors constituting the Board shall return to the number of
directors that constituted the entire Board immediately prior to the occurrence
or existence of the initial Specified Breach giving rise to the foregoing
rights. The rights granted by this Section 7(b) shall be in addition to any
other rights granted to the holders of the Series A Preferred Stock herein and
in the Governance Agreement.

Section 8    Notices. All notices or communications in respect of the Series A
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Certificate of
Incorporation or Bylaws or by applicable law or regulation. Notwithstanding the
foregoing, if the Series A Preferred Stock is issued in book-entry form through
The Depository Trust Company or any similar facility, such notices may be given
to the holders of the Series A Preferred Stock in any manner permitted by such
facility.

Section 9    Replacement Certificates. The Company shall replace any mutilated
certificate at the holder’s expense upon surrender of that certificate to the
Company. The Company shall replace certificates that become destroyed, stolen or
lost at the holder’s expense upon delivery to the Company of reasonably
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity that may be required by the Company.

 

13



--------------------------------------------------------------------------------

Section 10    Taxes.

(a)    Withholding. The Company shall be entitled to deduct and withhold taxes
on all payments and distributions (or deemed distributions) on the Series A
Preferred Stock to the extent required by applicable law. To the extent that any
amounts are so deducted or withheld, such deducted or withheld amounts shall be
treated for all purposes of this Certificate of Designations as having been paid
to the Person in respect of which such deduction or withholding was made. In the
event the Company previously remitted any amounts to a governmental authority on
account of taxes required to be deducted or withheld in respect of any payment
or distribution (or deemed distribution) with respect to a share of Series A
Preferred Stock, the Company shall be entitled (i) to offset any such amounts
against any amounts otherwise payable in respect of such share of Series A
Preferred Stock or (ii) to require the Person in respect of whom such deduction
or withholding was made to reimburse the Company for such amounts (and such
Person shall promptly so reimburse the Company upon demand). Notwithstanding any
provision herein to the contrary, (i) the Company shall be entitled to make a
protective withholding of taxes if the Company determines in its sole discretion
that it is not certain whether such withholding is required under applicable law
and (ii) this Section 10(a) shall survive any transfer, surrender or termination
of this Certificate of Designations.

(b)    Transfer Taxes. The Company shall pay any and all documentary, stamp and
similar issue or transfer tax (“Transfer Tax”) due on the issue of shares of
Series A Preferred Stock or certificates representing such shares or securities.
However, the Company shall not be required to pay any Transfer Tax that may be
payable in respect of the issue or delivery (or any transfer involved in the
issue or delivery) of Series A Preferred Stock to a beneficial owner other than
the beneficial owner of the Series A Preferred Stock immediately prior to the
event pursuant to which such issue or delivery is required, and no such issue or
delivery shall be made unless and until the Person requesting such issue or
delivery has paid to the Company the amount of any such Transfer Tax or has
established to the satisfaction of the Company that such Transfer Tax has been
paid or is not payable.

Section 11    Further Assurances. The Company shall take such actions as are
reasonably required in order for the Company to satisfy its obligations under
this Certificate of Designations, including, without limitation, using
commercially reasonable efforts to seek to obtain the approval of the holders of
any class or series of Capital Stock or making any filings, in each case as
required pursuant to applicable law or the listing requirements (if any) of any
national securities exchange on which any class or series of Capital Stock is
then listed or traded. The Company further agrees to reasonably cooperate with
the holders of Series A Preferred in the making of any filings under applicable
law that are to be made by the Company or any such holder in connection with the
exercise of any such holder’s rights hereunder.

Section 12    Amendment. This Certificate of Designations may only be altered,
amended, or repealed by the affirmative vote of a majority of the whole Board of
Directors and holders of a majority of the outstanding shares of the Series A
Preferred Stock, voting as a single class.

Section 13    Waiver. Any provision in this Certificate of Designations to the
contrary notwithstanding, any provision contained herein and any right of the
holders of Series A Preferred Stock granted hereunder may be waived as to all
shares of Series A Preferred Stock (and the

 

14



--------------------------------------------------------------------------------

holders thereof) upon the written consent of the holders of a majority of the
shares of Series A Preferred Stock then outstanding.

Section 14    Severability. If any term of the Series A Preferred Stock set
forth herein is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other terms set forth herein which can be
given effect without the invalid, unlawful or unenforceable term will,
nevertheless, remain in full force and effect, and no term herein set forth will
be deemed dependent upon any other such term unless so expressed herein.

Section 15    Transfer Restrictions. Notwithstanding anything to the contrary in
the Governance Agreement, the holders of Series A Preferred Stock may not,
without the Company’s prior written consent, not to be unreasonably withheld,
conditioned or delayed, directly or indirectly, sell, transfer or otherwise
dispose of (“Transfer”) any shares of Series A Preferred Stock to any Person
unless, in each case, (a) such Person is a U.S. Person and (b) prior to such
Transfer, such Person delivers to the Company a properly completed and executed
Internal Revenue Service Form W-9, certifying that such Person is a U.S. Person
exempt from back-up withholding; provided that this Section 15 shall not apply
to, and shall cease to apply following, any (i) transactions pursuant to Rule
144 or Rule 144A under the Securities Act, (ii) any transactions registered
under the Securities Act or (iii) any Transfers described in Sections 7(b)(iii),
(iv), (v), (vi), (vii) or (viii)(y) of the Governance Agreement (for the
avoidance of doubt, whether such Transfer is by the Investor or any other
holder). In connection with any transactions described in clause (i) or (ii) of
the proviso to the preceding sentence, the applicable holder(s) of Series A
Preferred Stock and the Company shall use commercially reasonable efforts to
cause the relevant shares of Series A Preferred Stock to be held through a
withholding agent that is a U.S. Person (e.g., The Depository Trust & Clearing
Corporation, Cede & Co. or one of their respective affiliates).

Section 16    No Other Rights. Except as set forth in the Governance Agreement
or the Investment Agreement, the Series A Preferred Stock will have no rights or
preferences except as provided in this Certificate of Designations or the
Certificate of Incorporation or as required by law.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be duly executed and acknowledged by its undersigned duly authorized officer
this [                ] of [                ].

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. By:     Name:   Title:  

[Signature Page to Certificate of Designations]